Exhibit 10.1

EXECUTION VERSION

INVESTMENT AGREEMENT

by and among

TWITTER, INC.,

and

SILVER LAKE PARTNERS V DE (AIV), L.P.

Dated as of March 9, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

       1  

        Section 1.01

 

Definitions

     1  

        Section 1.02

 

General Interpretive Principles

     9  

ARTICLE II.

       9  

        Section 2.01

 

Sale and Purchase of the Notes

     9  

        Section 2.02

 

Closing

     9  

        Section 2.03

 

Termination

     11  

ARTICLE III

       12  

        Section 3.01

 

Representations and Warranties of the Company

     12  

        Section 3.02

 

Representations and Warranties of the Purchaser

     17  

ARTICLE IV.

       20  

        Section 4.01

 

Taking of Necessary Action

     20  

        Section 4.02

 

Lock-Up; Non-Conversion

     20  

        Section 4.03

 

Standstill

     22  

        Section 4.04

 

Securities Laws

     26  

        Section 4.05

 

Lost, Stolen, Destroyed or Mutilated Securities

     27  

        Section 4.06

 

Antitrust Approval

     27  

        Section 4.07

 

Board Nomination Rights

     27  

        Section 4.08

 

Voting

     33  

        Section 4.09

 

Financing Cooperation

     34  

        Section 4.10

 

Certain Tax Matters

     35  

        Section 4.11

 

Section 16 Matters

     35  

        Section 4.12

 

D&O Indemnification / Insurance Priority Matters

     36  

        Section 4.13

 

Conversion Price Matters

     36  

        Section 4.14

 

Other Matters

     36  

        Section 4.15

 

Indemnification

     37  

        Section 4.16

 

Par Value

     39  

        Section 4.17

 

Indenture Matters

     39  

ARTICLE V

       39  

        Section 5.01

 

Registration Statement

     39  

        Section 5.02

 

Registration Limitations and Obligations

     40  

        Section 5.03

 

Registration Procedures

     43  

        Section 5.04

 

Expenses

     47  

        Section 5.05

 

Registration Indemnification

     47  

        Section 5.06

 

Facilitation of Sales Pursuant to Rule 144

     50  

ARTICLE VI.

       50  

        Section 6.01

 

Survival of Representations and Warranties

     50  

        Section 6.02

 

Notices

     51  

 

i



--------------------------------------------------------------------------------

        Section 6.03

 

Entire Agreement; Third Party Beneficiaries; Amendment

     52  

        Section 6.04

 

Counterparts

     52  

        Section 6.05

 

Public Announcements

     52  

        Section 6.06

 

Expenses

     52  

        Section 6.07

 

Successors and Assigns

     52  

        Section 6.08

 

Governing Law; Jurisdiction; Waiver of Jury Trial

     53  

        Section 6.09

 

Severability

     54  

        Section 6.10

 

Specific Performance

     54  

        Section 6.11

 

Headings

     55  

        Section 6.12

 

Non-Recourse

     55  

 

-ii-



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), dated as of March 9, 2020 is by
and among Twitter, Inc., a Delaware corporation (together with any successor or
assign pursuant to Section 6.07, the “Company”) and Silver Lake Partners V DE
(AIV), a Delaware limited partnership (together with its successors and any
respective Affiliates thereof that become a Purchaser party hereto in accordance
with Section 6.09 and, if applicable, Section 4.02, each a “Purchaser”).
Capitalized terms not otherwise defined where used shall have the meanings
ascribed thereto in Article I.

WHEREAS, the Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to the Purchaser, $1,000,000,000 aggregate principal
amount of the Company’s 0.375% Convertible Note due 2025 in the form attached
hereto as Exhibit A (referred to herein as the “Note” or the “Notes”), to be
issued in accordance with the terms and conditions of the indenture in the form
attached hereto as Exhibit B, the “Indenture”, on the terms and subject to the
conditions set forth in this Agreement;

WHEREAS, the Company and the Purchaser desire to enter into certain agreements
set forth herein; and

WHEREAS, prior to the execution hereof, the Board of Directors (as defined
below) approved and authorized the execution and delivery of this Agreement
(including Section 4.07(m) hereof) and the other Transaction Agreements (as
defined below) and the consummation of the transactions contemplated hereby and
thereby.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

ARTICLE I.

DEFINITIONS

Section 1.01     Definitions. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, with respect to the Purchaser
(i) the Company and the Company’s Subsidiaries shall not be considered
Affiliates of the Purchaser or any of the Purchaser’s Affiliates and (ii) for
purposes of the definitions of “Beneficially Own”, “Registrable Securities”,
“SLG”, “Standstill Period” and “Third Party” and Sections 3.02(d), 3.02(f),
4.02, 4.03, 4.06, 4.07 and 4.08, no portfolio company of the Purchaser or its
Affiliates shall be deemed an Affiliate of the Purchaser and its other
Affiliates so long as such portfolio company has not been directed, encouraged,
instructed, assisted or advised by, or coordinated with, the Purchaser



--------------------------------------------------------------------------------

or any of its Affiliates or any SLG Affiliated Director in carrying out any act
prohibited by this Agreement or the subject matter of Section 4.03. As used in
this definition, “control” (including its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

“Agreement” shall have the meaning set forth in the preamble hereto.

“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; provided that with respect to the Purchaser (i) the
Company and the Company’s Subsidiaries will not be considered Associates of the
Purchaser or any of its Affiliates and (ii) no portfolio company of the
Purchaser or its other Affiliates will be deemed Associates of the Purchaser or
any of its other Affiliates.

“Available” means, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading such that such Registration Statement will
be available for the resale of Registrable Securities.

“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
person shall be deemed to be the Beneficial Owner of a security if that person
has the right to acquire beneficial ownership of such security at any time.
Solely for purposes of determining the number of shares of Company Common Stock
issuable upon conversion of the Notes Beneficially Owned by the Purchaser and
its Affiliates, the Notes shall be treated as if upon conversion the only
settlement option under the Notes and the Indenture were solely Physical
Settlement (as defined in the Indenture) of Company Common Stock. For the
avoidance of doubt, for purposes of this Agreement, the Purchaser (or any other
person) shall at all times be deemed to have Beneficial Ownership of shares of
Company Common Stock issuable upon conversion of the Notes directly or
indirectly held by them, irrespective of any non-conversion period specified in
the Notes or this Agreement or any restrictions on transfer or voting contained
in this Agreement.

“Blackout Period” means (i) the Company’s regular quarterly restricted trading
period during which directors and executive officers of the Company are not
permitted to trade under the insider trading policy of the Company then in
effect and which is not longer than the regular quarterly restricted period that
has been in effect historically consistent with past practice in all material
respects and/or (ii) in the event that the Company determines in good faith that
any registration or sale pursuant to any registration statement could reasonably
be expected to materially adversely affect or materially interfere with any bona
fide financing of the Company or any material transaction under consideration by
the Company or would require disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public, the premature disclosure
of which would adversely affect the Company in any material respect, a

 

-2-



--------------------------------------------------------------------------------

period of up to sixty (60) days; provided that a Blackout Period described in
this clause (ii) may not be called by the Company more than twice in any period
of twelve (12) consecutive months and may not be called by the Company in
consecutive fiscal quarters.

“Board of Directors” shall mean the board of directors of the Company.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to remain closed.

“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act) (in each case
excluding any member of SLG or any of their respective Affiliates or any of
their respective portfolio companies), directly or indirectly, obtains
Beneficial Ownership of 50% or more of the outstanding Company Common Stock,
(iii) the Company consummates any merger, consolidation or similar transaction,
unless the stockholders of the Company immediately prior to the consummation of
such transaction continue to hold (in substantially the same proportion as their
ownership of the Company Common Stock immediately prior to the transaction,
other than changes in proportionality as a result of any cash/stock election
provided under the terms of the definitive agreement regarding such transaction)
more than 50% of all of voting power of the outstanding shares of Voting Stock
of the surviving or resulting entity in such transaction immediately following
the consummation of such transaction or (iv) a majority of the Board of
Directors is no longer composed of (x) directors who were directors of the
Company on the Closing Date and (y) directors who were nominated for election or
elected or appointed to the Board of Directors with the approval of a majority
of the directors described in subclause (x) together with any incumbent
directors previously elected or appointed to the Board of Directors in
accordance with this subclause (y).

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall mean the common stock, par value $0.000005 per
share, of the Company.

“Company Preferred Stock” shall have the meaning set forth in Section 3.02(b).
“Confidential Information” has the meaning ascribed to “Evaluation Material” in
the Confidentiality Agreement.

“Confidentiality Agreement” shall mean the confidentiality agreement dated
March 2, 2020 entered into by the Company and Silver Lake Management Company V,
L.L.C.

“Conversion Price” has the meaning set forth in the Indenture.

 

-3-



--------------------------------------------------------------------------------

“Conversion Rate” has the meaning set forth in the Indenture.

“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).

“Daily VWAP” shall have the meaning set forth in the Indenture.

“DGCL” shall mean the Delaware General Corporation Law.

“Director Policy Change” shall have the meaning set forth in Section 4.07(d).

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

“Extraordinary Transaction” shall have the meaning set forth in
Section 4.03(a)(v).

“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).

“GAAP” shall mean U.S. generally accepted accounting principles.

“Global Note” has the meaning set forth in the Indenture.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).

“Indenture” shall have the meaning set forth in the preamble hereto.

“Initial Conversion Rate” shall have the meaning set forth in Section 4.13.

“Issuer Agreement” shall have the meaning set forth in Section 4.09.

“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all the rights and obligations of a
Purchaser under this Agreement, in the form and substance substantially as
attached hereto as Exhibit C or such other form as may be agreed to by the
Company and a Purchaser.

“Lock-Up Period” shall mean the period commencing on the Closing Date and ending
on the earlier of (i) the two year anniversary of the Closing Date or
immediately prior to the consummation of any Change in Control.

“Losses” shall have the meaning set forth in Section 5.05(a).

 

-4-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any event, change or development
resulting from or arising out of the following: (a) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its Subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) epidemics, pandemics, earthquakes, any
weather-related or other force majeure event or natural disasters or outbreak or
escalation of hostilities or acts of war or terrorism or cyberattacks (only to
the extent such cyberattacks have also impacted similarly situated companies in
the industries in which the Company and its Subsidiaries operate), (f) the
announcement or the existence of, compliance with or performance under, this
Agreement or the transactions contemplated hereby, (g) any taking of any action
at the request of any Purchaser, (h) any failure by the Company to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided that the exception in this clause
(h) shall not prevent or otherwise affect a determination that any event,
change, effect or development underlying such failure has resulted in a Material
Adverse Effect so long as it is not otherwise excluded by this definition) or
(i) any changes in the share price or trading volume of the Company Common Stock
or in the Company’s credit rating (provided that the exception in this clause
(i) shall not prevent or otherwise affect a determination that any event,
change, effect or development underlying such change has resulted in a Material
Adverse Effect so long as it is not otherwise excluded by this definition);
except, in each case with respect to subclauses (a) through (d), to the extent
that such event, change or development disproportionately affects the Company
and its Subsidiaries, taken as a whole, relative to other similarly situated
companies in the industries in which the Company and its Subsidiaries operate.

“Minimum Ownership Threshold” shall have the meaning set forth in
Section 4.07(a).

“Note” or Notes” shall have the meaning set forth in the preamble hereto.

“NYSE” shall mean the New York Stock Exchange.

“Permitted Loan” shall have the meaning set forth in Section 4.02.

“Permitted Transfers” has the meaning set forth in Section 4.02(a).

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

 

-5-



--------------------------------------------------------------------------------

“Plan of Distribution” means the plan of distribution substantially in the form
attached hereto as Annex A.

“Prohibited Transfers” shall have the meaning set forth in Section 4.02.

“Purchase Price” shall have the meaning set forth in Section 2.01.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser Affiliates” shall have the meaning set forth in Section 4.03(a).

“Purchaser Designee” means, as applicable, any individual designated by the
Purchaser for appointment or nomination by the Company for election as director
pursuant to Sections 4.07(a) and (b) or (f), whether such individual has been
proposed or designated for such appointment or nomination, is standing for
election as director or is then serving on the Board of Directors. For the
avoidance of doubt, only one person may be a Purchaser Designee at any point in
time.

“Registrable Securities” shall mean the Subject Securities; provided that any
Subject Securities will cease to be Registrable Securities when (a) such Subject
Securities have been sold or otherwise disposed of pursuant to an effective
Registration Statement or in compliance with Rule 144, (b) such Subject
Securities are held or Beneficially Owned by any Person (other than the
Purchaser or any of its Affiliates) that together with its Affiliates
Beneficially Own less than 1.0% of the outstanding shares of Company Common
Stock as of such time (assuming any Subject Securities Beneficially Owned by
such Person and its Affiliates are converted on a fully physical settlement
basis), (c) such Subject Securities are held or Beneficially Owned by any of the
Purchaser or any of its Affiliates and the Purchaser and its Affiliates
collectively Beneficially Own less than 1.0% of the outstanding shares of
Company Common Stock as of such time, when such Subject Securities may be
offered and sold without volume limitations or other restrictions on transfer
under Rule 144 (including without application of paragraphs (d), (e), (f) and
(h) of Rule 144) (assuming any Subject Securities Beneficially Owned by such
Person and its Affiliates are converted on a fully physical settlement basis),
or (d) such Subject Securities cease to be outstanding; provided, further, that
any security that has ceased to be Registrable Securities in accordance with the
foregoing definition shall not thereafter become Registrable Securities and any
security that is issued or distributed in respect of securities that have ceased
to be Registrable Securities are not Registrable Securities.

“Registration Date” shall have the meaning set forth in Section 5.01(a).

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration, listing and filing fees,
printing expenses, fees and disbursements of counsel and independent public
accountants for the Company, fees and expenses incurred by the Company in
connection with complying with state securities or “blue sky” laws, fees of the
Financial Industry Regulatory Authority, Inc., transfer taxes, and fees of
transfer agents and registrars, but excluding any underwriting fees, discounts
and selling commissions to the extent applicable to the Registrable Securities
of the selling holders.

 

-6-



--------------------------------------------------------------------------------

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Registration Termination Date” shall have the meaning set forth in
Section 5.01(b).

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

“Services Agreement” shall have the meaning set forth in Section 2.02(c)(vi).

“SLG” means the Purchaser together with its Affiliates, including SLG
Affiliates.

“SLG Indemnitors” shall have the meaning set forth in Section 4.12.

“SLG Affiliate” means any Affiliate of Silver Lake Group, L.L.C. that serves as
general partner of, or manages or advises any, investment fund Affiliated with
Silver Lake Group, L.L.C. that has a direct or indirect investment in the
Company.

“SLG Affiliated Director” means the Purchaser Designee and any other person that
is a managing director (or if there has been a Director Policy Change, a
director) of either Purchaser or any SLG Affiliate that is serving on the Board
of Directors.

“Sponsor Notes” has the meaning set forth in the Indenture.

“Specified Guidelines” shall have the meaning set forth in Section 4.07(c).

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) 90 days after such time as there
is no SLG Affiliated Director serving on the Board of Directors (and as of such
time the the Purchaser no longer has the right to designate a Purchaser Designee
to be appointed or nominated for election to the Board of Directors pursuant to
Section 4.07 or otherwise irrevocably and forever waives in a writing delivered
to the Company all of such rights) and (B) the three year anniversary of the
Closing Date, (ii) the effective date of a Change in Control and (iii) 90 days
after the date on which none of the members of SLG and their respective
Affiliates Beneficially Own any Notes or any shares of Company Common Stock
other than any shares of Company Common Stock issued to any person as
compensation for their service on the Board of Directors.

 

-7-



--------------------------------------------------------------------------------

“Subject Securities” shall mean (i) the Notes; (ii) the shares of Company Common
Stock issuable or issued upon conversion or repurchase by the Company of the
Notes; and (iii) any securities issued as or pursuant to (or issuable upon the
conversion, exercise or exchange of any warrant, right or other security that is
issued as or pursuant to) a dividend, stock split, combination or any
reclassification, recapitalization, merger, consolidation, exchange or any other
distribution or reorganization with respect to, or in exchange for, or in
replacement of, the securities referenced in clause (i) or (ii) (without giving
effect to any election by the Company regarding settlement options upon
conversion) above or this clause (iii) (provided, that this clause (iii) shall
not be applicable to securities issued with respect to, or in exchange for, or
in replacement of, the securities referenced in clause (ii) pursuant to a
consolidation or merger of the Company with or into any Person in which the
Company Common Stock is, in whole or in part, converted into or exchanged for
securities of a different issuer (which may also include cash consideration) in
a transaction that will constitute a Change in Control and the shares of Company
Common Stock are delisted from NYSE).

“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.

“Take-Down Notice” shall have the meaning set forth in Section 5.02(b).

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Entity, together with all interest, penalties and
additions to tax imposed with respect thereto.

“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.

“Third Party” shall mean a Person other than any member of SLG or any of their
respective Affiliates.

“Third Party Tender/Exchange Offer” shall have the meaning set forth in
Section 4.02(a).

“Trading Day” shall have the meaning set forth in the Indenture.

“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).

“Transactions” shall have the meaning set forth in Section 3.01(c).

“Trustee” shall mean U.S. Bank National Association.

 

-8-



--------------------------------------------------------------------------------

“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public, including in a block
trade offered and sold through an underwriter or underwriters.

“U.S. Person” shall mean (a) a “U.S. person” as defined in Section 7701(a)(30)
of the Code or (b) a “disregarded entity” (within the meaning of Treasury
Regulations Section 301.7701-2(a)), if the person treated as the owner of such
entity for U.S. federal income tax purposes is described in clause (a).

“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Section 1.02    General Interpretive Principles. Whenever used in this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, any noun or pronoun shall be deemed to include the plural as
well as the singular and to cover all genders. The name assigned to this
Agreement and the section captions used herein are for convenience of reference
only and shall not be construed to affect the meaning, construction or effect
hereof. Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specified, the terms “hereto,” “hereof,” “herein”
and similar terms refer to this Agreement as a whole (including the exhibits,
schedules and disclosure statements hereto), references to “the date hereof”
refer to the date of this Agreement and references herein to Articles or
Sections refer to Articles or Sections of this Agreement. For the avoidance of
doubt, notwithstanding anything in this Agreement to the contrary, none of the
Notes will have any right to vote or any right to receive any dividends or other
distributions that are made or paid to the holders of the shares of Company
Common Stock.

ARTICLE II.

SALE AND PURCHASE OF THE NOTES

Section 2.01    Sale and Purchase of the Notes. Subject to the terms and
conditions of this Agreement, at the Closing, the Company shall issue and sell
to the Purchaser, and the Purchaser shall purchase and acquire from the Company,
the principal amount of the Notes for a purchase price equal to the principal
amount of the Notes purchased (such price, the “Purchase Price”).

Section 2.02    Closing.

(a)    The closing (the “Closing”) of the purchase and sale of the Notes
hereunder shall take place at the offices of Wilson Sonsini Goodrich & Rosati
located at 650 Page Mill Road, Palo Alto, CA 94304 at 8:00 a.m. San Francisco
time on the date that is one Business Day after the conditions set forth in
Sections 2.02(c) and (d) have been satisfied or waived (other than those
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver thereof at the Closing) or at such

 

-9-



--------------------------------------------------------------------------------

other place, time or date as may be mutually agreed upon in writing by the
Company and the Purchaser; provided that the Closing will not occur prior to
March 12, 2020, without the prior written consent of the Purchaser (the date on
which the Closing actually occurs, the “Closing Date”).

(b)    To effect the purchase and sale of Notes, upon the terms and subject to
the conditions set forth in this Agreement, at the Closing:

(i)    the Company shall execute and deliver, and shall instruct the Trustee to,
execute and deliver, the Indenture at the Closing. The Company shall deliver the
fully executed Indenture to the Purchaser at the Closing, against payment in
full by or on behalf of the Purchaser of the Purchase Price for the Notes.

(ii)    the Company shall issue and deliver to the Purchaser the Notes,
registered in the name of the Purchaser or through the facilities of The
Depository Trust Company as elected by the Purchaser, against payment in full by
or on behalf of the Purchaser of the Purchase Price for the applicable portion
of the Notes.

(iii)    the Purchaser shall cause a wire transfer to be made in same day funds
to an account of the Company designated in writing by the Company to the
Purchaser in an amount equal to the Purchase Price for the Notes.

(iv)    the Purchaser shall deliver to the Company a duly completed and executed
IRS Form W-9.

(c)    The obligations of the Purchaser to purchase the Notes are subject to the
satisfaction or waiver of the following conditions as of the Closing:

(i)    the purchase and sale of the Notes pursuant to Section 2.02(b) shall not
be prohibited or enjoined by any court of competent jurisdiction;

(ii)    the Company and the Trustee shall have executed the Indenture on the
Closing Date and delivered the Indenture to the Purchaser, the Company shall
have executed and delivered the Notes to the Purchaser;

(iii)    (A) the representations and warranties of the Company set forth in
Sections 3.01(c) and (e) shall be true and correct in all material respects on
and as of the Closing Date, (B) the representations and warranties of the
Company set forth in Sections 3.01(h)(ii) shall be true and correct on and as of
the Closing Date and (C) the representations and warranties of the Company set
forth in Sections 3.01 (other than Section 3.01 (c), (e) and (h)(ii)) shall be
true and correct on and as of the Closing Date (without giving effect to
materiality, Material Adverse Effect, or similar phrases in the representations
and warranties), except where the failure of such representations and warranties
referenced in this clause (C) to be so true and correct, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect;

 

-10-



--------------------------------------------------------------------------------

(iv)    the Company shall have performed and complied in all material respects
with all agreements and obligations required by this Agreement to be performed
or complied with by it on or prior to the Closing Date.

(v)    the Purchaser shall have received a certificate, dated the Closing Date,
duly executed by an executive officer of the Company on behalf of the Company,
certifying that the conditions specified in Section 2.02(c)(iii), (iv) and
(v) have been satisfied; and

(vi)    the Purchaser shall have received a services agreement in the form
agreed to by the parties hereto prior to the execution hereof (the “Services
Agreement”) duly executed by the Company.

(d)    The obligations of the Company to sell the Notes to the Purchaser are
subject to the satisfaction or waiver of the following conditions as of the
Closing:

(i)    the purchase and sale of the Notes pursuant to Section 2.02(b) shall not
be prohibited or enjoined by any court of competent jurisdiction; and

(ii)    the Trustee shall have executed and delivered the Indenture to the
Company;

(iii)    the representations and warranties of the Purchaser set forth in
Section 3.02 shall be true and correct in all material respects on and as of the
Closing Date;

(iv)    the Purchaser shall have performed and complied in all material respects
with all agreements and obligations required by this Agreement to be performed
or complied with by it on or prior to the Closing Date;

(v)    the Company shall have received a certificate, dated the Closing Date,
duly executed by an authorized person of the Purchaser on behalf of the
Purchaser, certifying that the conditions specified in Section 2.02(d)(iii) and
(iv) have been satisfied; and

(vi)    the Company shall have received the Services Agreement duly executed by
the applicable Affiliate of the Purchaser party thereto.

Section 2.03    Termination. If the Closing does not occur on or prior to 5:30
p.m. New York time on April 6, 2020, this Agreement shall automatically
terminate on the date that is five Business Days following such date and each of
the parties hereto shall be relieved of its duties and obligations arising under
this Agreement after the date of such termination; provided, that this Agreement
shall not so terminate and shall continue in full force and effect so long as
the Company or the Purchaser is seeking to specifically enforce the other
party’s obligation to consummate the Closing; provided, further, that no such
termination shall relieve any party hereto of liability for any breach or
default under this Agreement prior to such termination.

 

-11-



--------------------------------------------------------------------------------

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

Section 3.01    Representations and Warranties of the Company. Except as
disclosed in the Company Reports filed with or furnished to the SEC and publicly
available prior to the date hereof (excluding in each case any disclosures set
forth in the risk factors or “forward-looking statements” sections of such
reports, and any other disclosures included therein to the extent they are
predictive or forward-looking in nature), the Company represents and warrants to
the Purchaser, as of the date hereof and as of the Closing Date, as follows:

(a)    Existence and Power. The Company is duly organized, validly existing and
in good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, operate and lease its properties and to
carry on its business as it is being conducted on the date of this Agreement,
and, except as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties, or
conducts any business so as to require such qualification. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each Subsidiary of the Company that is a “significant
subsidiary” (as defined in Rule 1.02(w) of the SEC’s Regulation S-X) has been
duly organized and is validly existing in good standing (to the extent that the
concept of “good standing” is recognized by the applicable jurisdiction) under
the laws of its jurisdiction of organization.

(b)    Capitalization. The authorized share capital of the Company consists of
5,000,000,000 shares of Company Common Stock and 200,000,000 shares of preferred
stock, par value $0.000005 per share (the “Company Preferred Stock”), of the
Company. As of February 29, 2020, there were (i) 783,237,000 shares of Company
Common Stock (including 1,807,000 shares underlying certain Company restricted
stock awards) issued and outstanding and no shares of Company Preferred Stock
issued and outstanding, (ii) options to purchase an aggregate of
3,035,000 shares of Company Common Stock issued and outstanding and
(iii) 30,419,000 shares of Company Common Stock underlying the Company’s
restricted stock unit awards. Since December 31, 2019, (i) the Company has only
issued options, shares of restricted stock, restricted stock units, or other
rights to acquire shares of Company Common Stock in the ordinary course of
business consistent with past practice and (ii) the only shares of capital stock
issued by the Company were pursuant to the Company’s 2013 Equity Incentive Plan
or otherwise pursuant to outstanding options, restricted stock units and other
rights to purchase shares of Company Common Stock. All outstanding shares of
Company Common Stock are duly authorized, validly issued, fully paid and
nonassessable, and are not subject to and were not issued in violation of any
preemptive or similar right, purchase option, call or right of first refusal or
similar right. Except as set forth above, the Company has not

 

-12-



--------------------------------------------------------------------------------

issued any securities, the holders of which have the right to vote with the
stockholders of Company on any matter. Except as provided in this Agreement, the
Notes and the Indenture and except as set forth in or contemplated by this
Section 3.01(b), there are no existing options, warrants, calls, preemptive (or
similar) rights, subscriptions or other rights, agreements or commitments
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any capital stock of the Company or any securities
convertible into or exchangeable for such capital stock and there are no current
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any of its shares of capital stock.

(c)    Authorization. The execution, delivery and performance of this Agreement,
the Indenture and the Notes (the “Transaction Agreements”) and the consummation
of the transactions contemplated herein and therein (collectively, the
“Transactions”) have been duly authorized by the Board of Directors and all
other necessary corporate action on the part of the Company. Assuming this
Agreement constitutes the valid and binding obligation of the Purchaser, this
Agreement is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to the limitation of such
enforcement by (A) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (B) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law (the “Enforceability Exceptions”). On the Closing
Date, the Indenture will be duly executed and delivered by the Company and,
assuming the Indenture will be a valid and binding obligation of the Trustee,
the Indenture will be a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.

(d)    General Solicitation; No Integration. Other than with respect to SLG and
its Affiliates, neither the Company nor any other Person or entity authorized by
the Company to act on its behalf has engaged in a general solicitation or
general advertising (within the meaning of Regulation D of the Securities Act)
of investors with respect to offers or sales of the Notes. The Company has not,
directly or indirectly, sold, offered for sale, solicited offers to buy or
otherwise negotiated in respect of, any security (as defined in the Securities
Act) which, to its knowledge, is or will be integrated with the Notes sold
pursuant to this Agreement.

(e)    Valid Issuance. The Notes have been duly authorized by all necessary
corporate action of the Company. When issued and sold against receipt of the
consideration therefor, the Notes will be valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject to the
limitation of such enforcement by the Enforceability Exceptions. The Company has
available for issuance the maximum number of shares (including make-whole
shares) of Company Common Stock initially issuable upon conversion of the Notes
if such conversion were to occur immediately following Closing (assuming fully
physical share settlement). The Company Common Stock to be issued upon
conversion of the Notes in accordance with the terms of the Notes has been duly
authorized, and when issued upon conversion of the Notes, all such Company
Common Stock will be validly issued, fully paid and nonassessable and free of
pre-emptive or similar rights.

 

-13-



--------------------------------------------------------------------------------

(f)    Non-Contravention/No Consents. The execution, delivery and performance of
the Transaction Agreements, the issuance of the shares of Company Common Stock
upon conversion of the Notes in accordance with their terms and the consummation
by the Company of the Transactions, does not conflict with, violate or result in
a breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of termination or acceleration under, (i) the certificate of incorporation or
bylaws of the Company, (ii) any mortgage, note, indenture, deed of trust, lease,
license, loan agreement or other agreement binding upon the Company or any of
its Subsidiaries or (iii) any permit, license, judgment, order, decree, ruling,
injunction, statute, law, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, other than in the cases of clauses (ii) and
(iii) as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. Assuming the accuracy of the representations of
the Purchaser set forth herein, other than (A) any required filings or approvals
under the HSR Act or any foreign antitrust or competition laws, requirements or
regulations in connection with the issuance of shares of Company Common Stock
upon the conversion of the Notes, (B) the filing of a Supplemental Listing
Application with the NYSE, (C) any required filings pursuant to the Exchange Act
or the rules of the SEC or the NYSE or (D) as have been obtained prior to the
date of this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required on
the part of the Company or any of its Subsidiaries in connection with the
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the Transactions (in each case other than the
transactions contemplated by Article V), except for any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. As of the date
hereof, the Company is a WKSI eligible to file a registration statement on Form
S-3 under the Securities Act.

(g)    Reports; Financial Statements.

(i)    The Company has filed or furnished, as applicable, (A) its annual report
on Form 10-K for the fiscal year ended December 31, 2019, (B) its proxy
statement relating to the annual meeting of the stockholders of the Company held
in 2019 and (D) all other forms, reports, schedules and other statements
required to be filed or furnished by it with the SEC under the Exchange Act or
the Securities Act since December 31, 2019 (collectively, the “Company
Reports”). As of its respective date, and, if amended, as of the date of the
last such amendment, each Company Report complied in all material respects as to
form with the applicable requirements of the Securities Act and the Exchange
Act, and any rules and regulations promulgated thereunder applicable to such
Company Report. As of its respective date, and, if amended, as of the date of
the last such amendment, no Company Report contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
in which they were made, not misleading.

 

-14-



--------------------------------------------------------------------------------

(ii)    The consolidated balance sheet, and the related consolidated statement
of income, changes in stockholders’ equity and cash flows, included in the
Company Reports filed with the SEC under the Exchange Act (A) have been prepared
from, and are in accordance with, the books and records of the Company and its
Subsidiaries, (B) fairly present in all material respects the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates shown and the results of the consolidated operations, changes in
stockholders’ equity and cash flows of the Company and its consolidated
Subsidiaries for the respective fiscal periods or as of the respective dates
therein set forth, (C) have been prepared in accordance with GAAP consistently
applied during the periods involved, except as otherwise set forth therein or in
the notes thereto and (D) otherwise comply with the requirements of the SEC.

(h)    Absence of Certain Changes. Since December 31, 2019 until the date
hereof, (i) the Company and its Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course of business, and
(ii) no events, changes or developments have occurred that, individually or in
the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect.

(i)    No Undisclosed Liabilities, etc. As of the date hereof, there are no
liabilities of the Company or any of its Subsidiaries that would be required by
GAAP to be reflected on the face of the balance sheet, except (i) liabilities
reflected or reserved against in the financial statements or disclosed in the
notes thereto contained in the Company Reports, (ii) liabilities incurred since
December 31, 2019 in the ordinary course of business and (iii) liabilities that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

(j)    Compliance with Applicable Law. Each of the Company and its Subsidiaries
has complied in all respects with, and is not in default or violation in any
respect of, any law, statute, order, rule, regulation, policy or guideline of
any federal, state or local governmental authority applicable to the Company or
such Subsidiary, other than such non-compliance, defaults or violations that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

(k)    Legal Proceedings. As of the date hereof, neither the Company nor any of
its Subsidiaries is a party to any, and there are no pending, or to the
knowledge of the Company, threatened, legal, administrative, arbitral or other
proceedings, claims, actions or governmental investigations of any nature
against the Company or any of its Subsidiaries (i) that, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect or (ii) that challenge the validity of or seek to prevent the
Transactions. As of the date hereof, neither the Company nor any of its
Subsidiaries is subject to any order, judgment or decree of a Governmental
Entity that, individually or in the aggregate, has had or would reasonably be
expected to have a Material Adverse Effect. As of the date hereof, except as,
individually or in the

 

-15-



--------------------------------------------------------------------------------

aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect, there is no investigation or review pending or, to the knowledge
of the Company, threatened by any Governmental Entity with respect to the
Company or any of its Subsidiaries.

(l)    Investment Company Act. The Company is not, and immediately after receipt
of payment for the Notes will not be, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

(m)    Taxes and Tax Returns. Except as, individually or in the aggregate, has
not had and would not reasonably be expected to have a Material Adverse Effect:

(i)    the Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns required to be filed by it,
and all such Tax Returns were correct and complete in all respects, and the
Company and each of its Subsidiaries has paid (or has had paid on its behalf) to
the appropriate Governmental Entity all Taxes that are required to be paid by
it, except, in each case, with respect to matters contested in good faith or for
which adequate reserves have been established in accordance with GAAP; and

(ii)    there are no disputes pending, or claims asserted in writing, in respect
of Taxes of the Company or any of its Subsidiaries for which reserves that are
adequate under GAAP have not been established.

(n)    Brokers and Finders. The Company has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Purchaser would be required to pay.

(o)    No Additional Representations.

(i)    The Company acknowledges that the Purchaser makes no representation or
warranty as to any matter whatsoever except as expressly set forth in
Section 3.02 and in any certificate delivered by the Purchaser pursuant to this
Agreement, and the Company has not relied on or been induced by such information
or any other representations or warranties (whether express or implied or made
orally or in writing) not expressly set forth in Section 3.02 and in any
certificate delivered by the Purchaser pursuant to this Agreement.

(ii)    The Company acknowledges and agrees that, except for the representations
and warranties expressly set forth in Section 3.02 and in any certificate
delivered by the Purchaser pursuant to this Agreement, (i) no person has been
authorized by the Purchaser to make any representation or warranty relating to
the Purchaser or otherwise in connection with the transactions contemplated
hereby, and if made, such representation or warranty must not be relied upon by
the Company as having been authorized by the Purchaser, and (ii) any materials
or information provided or addressed to the Company or any of its Affiliates or
representatives are not and shall not be deemed to be or include

 

-16-



--------------------------------------------------------------------------------

representations or warranties of the Purchaser unless any such materials or
information are the subject of any express representation or warranty set forth
in Section 3.02 of this Agreement and in any certificate delivered by the
Purchaser pursuant to this Agreement.

Section 3.02    Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company, as of the date hereof
and as of the Closing Date, as follows:

(a)    Organization; Ownership. The Purchaser is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to own,
operate and lease its properties and to carry on its business as it is being
conducted on the date of this Agreement.

(b)    Authorization; Sufficient Funds; No Conflicts.

(i)    The Purchaser has full partnership power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution,
delivery and performance by the Purchaser of this Agreement and the consummation
of the Transactions have been duly authorized by all necessary partnership
action on behalf of the Purchaser. No other proceedings on the part of the
Purchaser are necessary to authorize the execution, delivery and performance by
the Purchaser of this Agreement and consummation of the Transaction. This
Agreement has been duly and validly executed and delivered by the Purchaser.
Assuming this Agreement constitutes the valid and binding obligation of the
Company, this Agreement is a valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to the
limitation of such enforcement by the Enforceability Exceptions.

(ii)    The Purchaser has as of the date hereof, and will have as of the
Closing, cash in immediately available funds or uncalled and unrestricted
capital commitments in excess of the Purchase Price.

(iii)    The execution, delivery and performance of this Agreement by the
Purchaser, the consummation by the Purchaser of the Transactions and the
compliance by the Purchaser with any of the provisions hereof and thereof will
not conflict with, violate or result in a breach of any provision of, or
constitute a default under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, (A) any provision of the Purchaser’s organizational documents, (B) any
mortgage, note, indenture, deed of trust, lease, license, loan agreement or
other agreement binding upon the Purchaser or any of its Affiliates or (C) any
permit, license, judgment, order, decree, ruling, injunction, statute, law,
ordinance, rule or regulation applicable to the Purchaser or any of its
Affiliates, other than in the cases of clauses (B) and (C) as would not
reasonably be expected to materially and adversely affect or delay the
consummation of the Transactions.

 

-17-



--------------------------------------------------------------------------------

(c)    Consents and Approvals. No consent, approval, order or authorization of,
or registration, declaration or filing with, or exemption or review by, any
Governmental Entity is required on the part of the Purchaser in connection with
the execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the Transactions, except for any required
filings or approvals under the HSR Act or any foreign antitrust or competition
laws, requirements or regulations in connection with the issuance of shares of
Company Common Stock upon the conversion of the Notes and any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to adversely affect or delay the consummation of the
Transactions by the Purchaser.

(d)    Securities Act Representations.

(i)    The Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the sale of the Notes is being made in
reliance on a private placement exemption from registration under the Securities
Act. The Purchaser is acquiring the Notes (and any shares of Company Common
Stock issuable upon conversion of the Notes) for its own account, and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” law, or with any
present intention of distributing or selling such Notes (or any shares of
Company Common Stock issuable upon conversion of the Notes) in violation of the
Securities Act. The Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in such Notes (and any shares of Company Common Stock
issuable upon conversion of the Notes) and is capable of bearing the economic
risks of such investment. The Purchaser has been provided a reasonable
opportunity to undertake and has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement.

(ii)    The Purchaser has no current intent or purpose to take any action that
would be a violation of this Agreement.

(iii)    Neither the Purchaser (or any of its Affiliates) is acting in concert,
and neither the Purchaser (or any of its Affiliates) has any agreement or
understanding, with any Person that is not an Affiliate of the Purchaser, and is
not otherwise a member of a “group” (as such term is used in Section 13(d)(3) of
the Exchange Act), with respect to the Company or its securities, in each case,
other than with respect to any bona fide loan from one or more financial
institution.

(e)    Brokers and Finders. The Purchaser has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Company would be required to pay.

 

-18-



--------------------------------------------------------------------------------

(f)    Ownership of Shares. None of the Purchaser or its Affiliates Beneficially
Own any shares of Company Common Stock (without giving effect to the issuance of
the Notes hereunder) other than any shares of Company Common Stock Beneficially
Owned by managing directors, officers or other employees of SLG in their
respective individual capacities.

(g)    Purchaser Status. The Purchaser is a U.S. Person.

(h)    No Additional Representations.

(i)    The Purchaser acknowledges that the Company does not make any
representation or warranty as to any matter whatsoever except as expressly set
forth in Section 3.01 and in any certificate delivered by the Company pursuant
to this Agreement, and specifically (but without limiting the generality of the
foregoing), that, except as expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, the Company
makes no representation or warranty with respect to (A) any matters relating to
the Company, its business, financial condition, results of operations, prospects
or otherwise, (B) any projections, estimates or budgets delivered or made
available to the Purchaser (or any of its Affiliates, officers, directors,
employees or other representatives) of future revenues, results of operations
(or any component thereof), cash flows or financial condition (or any component
thereof) of the Company and its Subsidiaries or (C) the future business and
operations of the Company and its Subsidiaries, and the Purchaser has not relied
on or been induced by such information or any other representations or
warranties (whether express or implied or made orally or in writing) not
expressly set forth in Section 3.01 and in any certificate delivered by the
Company pursuant to this Agreement.

(ii)    The Purchaser has conducted its own independent review and analysis of
the business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and acknowledges the
Purchaser has been provided with sufficient access for such purposes. The
Purchaser acknowledges and agrees that, except for the representations and
warranties expressly set forth in Section 3.01 and in any certificate delivered
by the Company pursuant to this Agreement, (i) no person has been authorized by
the Company to make any representation or warranty relating to itself or its
business or otherwise in connection with the transactions contemplated hereby,
and if made, such representation or warranty must not be relied upon by the
Purchaser as having been authorized by the Company, and (ii) any estimates,
projections, predictions, data, financial information, memoranda, presentations
or any other materials or information provided or addressed to the Purchaser or
any of its Affiliates or representatives are not and shall not be deemed to be
or include representations or warranties of the Company unless any such
materials or information are the subject of any express representation or
warranty set forth in Section 3.01 of this Agreement and in any certificate
delivered by the Company pursuant to this Agreement.

 

-19-



--------------------------------------------------------------------------------

ARTICLE IV.

ADDITIONAL AGREEMENTS

Section 4.01    Taking of Necessary Action. Each Party agrees to use its
reasonable efforts promptly to take or cause to be taken all action and promptly
to do or cause to be done all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the sale and
purchase of the Notes hereunder, subject to the terms and conditions hereof and
compliance with applicable law. In case at any time before or after the Closing
any further action is necessary or desirable to carry out the purposes of the
sale and purchase of the Notes, the proper officers, managers and directors of
each party to this Agreement shall take all such necessary action as may be
reasonably requested by, and the sole expense of, the requesting party.

Section 4.02    Lock-Up; Non-Conversion.

(a)    Notwithstanding any rights provided in Article V, the Purchaser shall
not, without the Company’s prior written consent, directly or indirectly, during
the Lock-Up Period (a) sell, offer, transfer, assign, mortgage, hypothecate,
gift, pledge or dispose of, enter into or agree to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
pledge, mortgage, hypothecation, gift, assignment or similar disposition of (any
of the foregoing, a “transfer”), any of the Notes or any shares of Company
Common Stock issuable or issued upon conversion or repurchase by the Company of
any of the Notes (other than (i) any transfer to the Purchaser’s Affiliate that
(1) is an entity organized or incorporated under the laws of the United States,
any State thereof or the District of Columbia and is a U.S. Person and
(2) executes and delivers to the Company a Joinder becoming a Purchaser party to
this Agreement and the Confidentiality Agreement and a duly completed and
executed IRS Form W-9, (ii) to the Company or any of its Subsidiaries, (iii) to
a Third Party for cash solely to the extent that all of the net proceeds of such
sale are solely used to satisfy a margin call (i.e. posted as collateral) or
repay a Permitted Loan to the extent necessary to satisfy a bona fide margin
call on such Permitted Loan or avoid a bona fide margin call on such Permitted
Loan that is reasonably likely to occur (in each case, except if the margin call
results from the Purchaser’s willful and bad faith action), (iv) the tender of
any Company Common Stock into any tender or exchange offer made to all of the
holders of Company Common Stock by a Third Party for a number of outstanding
shares of Voting Stock that, if consummated, would result in a Change in Control
solely to the extent that (x) the Board of Directors has recommended such tender
or exchange offer in a Schedule 14D-9 under the Exchange Act or (y) such tender
offer or exchange offer is either (I) a tender offer or exchange offer for less
than all of the outstanding shares of Company Common Stock or (II) part of a
two-step transaction and the consideration to be received in the second step of
such transaction is not identical in the amount or form of consideration (or the
election of the type of consideration available to the holders of the Company
Common Stock is not identical in the second step of such transaction) as the
first step of such transaction (a “Third Party Tender/Exchange Offer”) (and any
related conversion of Notes to the extent required to effect such tender or
exchange) (for the avoidance of doubt, if such Third Party Tender/Exchange Offer
does not close for any

 

-20-



--------------------------------------------------------------------------------

reason, the restrictions on transfer contained herein shall continue to apply to
any Company Common Stock received pursuant to the conversion of any Notes that
had previously been converted to participate in any such tender or exchange
offer), or (v) any transfer effected pursuant to and in accordance with the
terms of any merger, consolidation or similar transaction consummated by the
Company (the transfers contemplated by clauses (i) through (v) are referred to
herein as “Permitted Transfers”) or (b) enter into or engage in any hedge, swap,
short sale, derivative transaction or other agreement or arrangement that
transfers to any Third Party, directly or indirectly, in whole or in part, any
of the economic consequences of ownership of the Notes or any shares of Company
Common Stock issuable or issued upon conversion or repurchase by the Company of
any of the Notes (such actions in clauses (a) and (b), “Prohibited Transfers”).
Following the Lock-Up Period, the Purchaser shall not transfer any of the Notes
or any shares of Company Common Stock issuable or issued upon conversion or
repurchase by the Company of the Notes to any of its Affiliates that (i) is not
an entity organized or incorporated under the laws of the United States, any
State thereof or the District of Columbia or is not a U.S. Person or (ii) did
not execute and deliver to the Company a Joinder becoming a Purchaser party to
this Agreement and the Confidentiality Agreement or did not deliver to the
Company a duly completed and executed IRS Form W-9. Any purported Prohibited
Transfer in violation of this Section 4.02 shall be null and void ab initio.
Notwithstanding the foregoing, the Purchaser (or a controlled Affiliate of the
Purchaser) shall be permitted to mortgage, hypothecate, and/or pledge the Notes
and/or the shares of Company Common Stock issuable or issued upon conversion or
repurchase by the Company of the Notes in respect of one or more bona fide
purpose (margin) or bona fide non-purpose loans (each, a “Permitted Loan”). Any
Permitted Loan entered into by the Purchaser or its controlled Affiliates shall
be with one or more financial institutions and nothing contained in this
Agreement shall prohibit or otherwise restrict the ability of any lender (or its
securities’ affiliate) or collateral agent or trustee to foreclose upon and
sell, dispose of or otherwise transfer the Notes and/or shares of Company Common
Stock (including shares of Company Common Stock received upon conversion or
repurchase by the Company of the Notes following foreclosure on a Permitted
Loan) mortgaged, hypothecated and/or pledged to secure the applicable
obligations of the borrower following an event of default under a Permitted
Loan. Notwithstanding the foregoing or anything to the contrary herein, in the
event that any lender or other creditor under a Permitted Loan transaction
(including any agent or trustee on their behalf) or any affiliate of the
foregoing exercises any rights or remedies in respect of the Notes or the shares
of Company Common Stock issuable or issued upon conversion or repurchase by the
Company of the Notes or any other collateral for any Permitted Loan, no lender,
creditor, agent or trustee on their behalf or affiliate of any of the foregoing
(other than, for the avoidance of doubt, the Purchaser or any of its Affiliates)
shall be entitled to any rights or have any obligations or be subject to any
transfer restrictions or limitations hereunder (including, without limitation,
the rights or benefits provided for in Section 4.06 and Section 4.07) except and
to the extent for those expressly provided for in Article V.

(b)    Notwithstanding anything in this Agreement or elsewhere to the contrary,
any sale of Notes or Common Stock pursuant to Article V shall be subject to any
applicable limitations set forth in this Section 4.02 and Article V but shall
not be subject

 

-21-



--------------------------------------------------------------------------------

to any policies, procedures or limitations (other than any applicable federal
securities laws and any other applicable laws) otherwise applicable to the SLG
Affiliated Directors with respect to trading in the Company’s securities (other
than as set forth in clause (i) of the definition of “Blackout Period” or with
respect to a policy applicable to all directors and their respective Affiliates
that limits, prohibits or restricts the Purchaser or its Affiliates from
entering into any hedging or derivative arrangements for so long as Purchaser is
an Affiliate of any such SLG Affiliated Director) and the Company acknowledges
and agrees that such policies, procedures or limitations applicable to the SLG
Affiliated Directors shall not be violated by any such transfer pursuant to
Article V, other than any applicable federal securities laws and any other
applicable laws.

(c)    Notwithstanding anything in the Notes or in the Indenture to the
contrary, during the Lock-Up Period, the Purchaser (including any Party that
signs a Joinder) shall not, without the Company’s prior written consent, convert
(or give notice of conversion of) any of the Notes, irrespective of whether
permitted pursuant to the terms of the Notes or the Indenture, except in
connection with a transfer of shares of Company Common Stock issuable upon
conversion of such Notes that is (i) not prohibited pursuant to this
Section 4.02 and (ii) not to an Affiliate of the Purchaser; provided, that
notwithstanding the foregoing, following an event of default under a Permitted
Loan, the applicable lenders may convert the Notes (including in the name of the
Purchaser) in accordance with the terms and conditions set forth in the
Indenture. For the avoidance of doubt, notwithstanding anything in the Notes or
in the Indenture to the contrary, the Company shall not be obligated to issue
any shares of Company Common Stock to any Purchaser or any of its Affiliates
during the Lock-Up Period pursuant to this Agreement, the Notes or the Indenture
except as contemplated in the immediately preceding sentence.

Section 4.03    Standstill.

(a)    The Purchaser agrees that, during the Standstill Period (unless
specifically requested in writing by the Company, acting through a resolution of
a majority of the Company’s directors not including any SLG Affiliated
Directors), the Purchaser shall not, and shall cause each of its Affiliates and
Associates (collectively and individually, the “Purchaser Affiliates,”) not to,
directly or indirectly, in any manner, alone or in concert with others:

(i)    make, engage in, or in any way participate in, directly or indirectly,
any “solicitation” of proxies (as such terms are used in the proxy rules of the
SEC but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board of Directors or to approve stockholder proposals that
have not been authorized and approved, or recommended for approval, by the Board
of Directors, or become a “participant” in any contested “solicitation” (as such
terms are defined or used under the Exchange Act) for the election of directors
with respect to the Company, other than a “solicitation” or acting as a
“participant” in support of all of the nominees of the Board of the Directors at
any stockholder meeting, or make or be the proponent of any stockholder proposal
(pursuant to Rule 14a-8 under the Exchange Act or otherwise);

 

-22-



--------------------------------------------------------------------------------

(ii)    form, join, encourage, influence, advise or in any way participate in
any “group” (as such term is defined in Section 13(d)(3) of the Exchange Act)
with any persons who are not the Purchaser’s Purchaser Affiliates with respect
to any securities of the Company or otherwise in any manner agree, attempt, seek
or propose to deposit any securities of the Company or any securities
convertible or exchangeable into or exercisable for any such securities in any
voting trust or similar arrangement, or subject any securities of the Company to
any arrangement or agreement with respect to the voting thereof, except as
expressly permitted by this Agreement;

(iii)    acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities that would result in the
Purchaser (together with the Purchaser’s Purchaser Affiliates), beneficially
owning (within the meaning of Rule 13d-3 of the Exchange Act) more than 4.9% in
the aggregate of the shares of the Company Common Stock outstanding at such
time, excluding any issuance by the Company of shares of Company Common Stock or
options, warrants or other rights to acquire Common Stock (or the exercise
thereof) to any SLG Affiliated Director as compensation for their membership on
the Board of Directors; provided that nothing herein will require any Notes,
shares of Company Common Stock or Other Securities to be sold to the extent the
Purchaser and the Purchaser’s Purchaser Affiliates, collectively, exceed the
ownership limit under this paragraph as the result of a share repurchase or any
other Company actions that reduces the number of outstanding shares of Company
Common Stock. For the avoidance of doubt, this Section 4.03(a)(iii) shall not
restrict conversion of the Notes and shall not be violated by any conversion
rate adjustment. Notwithstanding the second sentence of the definition of
“Affiliate” in this Agreement, for purposes of this Section 4.03(a)(iii), no
securities Beneficially Owned by a portfolio company of the Purchaser or its
Affiliates will be deemed to be Beneficially Owned by the Purchaser or any of
its Affiliates only so long as (x) such portfolio company would not be deemed an
Affiliate of the Purchaser for purposes of this Section 4.03 under the
definition of “Affiliate” in this Agreement, (y) neither the Purchaser and nor
any of its Purchaser Affiliates has encouraged, instructed, directed, assisted
or advised, or coordinated with, such portfolio company with respect to the
acquisition, voting or disposition of securities of the Company by the portfolio
company and (z) neither the Purchaser or any of its Affiliates is a member of a
group (as such term is defined in Section 13(l)(3) of the Exchange Act) with
that portfolio company with respect to any securities of the Company;

 

-23-



--------------------------------------------------------------------------------

(iv)    transfer, directly or indirectly, through swap or hedging transactions
or otherwise, the Notes or Company Common Stock Beneficially Owned by the
Purchaser or its Affiliates or any economic or voting rights decoupled from the
underlying securities held by the Purchaser or its Affiliates to any Third Party
that, to the knowledge of the Purchaser at the time it enters into such
transaction, would result in such Third Party, together with its Affiliates and
Associates, having Beneficial Ownership in the aggregate of more than 10% of the
shares of Company Common Stock outstanding at such time; provided, that (x) the
Purchaser or its Affiliates, as applicable shall provide written notice to the
Company if it has actual knowledge at the time of such transaction that such
transfer, directly or indirectly, through swap or hedging transactions or
otherwise, of its Notes or Company Common Stock to any Third Party would result
in such Third Party, together with its Affiliates and Associates, having
Beneficial Ownership in the aggregate of more than 10% of the shares of Company
Common Stock outstanding at such time and (y) nothing in this clause (iv) shall
in any way prohibit, limit or restrict any transfer (A) pursuant to a Permitted
Loan or any foreclosure thereunder, (B) pursuant to a Third Party
Tender/Exchange Offer or pursuant to a merger, consolidation or similar
transaction entered into by the Company, (C) in a bona fide underwritten public
offering (or an equivalent transaction under Rule 144A), in a block sale to one
or more broker-dealers in connection with a transaction pursuant to Rule 144A or
in a broker transaction pursuant to Rule 144 (provided that, in relation to any
such Rule 144A offering or such Rule 144 offering, the Purchaser has not
instructed or encouraged any initial purchaser, broker or broker dealer as
applicable, to sell such Notes or Company Common Stock to a specific Third Party
or class of Third Parties which would otherwise result in a violation of this
clause (iv)), or (D) in a derivatives transaction entered into with, or
purchased from, a bank, broker-dealer or other recognized derivatives dealer
that is not a hedge fund or activist investor, or to the knowledge the
Purchaser, an Affiliate of a hedge fund or activist investor;

(v)    effect or seek to effect, offer or propose to effect, cause or
participate in, or in any way assist or facilitate any other person to effect or
seek, offer or propose to effect or participate in, any tender or exchange
offer, merger, consolidation, acquisition, scheme of arrangement, business
combination, recapitalization, reorganization, sale or acquisition of all or
substantially all assets, liquidation, dissolution or other extraordinary
transaction involving the Company or any of its Subsidiaries or joint ventures
or any of their respective securities (each, an “Extraordinary Transaction”), or
make any public statement with respect to an Extraordinary Transaction;
provided, however, that this clause shall not preclude the tender by the
Purchaser or its Purchaser Affiliate of any securities of the Company into any
Third Party Tender/Exchange Offer (and any related conversion of Notes to the
extent required to effect such tender) or the vote by the Purchaser or its
Purchaser Affiliate of any voting securities of the Company with respect to any
Extraordinary Transaction;

(vi)    (vi) (A) call or seek to call any meeting of stockholders of the
Company, including by written consent, (B) seek representation on the Board of

 

-24-



--------------------------------------------------------------------------------

Directors, except as expressly set forth herein, (C) seek the removal of any
member of the Board of Directors (other than an SLG Affiliated Director in
accordance with Section 4.07), (D) solicit consents from stockholders or
otherwise act or seek to act by written consent with respect to the Company,
(E) conduct a referendum of stockholders of the Company or (F) make a request
for any stockholder list or other Company books and records, whether pursuant to
Section 220 of the DGCL or otherwise;

(vii)    take any action in support of or make any proposal or request that
constitutes: (A) controlling or changing the Board of Directors or management of
the Company, including any plans or proposals to declassify the Board of
Directors or to change the number or term of directors or to fill any vacancies
on the Board of Directors, (B) any material change in the capitalization or
dividend policy of the Company, (C) any other material change in the Company’s
management, business or corporate structure, (D) seeking to have the Company
waive or make amendments or modifications to the Company’s certificate of
incorporation or bylaws, or other actions that may impede or facilitate the
acquisition of control of the Company by any person, (E) causing a class of
securities of the Company to be delisted from, or to cease to be authorized to
be quoted on, any securities exchange; or (F) causing a class of equity
securities of the Company to become eligible for termination of registration
pursuant to Section 12(g)(4) of the Exchange Act;

(viii)    make statements reasonably expected to disparage or cause to be
disparaged the Company or its Subsidiaries or any of its current or former
officers or directors in a manner reasonably expected to cause harm to such
person and using a means of communication that is reasonably expected to be and
results in a broad dissemination of such remarks (provided the Purchaser or its
applicable Affiliates shall have an opportunity to publicly cure any such
statement within two (2) Business Days after being informed by the Company that
the Purchaser or its Affiliates have breached this clause (viii));

(ix)    make any public disclosure, announcement or statement regarding any
intent, purpose, plan or proposal with respect to the Board of Directors, the
Company, its management, policies or affairs, any of its securities or assets or
this Agreement that is inconsistent with the provisions of this Agreement;

(x)    enter into any discussions, negotiations, agreements or understandings
with any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing; or

(xi)    request, directly or indirectly, any amendment, modification or waiver
of this Section 4.03 (including this clause (xi)).

(b)    The foregoing provisions of Section 4.03(a) shall not be deemed to
prohibit a Purchaser or any of its Purchaser Affiliates or their respective
directors,

 

-25-



--------------------------------------------------------------------------------

executive officers, partners, employees or managing members or agents (acting in
such capacity) from communicating privately with the Company’s directors,
officers or advisors so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications; provided that no such person may request, directly or
indirectly, any amendment, modification or waiver of this Section 4.03
(including Section 4.03(a)(xi) and this Section 4.03(b)).

(c)    Nothing in this Section 4.03 or elsewhere in this Agreement will prohibit
or restrict any SLP Affiliated Director in his or her personal capacity as a
director from exercising his or her rights and fiduciary duties as a director of
the Company or restrict his or her discussions solely among other members of the
Board of Directors and/or management, advisors, representatives or agents of the
Company; provided that any such discussions are limited to communications in his
or her personal capacity as a director.

(d)    Notwithstanding anything in this Section 4.03 to the contrary, if (i) the
Company enters into a definitive agreement providing for a transaction that, if
consummated, would result in a Change in Control and (ii) the Company had not,
reasonably prior to entering into such definitive agreement, provided the
Purchaser with a written notice inviting the Purchaser Affiliates to make one or
more proposals or offers to effect a transaction that would result in Change in
Control, then after the announcement of such transaction and prior to the
earlier of any termination of such definitive agreement or Company stockholder
approval of such definitive agreement, nothing in this Section 4.03 will prevent
the Purchaser Affiliates (A) from submitting to the Board of Directors one or
more bona fide proposals or offers for an alternative transaction involving,
directly or indirectly, one or more Purchaser Affiliates, (B) pursuing and
entering into any such alternative transaction with the Company and (C) taking
any actions in furtherance of the foregoing, including actions relating to
obtaining equity and/or debt financing for the alternative transaction as long
as (x) any proposal or offer is conditioned on the proposed transaction being
approved by the Board of Directors and (y) the Purchaser Affiliates do not make
any public announcement or disclosure of such proposal, offer or actions other
than any filings and disclosures that may be required in filings with the SEC.

(e)    During the period from the date of this Agreement until 11:59 p.m.,
Pacific time, on the day that is 30 days prior to the last day of the advance
notice period established by the Company’s bylaws for stockholders of the
Company to deliver notice of director nominations for the Company’s 2021 annual
meeting of stockholders and, if longer, while an SLP Affiliated Director serves
as a member of the Board of Directors, none of the Purchaser, any Purchaser
Affiliate or any of their respective managing members, directors, general
partners, officers, employees and agents and representatives acting on their
behalf will comment on or influence, or attempt to influence, directly or
indirectly, any Company policies or rules, or policy or rule enforcement
decisions with respect to the independence and impartiality of decisions related
to content moderation on the Twitter platform or access to Twitter user data.

Section 4.04    Securities Laws. The Purchaser acknowledges and agrees that, as
of the Closing Date, the Notes (and the shares of Company Common Stock that are
issuable

 

-26-



--------------------------------------------------------------------------------

upon conversion or repurchase by the Company of the Notes) have not been
registered under the Securities Act or the securities laws of any state and that
they may be sold or otherwise disposed of only in one or more transactions
registered under the Securities Act and, where applicable, such laws, or as to
which an exemption from the registration requirements of the Securities Act and,
where applicable, such laws, is available. The Purchaser acknowledges that,
except as provided in Article V with respect to shares of Company Common Stock
and the Notes, the Purchaser has no right to require the Company or any of its
Subsidiaries to register the Notes or the shares of Company Common Stock that
are issuable upon conversion or repurchase by the Company of the Notes.

Section 4.05    Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate or, at the Company’s option, a share ownership statement
representing such securities for an equivalent number of shares or another
security of like tenor, as the case may be.

Section 4.06    Antitrust Approval. The Company and the Purchaser acknowledge
that one or more filings under the HSR Act or foreign antitrust laws may be
necessary in connection with the issuance of shares of Company Common Stock upon
conversion or repurchase by the Company of the Notes. The Purchaser will
promptly notify the Company if any such filing is required on the part of the
Purchaser. To the extent reasonably requested, the Company, the Purchaser and
any other applicable Purchaser Affiliate will use reasonable efforts to
cooperate in timely making or causing to be made all applications and filings
under the HSR Act or any foreign antitrust requirements in connection with the
issuance of shares of Company Common Stock upon conversion or repurchase by the
Company of Notes held by the Purchaser or any Purchaser Affiliate in a timely
manner and as required by the law of the applicable jurisdiction; provided that,
notwithstanding in this Agreement to the contrary, the Company shall not have
any responsibility or liability for failure of the Purchaser or any of its
Affiliates to comply with any applicable law. For as long as there are Notes
outstanding and owned by a Purchaser or its Affiliates, the Company shall as
promptly as reasonably practicable provide (no more than four (4) times per
calendar year) such information regarding the Company and its Subsidiaries as
the Purchaser may reasonably request in order to determine what foreign
antitrust requirements may exist with respect to any potential conversion of the
Notes. Except as provided in Section 6.06, the Purchaser shall be responsible
for the payment of the filing fees associated with any such applications or
filings.

Section 4.07    Board Nomination Rights.

(a)    Effective immediately following the Closing, Egon Durban shall be deemed
to be the initial Purchaser Designee and shall be appointed to the Board of
Directors as a Class III director with a term expiring at the 2022 annual
meeting of the Company’s stockholders. At each annual meeting of the Company’s
stockholders following the Closing Date at which the Purchaser Designee’s term
as a director expires

 

-27-



--------------------------------------------------------------------------------

(or, if the stockholders of the Company fail to elect any Purchaser Designee
standing for election to the Board of Directors, the annual meeting of the
Company’s stockholders following the Closing Date at which the Purchaser
Designee’s term would have expired had the Purchaser Designee been elected to
the Board of Directors), the Company shall nominate for election to the Board of
Directors one (1) individual designated by the Purchaser; provided that the
Purchaser shall not have the right to designate the Purchaser Designee and the
Company shall not have any obligation to appoint or nominate any Purchaser
Designee for election to the Board of Directors under this Agreement from and
after such time as the Purchaser and its Affiliates collectively Beneficially
Own less than 50% of the number of outstanding shares of Company Common Stock
Beneficially Owned by the Purchaser and its Affiliates collectively immediately
following the Closing (as equitably adjusted for any stock split, reverse stock
split, recapitalization or similar event with respect to the Company Common
Stock) (the “Minimum Ownership Threshold”).

(b)    Subject to the terms and conditions of this Section 4.07 and applicable
law, for so long as the Purchaser shall have the right to designate the
Purchaser Designee for appointment or nomination by the Company for election to
the Board of Directors pursuant to Section 4.07(a), the Company agrees to
include the Purchaser Designee in its slate of nominees for election as
directors of the Company at each annual meeting of the Company’s stockholders
(or action by written consent in lieu of such meeting) following the Closing
Date at which the Purchaser Designee’s term as a director expires (or, if the
stockholders of the Company fail to elect any Purchaser Designee standing for
election to the Board of Directors, the annual meeting of the Company’s
stockholders following the Closing Date at which the Purchaser Designee’s term
would have expired had the Purchaser Designee been elected to the Board of
Directors) and to use its reasonable efforts to cause the election of the
Purchaser Designee to the Board of Directors (for the avoidance of doubt, the
Company will be required to use substantially the same level of efforts and
provide substantially the same level of support as is used and/or provided for
the other director nominees of the Company with respect to the applicable annual
meeting of stockholders or action by written consent in lieu of such meeting).
For the avoidance of doubt, failure of the stockholders of the Company to elect
any Purchaser Designee to the Board of Directors shall not affect the right of
the Purchaser to nominate directors for election pursuant to this Section 4.07
in any future election of directors.

(c)    Each Purchaser Designee must be (x) Egon Durban or (y) a managing
director (or if there has been a Director Policy Change, a director) of Silver
Lake Technology Management, LLC that is reasonably acceptable to the Board of
Directors and who meets in all material respects all of the requirements of a
director of the Company described in this Section 4.07. As a condition to any
Purchaser Designee’s appointment to the Board of Directors and nomination for
election as a director of the Company pursuant to this Section 4.07 (A) the
Purchaser and the Purchaser Designee must in all material respects provide to
the Company (1) all information reasonably requested by the Company that is
required to be or customarily disclosed for directors, candidates for directors,
and their affiliates and representatives in a proxy statement or other filings
under applicable law or regulation or stock exchange rules or listing

 

-28-



--------------------------------------------------------------------------------

standards, in each case, relating to their nomination or election as a director
of the Company or the Company’s operations in the ordinary course of business
and (2) information reasonably requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal or regulatory obligations, in each case,
relating to their nomination or election as a director of the Company or the
Company’s operations in the ordinary course of business, with respect to the
Purchaser, its Affiliates and the applicable Purchaser Designees, (B) the
Purchaser Designee must be qualified to serve as a director of the Company under
the DGCL to the same extent as all other directors of the Company and (C) the
Purchaser Designee must satisfy the requirements set forth in the Company’s
Corporate Governance Guidelines, the Company’s Code of Business Conduct &
Ethics, the Company’s Insider Trading Policy, the Company’s corporate governance
principles and securities trading policy (subject to Section 4.02), in each case
as currently in effect (the “Specified Guidelines”) with such changes thereto
(or such successor policies) as are applicable to all other directors, in each
case, as such changes or successor policies are adopted in good faith by the
Board of Directors, and do not by their terms materially, adversely and
disproportionately impact any Purchaser Designee relative to all other directors
and as are consistent with clause (d) below (for the avoidance of doubt, the
Purchaser Designee shall not be required to qualify as an independent director
under applicable stock exchange rules and federal securities laws and
regulations). The Company will make all information requests pursuant to this
Section 4.07(c) in good faith in a timely manner that allows the Purchaser and
the Purchaser Designee a reasonable amount of time to provide such information,
and will cooperate in good faith with the Purchaser and the Purchaser Designee
in connection with their efforts to provide the requested information. Any other
SLG Affiliated Director nominated by the Company shall be subject to the same
requirements as described in this Section 4.07(c).

(d)    The Purchaser acknowledges that at all times while serving as a member of
the Board of Directors, each SLG Affiliated Director will be required to comply
with all policies, procedures, processes, codes, rules, standards and guidelines
applicable to all non-executive members of the Board of Directors that (x) are
included in the Specified Guidelines as currently in effect with such changes
(or such successor policies) as are applicable to all other directors and as are
not targeted towards, and are not disproportionately applicable to, the SLG
Affiliated Directors, or (y) relate to the confidentiality of Company business
and information, including discussions or matters considered in meetings of the
Board of Directors or committees of the Board of Directors to the extent not
disclosed publicly by the Company (subject to the terms of the Confidentiality
Agreement). Notwithstanding the foregoing, (i) under no circumstances will such
policies, procedures, processes, codes, rules, standards and guidelines be
violated by the Purchaser Designees (x) receiving compensation from the
Purchaser or any of their Affiliates or (y) failing to notify an officer or
director of the Company prior to accepting an invitation to serve on another
board of directors and (ii) if such Specified Guidelines are in good faith
changed in a manner that results in a Purchaser Designee no longer satisfying
the Specified Guidelines in all material respects (any such changes to the
Specified Guidelines, a “Director Policy Change”), then the Purchaser agrees
that it shall not designate the Purchaser Designee to be nominated by the
Company for election to the Board of Directors at the annual meeting of the
Company’s stockholders following

 

-29-



--------------------------------------------------------------------------------

such change at which the Purchaser Designee’s term as a director expires (or, if
the stockholders of the Company fail to elect any Purchaser Designee to the
Board of Directors, the annual meeting of the Company’s stockholders following
the Closing Date at which the Purchaser Designee’s term would have expired had
the Purchaser Designee been elected to the Board of Directors). The Company
acknowledges and agrees that any share ownership requirement for the Purchaser
Designees serving on the Board of Directors will be deemed satisfied by the
securities owned by the Purchaser and/or its Affiliates and under no
circumstances shall any of such policies, procedures, processes, codes, rules,
standards and guidelines impose any restrictions on the Purchaser’s or its’
Affiliates’ transfers of securities pursuant to Article V (except as otherwise
provided herein with respect to Blackout Periods).

(e)    For so long as an SLG Affiliated Director is on the Board of Directors,
the Company shall not implement any trading policy or similar guideline or
policy with respect to the trading of securities of the Company that is targeted
at the Purchaser or its Affiliates (other than a policy applicable to all
directors and their respective Affiliates that (i) limits, prohibits or
restricts the trading of securities of the Company by such SLG Affiliated
Director in his or her personal capacity, (ii) limits, prohibits or restricts
the Purchaser or its Affiliates from entering into any hedging or derivative
arrangements for so long as a Purchaser is an Affiliate of such SLG Affiliated
Director, (ii) restricts the trading of securities of the Company while in
possession of material non-public information concerning the Company or its
Subsidiaries, and (iii) requires compliance with applicable federal securities
or other laws).

(f)    Subject to the terms and conditions of this Section 4.07 (including
Section 4.07(c)), if a vacancy on the Board of Directors is created as a result
of a Purchaser Designee’s death, resignation, disqualification or removal (in
each case, except with respect to a removal or resignation contemplated by
Sections 4.07(g) or (i)), or if the Purchaser desires to nominate a different
individual to replace any then-existing Purchaser Designee, then, at the request
of the Purchaser, the Purchaser and the Company shall work together in good
faith to fill such vacancy or replace such nominee as promptly as reasonably
practicable with a replacement Purchaser Designee subject to the terms and
conditions hereof, and thereafter such individual shall as promptly as
reasonably practicable be appointed to the Board of Directors to fill such
vacancy and/or be nominated by the Company for election to the Board of
Directors as a “Purchaser Designee” pursuant to this Section 4.07 (as
applicable).

(g)    The Company’s obligations under this Section 4.07 with respect to any
Purchaser Designee shall terminate and the Purchaser shall have no designation
or nomination rights hereunder with respect to the Purchaser Designee if (i) the
Company consolidates or merges with or into any Person and the Company Common
Stock is, in whole or in part, converted into or exchanged for securities of a
different issuer and/or cash in a transaction that will constitute a Change in
Control and the shares of Company Common Stock are delisted from NYSE, in which
case the Purchaser Designee shall deliver his written resignation to the Board
of Directors effective as of immediately prior to the effectiveness of such
Change in Control, or (ii) (A) the Purchaser and the Purchaser Affiliates,
collectively, cease to Beneficially Own the Minimum Ownership Threshold or

 

-30-



--------------------------------------------------------------------------------

(B) the Purchaser or any Purchaser Affiliate, including any Purchaser Designee
is in material breach of any of Sections 4.02, 4.03, or 4.08 or discloses
Confidential Information to a Third Party in material breach of the terms and
conditions of the Confidentiality Agreement, and in either such case the
Purchaser Designee shall promptly offer to resign from the Board of Directors
(and, if requested by the Company, promptly deliver his written resignation to
the Board of Directors (which shall provide for his immediate resignation), it
being understood that it shall be in the Board of Directors’ sole discretion
whether to accept or reject such resignation). The Purchaser agrees to cause,
and agrees to cause its respective Affiliates to cause, any Purchaser Designee
to resign from the Board of Directors if the applicable Purchaser Designee fails
to resign if and when requested pursuant to this clause (g).

(h)    If any Purchaser Designee ceases to satisfy in all material respects the
conditions and obligations set forth in clauses (c) through (d) of this
Section 4.07 (other than due to a Director Policy Change, which shall be
governed by Section 4.07(d)), the Company may notify the Purchaser thereof and
promptly following such notification, (x) the Purchaser Designee shall promptly
offer to resign from the Board of Directors (and, if requested by the Company,
promptly deliver his written resignation to the Board of Directors (which shall
provide for his immediate resignation), it being understood that it shall be in
the Board of Directors’ sole discretion whether to accept or reject such
resignation) and (y) the Purchaser shall be entitled to fill the vacancy created
thereby in accordance with Section 4.07(f). The Purchaser agrees to cause, and
agrees to cause its Affiliates to cause, any Purchaser Designee to resign from
the Board of Directors if the applicable Purchaser Designee fails to resign if
and when requested pursuant to this clause (h).

(i)    If the Purchaser and its Affiliates cease to collectively Beneficially
Own the Minimum Ownership Threshold, then the Company may (in its sole
discretion) request the resignation of the Purchaser Designee promptly following
such request, the Purchaser Designee shall promptly offer to resign from the
Board of Directors (and, if requested by the Company, promptly deliver his
written resignation to the Board of Directors (which shall provide for his
immediate resignation), it being understood that it shall be in the Board of
Directors’ sole discretion whether to accept or reject such resignation). The
Purchaser agrees to cause, and agrees to cause its Affiliates to cause, any
Purchaser Designee to resign from the Board of Directors if the applicable
Purchaser Designee fails to resign if and when requested pursuant to this clause
(i).

(j)    In furtherance of the foregoing, as a condition to any Purchaser Designee
being appointed or nominated by the Company for election to the Board of
Directors pursuant to this Section 4.07, the Purchaser Designee shall tender to
the Company an irrevocable resignation from the Board of Directors, in a form
approved by the Company, that shall be effective upon the circumstances in which
the Purchaser Designee is required to deliver his written resignation under this
Agreement, or as may otherwise be required pursuant to the policies, procedures,
processes, codes, rules, standards and guidelines applicable to all
non-executive members of the Board of Directors (it being understood that it
shall be in the Board of Directors’ sole discretion whether to accept or reject
such resignation).

 

-31-



--------------------------------------------------------------------------------

(k)    For the avoidance of doubt, notwithstanding anything in this Agreement or
the Notes to the contrary, transferees of the Notes and/or the shares of Company
Common Stock (other than Affiliates of the Purchaser who sign a Joinder) shall
not have any rights pursuant to this Section 4.07.

(l)    Subject to the terms of the Confidentiality Agreement, for so long as the
Purchaser shall have the right to designate the Purchaser Designee for
appointment or nomination by the Company for election to the Board of Directors
pursuant to Section 4.07(a), the Company shall provide to the Purchaser, Silver
Lake Technology Management, L.L.C. and certain other Purchaser Affiliates
designated by the Purchaser and acceptable to the Company access to (i) any
materials or documents provided by the Company to the Board of Directors or any
committee of the Board of Directors on which any SLG Affiliated Director then
serves substantially concurrently with the time such materials or documents are
provide to the Board of Directors or such committee and (ii) access to the
officers of the Company to discuss the Company’s affairs, finances, and
accounts, during normal business hours, as may be reasonably requested by such
Persons; provided that the Company shall not be obligated to provide materials,
documents or information that it reasonably and in good faith considers to be a
trade secret or the disclosure of which would reasonably be likely to jeopardize
the attorney-client privilege between the Company and its counsel or violate
applicable law.

(m)    To the fullest extent permitted by the DGCL and subject to any express
agreement that may from time to time be in effect, the Company agrees that any
SLG Affiliated Director, any Purchaser and any SLG Affiliate or any portfolio
company thereof (collectively, “Covered Persons”) may, and shall have no duty
not to, (i) invest in, carry on and conduct, whether directly, or as a partner
in any partnership, or as a joint venturer in any joint venture, or as an
officer, director, stockholder, equityholder or investor in any person, or as a
participant in any syndicate, pool, trust or association, any business of any
kind, nature or description, whether or not such business is competitive with or
in the same or similar lines of business as the Company or any of its
Subsidiaries, (ii) do business with any client, customer, vendor or lessor of
any of the Company or its Affiliates; and/or (iii) make investments in any kind
of property in which the Company may make investments. To the fullest extent
permitted by the DGCL, the Company renounces any interest or expectancy to
participate in any business or investments of any Covered Person as currently
conducted or as may be conducted in the future, and waives any claim against a
Covered Person, and shall indemnify each Covered Person against any Losses
incurred by such Covered Person, and any and all Losses to which such Covered
Person may become subject to, as a result of, arising in connection with or
relating to a Covered Person’s breach of any fiduciary duty solely by reason of
such person’s participation in any such business or investment. The Company
shall pay in advance any reasonable, out-of-pocket expenses incurred by a
Covered Person in defense of any claim for which such Covered Person is, or
would reasonably be, expected to be entitled to indemnification under this
Section 4.07(m), except to the extent that a Covered Person is determined by a
final, non-appealable order of a Delaware court having competent jurisdiction
(or any other judgement which is not appealed in the applicable time) that such
Covered Person is not entitled to indemnification under this Section 4.07(m), in
which case the Purchaser shall promptly reimburse to the Company

 

-32-



--------------------------------------------------------------------------------

any such advanced expenses. The Company agrees that in the event that a Covered
Person acquires knowledge of a potential transaction or matter which may
constitute a corporate opportunity for both (x) the Covered Person outside of
his or her capacity as a member of the Board of Directors and (y) the Company or
its Subsidiaries, the Covered Person shall not have any duty to offer or
communicate information regarding such corporate opportunity to the Company or
its Subsidiaries. To the fullest extent permitted by the DGCL, the Company
hereby renounces any interest or expectancy in any potential transaction or
matter of which the Covered Person acquires knowledge, except for any corporate
opportunity which is expressly offered to a Covered Person in writing solely in
his or her capacity as a member of the Board of Directors, and waives any claim
against each Covered Person, and shall indemnify each Covered Person against any
Losses incurred by such Covered Person, and any and all Losses to which such
Covered Person may become subject to, as a result of, arising in connection with
or relating to a Covered Person’s breach of any fiduciary duty solely by reason
of the fact that such Covered Person (A) pursues or acquires any corporate
opportunity for its own account or the account of any Affiliate or other person,
(B) directs, recommends, sells, assigns or otherwise transfers such corporate
opportunity to another person or (C) does not communicate information regarding
such corporate opportunity to the Company; provided, that, in each such case,
that any corporate opportunity which is expressly offered to a Covered Person in
writing solely in his or her capacity as a member of the Board of Directors
shall belong to the Company. The Company shall pay in advance any reasonable,
out-of-pocket expenses incurred by a Covered Person in defense of any claim for
which such Covered Person is, or would reasonably be expected to be, entitled to
indemnification under this Section 4.07(m), except to the extent that a Covered
Person is determined by a final, non-appealable order of a Delaware court having
competent jurisdiction (or any other judgement which is not appealed in the
applicable time) that such Covered Person is not entitled to indemnification
under this Section 4.07(m), in which case the Purchaser shall promptly reimburse
to the Company any such advanced expenses.

(n)    Any SLG Affiliated Director, for so long as he or she serves on the Board
of Directors, shall be entitled to compensation and reimbursement in connection
with his or her service on the Board of Directors consistent with the policies
and practices of the Company generally applicable to independent members of the
Board of Directors.

Section 4.08    Voting. For so long as any Purchaser or any Purchaser Affiliate
Beneficially Owns any shares of Company Common Stock:

(a)    the Purchaser shall take such action (including, if applicable, through
the execution of one or more written consents if stockholders of the Company are
requested to vote through the execution of an action by written consent in lieu
of any such annual or special meeting of stockholders of the Company) at each
meeting of the stockholders of the Company as may be required so that all shares
of issued and outstanding Company Common Stock Beneficially Owned, directly or
indirectly, by it and/or by any Purchaser Affiliate are voted in the same manner
(“for,” “against,” “withheld,” “abstain” or otherwise) as recommended by the
Board of Directors to the other holders of Company Common Stock (including with
respect to director elections).

 

-33-



--------------------------------------------------------------------------------

(b)    the Purchaser shall, and shall (to the extent necessary to comply with
this Section 4.08) cause its Purchaser Affiliates to, be present, in person or
by proxy, at all meetings of the stockholders of the Company so that all shares
of issued and outstanding Company Common Stock Beneficially Owned by it or them
from time to time may be counted for the purposes of determining the presence of
a quorum and voted in accordance with Section 4.08(a) at such meetings
(including at any adjournments or postponements thereof). The foregoing
provision shall also apply to the execution by such persons of any written
consent in lieu of a meeting of holders of shares of Company Common Stock.

Section 4.09    Financing Cooperation. If requested by a Purchaser, the Company
will provide the following cooperation in connection with the Purchaser
obtaining any Permitted Loan: (i) subject to applicable law, using reasonable
efforts to (A) remove any restrictive legends on certificates representing
pledged Notes and depositing such pledged Notes in book entry form on the books
of The Depository Trust Company when eligible to do so or (B) without limiting
the generality of clause (A), if such Note is eligible for resale under Rule
144A, depositing such pledged Note in book entry form on the books of The
Depository Trust Company or other depository with customary restrictive legends,
(ii) if so requested by such lender or counterparty, as applicable, using
commercially reasonable efforts to re-register the pledged Note in the name of
the relevant lender, counterparty, custodian or similar party to a Permitted
Loan, with respect to Permitted Loans solely as securities intermediary and only
to the extent a Purchaser or its Affiliates continues to beneficially own such
pledged Note, (iii) entering into an issuer agreement (an “Issuer Agreement”) in
the form and substance substantially as attached hereto as Exhibit D, with such
changes thereto as are reasonably requested by such lender and customary for
similar financings and not inconsistent with the Company’s obligations under the
Indenture and applicable law, (iv) entering into customary triparty agreements
with each lender and any applicable Purchaser relating to the delivery of the
Notes to the relevant lender for crediting to the relevant collateral accounts
upon funding of the loan and payment of the purchase price including a right for
such lender as a third party beneficiary of the Company’s obligation under
Article 2 to issue the Notes upon payment of the purchase therefor in accordance
with the terms of this Agreement and (iii) such other cooperation and assistance
as the Purchaser may reasonably request that will not unreasonably disrupt the
operation of the Company’s business. Anything in the preceding sentence to the
contrary notwithstanding, the Company’s obligation to deliver an Issuer
Agreement is conditioned on (1) the Purchaser delivering to the Company a copy
of the Permitted Loan to which the Issuer Agreement relates and (2) the
Purchaser certifying to the Company in writing that (A) the loan agreement with
respect to which the Issuer Agreement is being delivered constitutes a Permitted
Loan being entered into in accordance with this Agreement, the Purchaser has
pledged the Notes and/or the underlying shares of Common Stock as collateral to
the lenders under such Permitted Loan and that the execution of such Permitted
Loan and the terms thereof do not violate the terms of this Agreement or
applicable law, (B) to the extent applicable, whether the registration rights
under Article V are being assigned to the lenders under that Permitted Loan, and
(C) the Purchaser acknowledges and agrees that the Company will be relying on
such certificate when entering into the Issuer Agreement and any inaccuracy in
such certificate will be deemed a breach of this Agreement. The Purchaser
acknowledges and agrees that the statements and agreements of the Company in an
Issuer

 

-34-



--------------------------------------------------------------------------------

Agreement are solely for the benefit of the applicable lenders party thereto and
that in any dispute between the Company and the Purchaser under this Agreement
the Purchaser shall not be entitled to use the statements and agreements of the
Company in an Issuer Agreement against the Company.

Section 4.10    Certain Tax Matters. Notwithstanding anything herein to the
contrary, the Company shall have the right to deduct and withhold from any
payment or distribution made with respect to the Notes (or the issuance of
shares of Company Common Stock upon conversion or repurchase by the Company of
the Notes) such amounts as are required to be deducted or withheld with respect
to the making of such payment or distribution (or issuance) under any applicable
Tax law. To the extent that any amounts are so deducted or withheld, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the person in respect of which such deduction or
withholding was made. In the event the Company previously remitted any amounts
to a Governmental Entity on account of Taxes required to be deducted or withheld
in respect of any payment or distribution (or deemed distribution) on any Notes,
the Company shall be entitled to offset any such amounts against any amounts
otherwise payable in respect of such Notes (or the issuance of shares of Company
Common Stock upon conversion or repurchase by the Company of the Notes).

Section 4.11    Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction that may result in a
Purchaser, its Affiliates and/or the SLG Affiliated Directors being deemed to
have made a disposition of equity securities of the Company or derivatives
thereof for purposes of Section 16 of the Exchange Act, and if any of the SLG
Affiliated Directors is serving on the Board of Directors at such time or has
served on the Board of Directors during the preceding six months (i) the Board
of Directors will pre-approve such disposition of equity securities of the
Company or derivatives thereof for the express purpose of exempting the
Purchaser’s, its Affiliates’ and the SLG Affiliated Directors’ interests (to the
extent the Purchaser or its Affiliates may be deemed to be “directors by
deputization”) in such transaction from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder and (ii) if the transaction involves (A) a
merger or consolidation to which the Company is a party and the Company Common
Stock is, in whole or in part, converted into or exchanged for equity securities
of a different issuer, (B) a potential acquisition by the Purchaser, the
Purchaser’s Affiliates, and/or the SLG Affiliated Directors of equity securities
of such other issuer or derivatives thereof and (C) an Affiliate or Associate or
other designee of the Purchaser or its Affiliates will serve on the board of
directors (or its equivalent) of such other issuer, then if the Company requires
that the other issuer pre-approve any acquisition of equity securities or
derivatives thereof for the express purpose of exempting the interests of any
director or officer of the Company or any of its subsidiaries in such
transactions from Section 16(b) of the Exchange Act pursuant to Rule 16b-3
thereunder, the Company shall require that such other issuer pre-approve any
such acquisitions of equity securities or derivatives thereof for the express
purpose of exempting the interests of the Purchaser’s, its Affiliates’ and the
SLG Affiliated Directors’ (for the Purchaser and/or its Affiliates, to the
extent such persons may be deemed to be “directors by deputization” of such
other issuer) in such transactions from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 thereunder.

 

-35-



--------------------------------------------------------------------------------

Section 4.12    D&O Indemnification / Insurance Priority Matters. Each SLP
Affiliated Director shall be offered an indemnification agreement consistent
with the form thereof previously furnished by the Company. The Company
acknowledges and agrees that any SLG Affiliated Directors who are partners,
members, employees, or consultants of any member of SLG may have certain rights
to indemnification, advancement of expenses and/or insurance provided by the
applicable member of SLG (collectively, the “SLG Indemnitors”). The Company
acknowledges and agrees that the Company shall be the indemnitor of first resort
with respect to any indemnification, advancement of expenses and/or insurance
provided in the Company’s certificate of incorporation, bylaws and/or
indemnification agreement to any SLG Affiliated Director in his or her capacity
as a director of the Company or any of its subsidiaries (such that the Company’s
obligations to such indemnitees in their capacities as directors are primary and
any obligation of the SLG Indemnitors to advance expenses or to provide
indemnification or insurance for the same expenses or liabilities incurred by
such indemnitees are secondary). Such indemnitees shall, in their capacities as
directors, be entitled to all the rights to indemnification, advancement of
expenses and entitled to insurance to the extent provided under (i) the
certificate of incorporation and/or bylaws of the Company as in effect from time
to time and/or (ii) such other agreement (including Section 5.05 hereof and the
Services Agreement), if any, between the Company and such indemnitees, without
regard to any rights such indemnitees may have against the SLG Indemnitors. No
advancement or payment by the SLG Indemnitors on behalf of such indemnitees with
respect to any claim for which such indemnitees have sought indemnification,
advancement of expenses or insurance from the Company in their capacities as
directors shall affect the foregoing and the SLG Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of such indemnitees against the
Company.

Section 4.13    Conversion Price Matters. The Conversion Price on the Closing
Date will equal $41.5000 and the Conversion Rate on the Closing Date (the
“Initial Conversion Rate”) shall be the quotient (rounded to four decimal
places) of $1,000 divided by such Conversion Price; provided, that if any event
shall occur between the date hereof and the Closing Date (inclusive) that would
have resulted in an adjustment to the Conversion Rate pursuant to Article 13 of
the Indenture if the Notes had been issued and outstanding since the date
hereof, the Initial Conversion Rate and the share amounts in the table of
Make-Whole Applicable Increases set forth in Section 10.14(b) of the Indenture
shall be adjusted in the same manner as would have been required by Article 13
of the Indenture if the Notes had been issued and outstanding since the date
hereof and the Conversion Price, Initial Conversion Rate and Make-Whole
Applicable Increases table included in the Indenture shall reflect such
adjustment.

Section 4.14    Other Matters. The Purchaser agrees that (i) except in the case
of a foreclosure under a Permitted Loan pursuant to which the lender thereunder
is obligated to exchange the foreclosed interest in the Sponsor Notes for a
Security other than the Sponsor Notes, the Purchaser and its Affiliates will
only transfer their interests in the Sponsor Notes to a Third Party if such
Person receives such transferred interest in a Global Note other than the
Sponsor Notes and (ii) the Purchaser and its Affiliates may transfer an interest
in the Sponsor Notes to an Affiliate of the Purchaser and such Affiliate may
continue to hold such transferred interest in the Sponsor Notes solely to the
extent that the Notes are transferable to such Affiliate under this Agreement.

 

-36-



--------------------------------------------------------------------------------

Section 4.15    Indemnification.

(a)    The Purchaser, its Affiliates and their respective officers, directors,
members, employees, managers, general partners and agents (each, an
“Indemnitee”) shall be indemnified to the fullest extent permitted by law by the
Company for any and all Losses to which such Indemnitees may become subject as a
result of, arising in connection with, or relating to any actual or threatened
claim, suit, action, arbitration, cause of action, complaint, allegation,
criminal prosecution, investigation, inquiry, demand letter, or proceeding,
whether at law or at equity, direct or derivative and whether public or private,
before or by any Governmental Entity, any arbitrator or other tribunal (each, an
“Action”) by any third party (including, without limitation, any stockholder of
the Company or any regulator and regardless of whether such Action is against an
Indemnitee) related to any act or omission by any member of the Board or the
management of the Company related to (x) approving the entry into this Agreement
or the Indenture or the issuance of the Notes, or (y) entering into this
Agreement or the Indenture or issuing the Notes; provided, that the Company will
not be liable to indemnify any Indemnitee for any such Losses to the extent that
such Losses (i) have resulted from an Purchaser’s breach of this Agreement or an
Indemnitee’s breach of the Confidentiality Agreement, (ii) related to a
Permitted Loan or other financing or hedging arrangement of Purchaser or its
Affiliates in connection with the applicable Purchaser’s or its Affiliates’
investment in the Notes or (iii) have resulted from an Indemnitee’s willful
misconduct or fraud in connection with the Transactions. The parties agree, for
the avoidance of doubt, that this Section 4.15 shall not apply to any matter for
which indemnification is otherwise provided in Section 5.05.

(b)    Each Indemnitee shall give the Company prompt written notice (an
“Indemnification Notice”) of any Action it has actual knowledge of that might
give rise to Losses for which an Indemnitee would reasonably be likely to be
entitled to indemnification under this Section 4.15, which notice shall set
forth a description of those elements of such Action of which such Indemnitee
has knowledge and promptly deliver to the Company any complaints such Action or
other documents provided to such Indemnitee in connection with; provided, that
any delay or failure to give such Indemnification Notice shall not affect the
indemnification obligations of the Company hereunder except to the extent the
Company is materially prejudiced by such delay or failure.

(c)    The Company shall have the right, exercisable by written notice to the
applicable Indemnitee(s) within thirty (30) days of receipt of the applicable
Indemnification Notice, to select counsel to defend and control the defense of
any third party claim set forth in such Indemnification Notice and the Company
shall pay all fees and expenses of such counsel; provided, that the Company
shall not be entitled to so select counsel or control the defense of any claim
to the extent that (i) such claim seeks primarily non-monetary or injunctive
relief against the Indemnitee or alleges any violation of criminal law, (ii) the
Company does not, subsequent to its assumption of such

 

-37-



--------------------------------------------------------------------------------

defense in accordance with this clause (c), conduct the defense of such claim in
good faith, (iii) any of the Indemnitees reasonably determines upon the advice
of counsel that representation of all such Indemnitees by the same counsel would
be prohibited by applicable codes of professional conduct, or (iv) in the event
that, based on the reasonable advice of counsel for the applicable
Indemnitee(s), there are one or more material defenses available to the
applicable Indemnitee(s) that are not available to other defendants. If the
Company does not assume the defense of any third party claim in accordance with
this clause (c), the applicable Indemnitee(s) may continue to defend such claim
at the sole cost of the Company and the Company may still participate in, but
not control, the defense of such third party claim at the Company’s sole cost
and expense. In no event shall the Company, in connection with any Action or
separate but substantially similar Actions arising out of the same general
allegations, be liable for the fees and expenses of more than one separate firm
of attorneys at any time for all Indemnitees chosen by the applicable Purchaser
together with its Affiliates, and one separate firm of local counsel, in
addition to regular counsel, to the extent required in order to effectively
defend the Action.

(d)    No Indemnitee shall consent to a settlement of, or the entry of any
judgment arising from, any claim for which such Indemnitee is entitled to
indemnification pursuant to this Section 4.15, without the prior written consent
of the Company (such consent not to be unreasonably withheld, conditioned or
delayed). Except with the prior written consent of the applicable Indemnitee(s),
the Company, in the defense of any claim for which such Indemnitee is entitled
to indemnification pursuant to this Section 4.15, shall not consent to the entry
of any judgment or enter into any settlement that (i) provides for injunctive or
other nonmonetary relief affecting any Indemnitee, (ii) does not include as an
unconditional term thereof the giving by each claimant or plaintiff to each such
Indemnitee(s) of an unconditional release of such Indemnitee(s) from all
liability with respect to such Action or (iii) imposes any material burden on
Indemnitee not fully indemnified hereunder. In any such third party claim where
the Company has assumed control of the defense thereof pursuant to clause (c),
the Company shall keep the applicable Indemnitee(s) reasonably informed as to
the status of such claim at all stages thereof (including all settlement
negotiations and offers), promptly submit to such Indemnitee(s) copies of all
pleadings, responsive pleadings, motions and other similar legal documents and
paper received or filed in connection therewith, permit such Indemnitee(s) and
their respective counsels to confer with the Company and its counsel with
respect to the conduct of the defense thereof, and permit such Indemnitee(s) and
their respective counsel(s) a reasonable opportunity to review all legal papers
to be submitted prior to their submission; provided that the Company shall not
be obligated to provide materials, documents or information the disclosure of
which would reasonably be likely to jeopardize the attorney-client privilege
between the Company and its counsel or violate applicable law. Nothing in this
Section 4.15(d) shall in any way limit, affect or otherwise modify an
Indemnitee’s rights to indemnification under the Company’s certificate of
incorporation, by-laws, any applicable policies of the Company or its
Subsidiaries or any other agreement between the Indemnitee and the Company or
its Subsidiaries.

 

-38-



--------------------------------------------------------------------------------

Section 4.16    Par Value. While any Purchaser owns any Notes, the Company will
not, without the consent of the Purchaser, increase the par value per share of
the Company Common Stock to above $0.000005 per share.

Section 4.17    Indenture Matters. Notwithstanding anything to the contrary
provided in this Agreement or in the Indenture, the Company shall not make any
adjustments to the Conversion Rate (as defined in the Indenture) if the holder
of the Note selects the Conversion Rate Adjustment Exception (as defined in the
Indenture) by participating in any transaction described in Section 13.04 of the
Indenture in lieu of such adjustment and (iii) for so long as SLG collectively
Beneficially Owns at least 50% of the Notes Beneficially Owned by SLG
immediately following the Closing, the Company shall not make any amendment of
supplement to the Indenture or the Securities (as defined in the Indenture) of a
type to which the first sentence of Section 10.02 of the Indenture applies,
without the written consent of the Purchaser.

ARTICLE V.

REGISTRATION RIGHTS

Section 5.01    Registration Statement.

(a)    As soon as reasonably practicable after the issuance of the Notes, if
requested by Purchaser following the Closing Date, the Company will use
reasonable efforts to prepare and file and use reasonable efforts to cause to be
declared effective or otherwise become effective pursuant to the Securities Act
as promptly as reasonably practicable (the “Registration Date”) a Registration
Statement or post-effective amendment to an existing Registration Statement in
order to provide for resales of Registrable Securities to be made on a delayed
or continuous basis pursuant to Rule 415 under the Securities Act (subject to
the availability of a Registration Statement on Form S-3 or any successor form
thereto), which Registration Statement will (except to the extent the SEC
objects in written comments upon the SEC’s review of such Registration
Statement) include the Plan of Distribution. In addition, the Company will from
time to time use reasonable efforts to file such additional Registration
Statements to cover resales of any Registrable Securities that are not
registered for resale pursuant to a pre-existing Registration Statement and will
use its reasonable efforts to cause such Registration Statement to be declared
effective or otherwise to become effective under the Securities Act and will use
its reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act at all times until the Registration Termination Date.
Any Registration Statement filed pursuant to this Article V shall cover only
Registrable Securities, shall be on Form S-3 (or a successor form) if the
Company is eligible to use such form and shall be an automatically effective
Registration Statement if the Company is a WKSI.

(b)    Subject to the provisions of Section 5.02, the Company will use its
reasonable efforts to keep the Registration Statement (or any replacement
Registration Statement) continuously effective until the earlier of (such
earlier date, the “Registration Termination Date”): (i) the date on which all
Registrable Securities covered by the Registration Statement have been sold
thereunder in accordance with the plan and

 

-39-



--------------------------------------------------------------------------------

method of distribution disclosed in the prospectus included in the Registration
Statement, (ii) there otherwise cease to be any Registrable Securities and
(iii) if the Company consolidates or merges with or into any Person in a
transaction that constitutes a Make-Whole Fundamental Change and the Company
Common Stock is, in whole or in part, converted into or exchanged for securities
of a different issuer and/or cash in a transaction that will constitute a Change
in Control and the shares of Company Common Stock are delisted from NYSE.

(c)    From and after the date hereof until the Registration Termination Date,
the Company shall use its reasonable efforts to maintain eligibility to be able
to file and use a Registration Statement on Form S-3 (or any successor form
thereto). Notwithstanding anything herein to the contrary, during such period of
time from and after the Registration Date that the Company ceases to be eligible
to file or use a Registration Statement on Form S-3 (or any successor form
thereto), upon the written request of any holder or holders of Registrable
Securities, the Company shall use its reasonable efforts to file a Registration
Statement on Form S-1 (or any successor form) under the Securities Act covering
the Registrable Securities of the requesting party or parties, as applicable,
and use reasonable efforts to cause such Registration Statement to be declared
effective pursuant to the Securities Act as soon as reasonably practicable after
filing thereof. Each such written request must specify the amount and intended
manner of disposition of such Registrable Securities; provided, that the minimum
amount of such Registrable Securities shall be $200,000,000. Any Registration
Statement required to be filed pursuant to this Section 5.01(c) shall not be
required to cover Registrable Securities to be offered on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act. The obligations
of the Company under this Section 5.01(c) shall not impact the obligations of
the Company under Section 5.01(a) which shall continue to be in force.

Section 5.02    Registration Limitations and Obligations.

(a)    Subject to Section 5.01, the Company will use reasonable efforts to
prepare such supplements or amendments (including a post-effective amendment),
if required by applicable law, to each applicable Registration Statement and
file any other required document so that such Registration Statement will be
Available at all times during the period for which such Registration Statement
is, or is required pursuant to this Agreement to be, effective; provided, that
no such supplement, amendment or filing will be required during a Blackout
Period. In order to facilitate the Company’s determination of whether to
initiate a Blackout Period, the Purchaser shall give the Company notice of a
proposed sale of Registrable Securities pursuant to the Registration Statement
at least two (2) Business Days (or, if two Business Days is not practicable, one
(1) Business Day) prior to the proposed date of sale (which notice shall not
bind the Purchaser to make any sale). Notwithstanding anything to the contrary
contained in this Agreement, the Company shall be entitled, from time to time,
by providing written notice to the holders of Registrable Securities, to require
such holders of Registrable Securities to suspend the use of the prospectus for
sales of Registrable Securities under the Registration Statement during any
Blackout Period; provided, if the Purchaser and/or any of its Affiliates is or
are the only party or parties with rights under this Article V and an SLG
Affiliated Director is serving on the Board of Directors, then no notice shall
be required for a

 

-40-



--------------------------------------------------------------------------------

Blackout Period described in clause (i) of the definition thereof and all
holders of Registrable Securities shall be deemed to have knowledge of such
Blackout Period; provided, further, for purposes of this Section 5.02, the
Company shall only be obligated to provide written notice to any holder or
Beneficial Owner of Registrable Securities of any such Blackout Period if such
holder or Beneficial Owner has specified in writing to the Company for purposes
of receiving such notice such holder’s or Beneficial Owner’s address, contact
and fax number information. No sales may be made under the applicable
Registration Statement during any Blackout Period (with respect to clause
(ii) of the definition thereof, of which the holders of Registrable Securities
have or are deemed to have received notice). In the event of a Blackout Period
under clause (ii) of the definition thereof, the Company shall (x) deliver to
the holders of Registrable Securities a certificate signed by the chief
executive officer, chief financial officer, general counsel or treasurer of the
Company confirming that the conditions described in clause (ii) of the
definition of Blackout Period are met, which certificate shall contain an
approximation of the anticipated delay, and (y) notify each holder of
Registrable Securities promptly upon each of the commencement and the
termination of each Blackout Period, which notice of termination shall be
delivered to each holder of Registrable Securities no later than the close of
business of the last day of the Blackout Period. In connection with the
expiration of any Blackout Period and without any further request from a holder
of Registrable Securities, the Company to the extent necessary and as required
by applicable law shall as promptly as reasonably practicable prepare
supplements or amendments, including a post-effective amendment, to the
Registration Statement or the prospectus, or any document incorporated therein
by reference, or file any other required document so that the Registration
Statement will be Available. A Blackout Period described in clause (ii) of the
definition thereof shall be deemed to have expired when the Company has notified
the holders of Registrable Securities that the Blackout Period is over and the
Registration Statement is Available. Notwithstanding anything in this Agreement
to the contrary, the absence of an Available Registration Statement at any time
from and after the Registration Date shall be considered a Blackout Period
described in clause (ii) of the definition thereof and subject to the
limitations therein, except to the extent such absence occurs during (and does
not extend beyond) a Blackout Period described in clause (i) of the definition
thereof. For avoidance of doubt, upon expiration of a Blackout Period described
in clause (i) of the definition thereof, any additional duration of a Blackout
Period will be deemed to a Blackout Period described in clause (ii) of the
definition thereof and subject to the limitations therein.

(b)    At any time that a Registration Statement is effective and prior to the
Registration Termination Date, if a holder of Registrable Securities delivers a
notice to the Company (a “Take-Down Notice”) stating that it, together with any
other Parties, intend to sell at least $100,000,000 in aggregate of Registrable
Securities held by such holder and such other Parties (provided that, if the
Purchaser and its Affiliates do not collectively own at least $100,000,000 of
Registrable Securities, they shall be permitted to deliver a Take-Down Notice to
sell all of the Registrable Securities held by them (but such amount may not in
any case be less than $25,000,000 collectively of Registrable Securities), in
each case, pursuant to the Registration Statement, then, the Company shall amend
or supplement the Registration Statement as may be necessary and to the extent
required by law so that the Registration Statement remains Available in order to
enable

 

-41-



--------------------------------------------------------------------------------

such Registrable Securities to be distributed in an Underwritten Offering. In
connection with any Underwritten Offering of Registrable Securities for which a
holder delivers a Take-Down Notice and satisfies the dollar thresholds set forth
in first sentence above, and where the Take-Down Notice contemplates marketing
efforts not to exceed twenty-four (24) hours by the Company and the
underwriters, the Company will use reasonable efforts to cooperate and make its
senior officers available for participation in such marketing efforts (which
marketing efforts will not, for the avoidance of doubt, include a “road show”
requiring such officers to travel outside of the city in which they are
primarily located). The holder of Registrable Securities that delivered the
applicable Take-Down Notice shall select the underwriter(s) for each
Underwritten Offering; provided that the managing underwriter(s) (if there is
only one underwriter, such underwriter shall be deemed to be the managing
underwriter) shall be reasonably acceptable to the Company. The Company shall
select the counsel for the managing underwriter(s); provided that such counsel
shall be reasonably acceptable to the underwriter(s) and the holder of
Registrable Securities that delivered the applicable Take-Down Notice. Such
holder shall determine the pricing of the Registrable Securities offered
pursuant to any such Registration Statement, including the underwriting discount
and fees payable by such holder to the underwriters in such Underwritten
Offering. Such holder shall reasonably determine the timing of any such
registration and sale. Such holder shall determine the applicable underwriting
discount and other financial terms, and such holder of the Registrable
Securities sold in the Underwritten Offering shall be solely responsible for all
such discounts and fees payable to such underwriters in such Underwritten
Offering. Without the consent of the applicable holder of Registrable Securities
subject to an Underwritten Offering, no Underwritten Offering pursuant to this
Agreement shall include any securities other than Registrable Securities.

(c)    Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such distribution, and (ii) such distribution
must not be for less than $100,000,000 of Registrable Securities held by such
holders (provided that, if collectively the Purchaser and its Affiliates do not
own at least $100,000,000 of Registrable Securities, they shall be permitted to
engage in such distribution with respect to all of the Registrable Securities
held by them (for so long as they hold collectively at least $25,000,000 of
Registrable Securities)).

(d)    In connection with a distribution of Registrable Securities in which the
holders of Registrable Securities are selling an aggregate of at least
$200,000,000 of Registrable Securities and/or Other Registrable Securities, the
Company shall, to be extent requested by managing underwriter(s) of such a
distribution, be subject to a restricted period of the same length of time as
such holder agrees with the managing underwriter(s) (but not to exceed 90 days)
during which the Company may not offer, sell or grant any option to purchase
Company Common Stock (in the case of an offering of Company Common Stock or
securities convertible or exchangeable for Company Common Stock) and any debt
securities (in the case of an offering of debt securities) of the Company,
subject to customary carve-outs that include, but are not limited to,

 

-42-



--------------------------------------------------------------------------------

(i) issuances pursuant to the Company’s employee or director stock plans and
issuances of shares upon the exercise of options or other equity awards under
such stock plans and (ii) in connection with acquisitions, joint ventures and
other strategic transactions.

(e)    In addition to the registration rights provided in this Section 5.02,
holders of the Notes shall have analogous rights to sell such securities in a
marketed offering under Rule 144A under the Securities Act through one or more
initial purchasers on a firm-commitment basis, on the terms, subject to the
conditions and using procedures that are substantially equivalent to those
specified in this Section 5.02 and Section 5.03, mutatis mutandis. The Company
agrees to use its reasonable efforts to cooperate to effect any such sales under
such Rule 144A; provided that nothing in this Section 5.02(e) shall impose any
additional or more burdensome obligations on the Company than would apply under
this Section 5.02 and Section 5.03, in each case, mutatis mutandis in respect of
a registered Underwritten Offering, or require that the Company take any actions
that it would not be required to take in a substantially similar Underwritten
Offering of such Notes.

Section 5.03    Registration Procedures.

(a)    If and whenever the Company is required to use reasonable efforts to
effect the registration of any Registrable Securities under the Securities Act
and in connection with any distribution of Registered Securities pursuant
thereto as provided in this Agreement (including any sale referred to in any
Take-Down Notice), the Company shall as promptly as reasonably practicable,
subject to the other provisions of this Agreement:

(i)    use reasonable efforts to prepare and file with the SEC a Registration
Statement to effect such registration in accordance with the intended method or
methods of distribution of such securities and thereafter use reasonable efforts
to cause such Registration Statement to become and remain effective pursuant to
the terms of this Article V; provided, however, that the Company may discontinue
any registration of its securities which are not Registrable Securities at any
time prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such registration statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice, the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment (which comments will be considered
in good faith by the Company) of the counsel (if any) to such holders and
counsel (if any) to such underwriter(s), and other documents reasonably
requested by any such counsel, including any comment letter from the SEC, and,
if requested by any such counsel, provide such counsel and the lead managing
underwriter(s), if any, reasonable opportunity to participate in the preparation
of such Registration Statement and each prospectus (including any prospectus
supplement) included or deemed included therein and such other opportunities to

 

-43-



--------------------------------------------------------------------------------

conduct a customary and reasonable due diligence investigation (in the context
of a registered underwritten offering) of the Company, including reasonable
access to (including responses to any reasonable inquiries by the lead managing
underwriter(s) and their counsel) the Company’s books and records, officers,
accountants and other advisors; provided that the same is not disruptive to the
business of the Company; provided that such persons shall first agree in writing
with the Company that any information that is reasonably designated by the
Company as confidential at the time of delivery shall be kept confidential by
such persons subject to customary exceptions;

(ii)    at or before any Registration Statement is declared or otherwise becomes
effective, upon request by the Purchaser, qualify the Indenture under the Trust
Indenture Act of 1939, as amended, and appoint a new trustee under the Indenture
to the extent such qualification requires the appointment of a new trustee
thereunder;

(iii)    prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary and to the extent required by applicable law to keep such Registration
Statement effective and Available pursuant to the terms of this Article V;

(iv)    if requested by the lead managing underwriter(s), promptly include in a
prospectus supplement or post-effective amendment such information as the lead
managing underwriter(s), if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 5.03(a)(iv) that are not, in the opinion of counsel
for the Company, in compliance with applicable law;

(v)    furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;

 

-44-



--------------------------------------------------------------------------------

(vi)    use reasonable efforts to cause such Registrable Securities to be listed
on each securities exchange on which similar securities issued by the Company
are then listed;

(vii)    use reasonable efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;

(viii)    as promptly as practicable notify in writing the holders of
Registrable Securities and the underwriters, if any, of the following events:
(A) the filing of the Registration Statement, any amendment thereto, the
prospectus or any prospectus supplement related thereto or post-effective
amendment to such Registration Statement or any Free Writing Prospectus utilized
in connection therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state governmental authority for
amendments or supplements to such Registration Statement or the prospectus or
for additional information; (C) the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings by any person for that purpose; (D) the receipt by the Company
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose;
(E) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement) related to such
registration cease to be true and correct in any material respect; and (F) upon
the happening of any event that makes any statement made in such Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such registration statement, prospectus or
documents so that, in the case of such Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of the prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading;

(ix)    use reasonable efforts to obtain the withdrawal of any order suspending
the effectiveness of such Registration Statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction at the earliest reasonable
practicable date, except that the Company shall not for any such purpose be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction wherein it would not but for the
requirements of this clause (ix) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;

 

-45-



--------------------------------------------------------------------------------

(x)    cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the Financial Industry Regulatory Authority, Inc.; and

(xi)    prior to any public offering of Registrable Securities, use reasonable
efforts to register or qualify or cooperate with the Selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation or as
a dealer in securities in any jurisdiction wherein it would not but for the
requirements of this clause (xi) be obligated to be so qualified, (B) subject
itself to taxation in any such jurisdiction or (C) file a general consent to
service of process in any such jurisdiction;

(xii)    use reasonable efforts to cooperate with the holders to facilitate the
timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by the Indenture and applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such holders may request in
writing; and in connection therewith, if required by the Company’s transfer
agent, the Company will promptly after the effectiveness of the Registration
Statement cause to be delivered to its transfer agent when and as required by
such transfer agent from time to time, any authorizations, certificates,
directions and other evidence required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement; and

(xiii)    agrees with each holder of Registrable Securities that, in connection
with any Underwritten Offering or other resale pursuant to the Registration
Statement in accordance with the terms hereof, it will use reasonable efforts to
negotiate in good faith and execute all customary indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements (in each case on terms reasonably acceptable to the
Company), including using reasonable efforts to procure customary legal opinions
and auditor “comfort” letters.

 

-46-



--------------------------------------------------------------------------------

(b)    The Company may require each Selling Holder and each underwriter, if any,
to (i) furnish the Company in writing such information regarding each Selling
Holder or underwriter and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing to complete or amend
the information required by such Registration Statement and/or any other
documents relating to such registered offering, and (ii) execute and deliver, or
cause the execution or delivery of, and to perform under, or cause the
performance under, any agreements and instruments reasonably requested by the
Company to effectuate such registered offering, including, without limitation,
opinions of counsel and questionnaires. If the Company requests that the holders
of Registrable Securities take any of the actions referred to in this
Section 5.03(b), such holders shall take such action promptly and as soon as
reasonably practicable following the date of such request.

(c)    Each Selling Holder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (B), (C),
(D), (E) and (F) of Section 5.03(a)(viii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B), (C), (D), (E) and (F) of
Section 5.03(a)(viii) so that the use of the applicable prospectus may be
resumed at the earliest reasonably practicable moment.

Section 5.04    Expenses. The Company shall pay all Registration Expenses in
connection with a registration pursuant to this Article V and Rule 144A offering
pursuant to Section 5.02(e), provided that each holder of Registrable Securities
participating in an offering shall pay all applicable underwriting fees,
discounts, selling commissions and similar charges.

Section 5.05    Registration Indemnification.

(a)    The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Holder and its
Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such Selling Holder or such other indemnified
Person and the officers, directors, members, shareholders, employees, managers,
partners, accountants, attorneys and agents of each such controlling Person,
each underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) such
underwriter (collectively, the “Indemnified Persons”), from and against all
losses, claims, damages, liabilities, costs, expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses),
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, the “Losses”), as incurred, arising out of, caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of a

 

-47-



--------------------------------------------------------------------------------

material fact contained in any Registration Statement, prospectus or preliminary
prospectus or Free Writing Prospectus, in each case related to such Registration
Statement, or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and (without limitation of the preceding portions of this
Section 5.05(a)) will reimburse each such Selling Holder, each of its
Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys and agents
and each such Person who controls each such Selling Holder and the officers,
directors, members, shareholders, employees, managers, partners, accountants,
attorneys and agents of each such controlling Person, each such underwriter and
each such Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, except insofar as
the same are caused by any information regarding a holder of Registrable
Securities or underwriter furnished in writing to the Company by any such person
or any selling holder or underwriter expressly for use therein.

(b)    In connection with any Registration Statement in which a Selling Holder
is participating, without limitation as to time, each such Selling Holder shall,
severally and not jointly, indemnify the Company, its directors and officers,
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) the Company, from and against all
Losses, as incurred, arising out of, caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of material fact contained in
the Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 5.05(b)) will reimburse the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, in each case solely
to the extent, but only to the extent, that such untrue statement or omission is
made in such registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information regarding the Selling Holder
furnished to the Company by such Selling Holder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto.

(c)    Any Person entitled to indemnification hereunder shall give prompt
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification; provided, however, the failure to give such notice shall
not release the indemnifying party from its obligation, except to the extent
that the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

 

-48-



--------------------------------------------------------------------------------

(d)    In any case in which any such action is brought against any indemnified
party, the indemnified party shall promptly notify in writing the indemnifying
party of the commencement thereof, and the indemnifying party will be entitled
to participate therein, and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and acknowledging the obligations of
the indemnifying party with respect to such proceeding, the indemnifying party
will not (so long as it shall continue to have the right to defend, contest,
litigate and settle the matter in question in accordance with this paragraph) be
liable to such indemnified party hereunder for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, supervision and monitoring
(unless (i) such indemnified party reasonably objects to such assumption on the
grounds that there may be defenses available to it which are different from or
in addition to the defenses available to such indemnifying party and, as a
result, a conflict of interest exists or (ii) the indemnifying party shall have
failed within a reasonable period of time to assume such defense and the
indemnified party is or would reasonably be expected to be materially prejudiced
by such delay, in either event the indemnified party shall be promptly
reimbursed by the indemnifying party for the expenses incurred in connection
with retaining one separate legal counsel (for the avoidance of doubt, for all
indemnified parties in connection therewith)). For the avoidance of doubt,
notwithstanding any such assumption by an indemnifying party, the indemnified
party shall have the right to employ separate counsel in any such matter and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party except as provided in the
previous sentence. An indemnifying party shall not be liable for any settlement
of an action or claim effected without its consent (which consent shall not be
unreasonably withheld, conditioned or delayed). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed), unless such
settlement (x) includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such claim or proceeding,
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any indemnified party and (z) is settled
solely for cash for which the indemnified party would be entitled to
indemnification hereunder. The failure of an indemnified party to give notice to
an indemnifying party of any action brought against such indemnified party shall
not relieve the indemnifying party of its obligations or liabilities pursuant to
this Agreement, except to the extent such failure adversely prejudices the
indemnifying party.

(e)    The indemnification provided for under this Agreement shall survive the
sale or other transfer of the Registrable Securities and the termination of this
Agreement.

(f)    If recovery is not available under the foregoing indemnification
provisions for any reason or reasons other than as specified therein, any Person
who would otherwise be entitled to indemnification by the terms thereof shall
nevertheless be entitled to contribution with respect to any Losses with respect
to which such Person would be entitled to such indemnification but for such
reason or reasons, in such proportion as is appropriate to reflect the relative
fault of the indemnifying party, on the one hand, and

 

-49-



--------------------------------------------------------------------------------

such indemnified party, on the other hand, in connection with the actions,
statements or omissions that resulted in such Losses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and of the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances. It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation that does not
take into account the equitable considerations referred to in the immediately
preceding sentence. Notwithstanding any other provision of this Agreement, no
holder of Registrable Securities shall be required to contribute, in the
aggregate, any amount in excess of its net proceeds from the sale of the
Registrable Securities subject to any actions or proceedings over the amount of
any damages, indemnity or contribution that such holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not found guilty of such fraudulent
misrepresentation.

(g)    The indemnification and contribution agreements contained in this
Section 5.05 are in addition to any liability that the indemnifying party may
have to the indemnified party and do not limit other provisions of this
Agreement that provide for indemnification.

Section 5.06    Facilitation of Sales Pursuant to Rule 144. For as long as the
Purchaser or its Affiliates or any lender for any Permitted Loan Beneficially
Owns Notes or any Company Common Stock issued or issuable upon conversion
thereof, to the extent it shall be required to do so under the Exchange Act, the
Company shall use reasonable efforts to timely file the reports required to be
filed by it under the Exchange Act or the Securities Act (including the reports
under Sections 13 and 15(d) of the Exchange Act referred to in subparagraph
(c)(1) of Rule 144) and submit all required Interactive Data Files (as defined
in Rule 11 of Regulation S-T of the Commission), and shall use reasonable
efforts to take such further necessary action as any holder of Subject
Securities may reasonably request in connection with the removal of any
restrictive legend on the Subject Securities being sold, all to the extent
required from time to time to enable such holder to sell the Subject Securities
without registration under the Securities Act within the limitations of the
exemption provided by Rule 144.

ARTICLE VI.

MISCELLANEOUS

Section 6.01    Survival of Representations and Warranties. All covenants and
agreements contained herein, other than those which by their terms apply in
whole or in part at or after the Closing (which shall survive the Closing),
shall terminate as of the Closing,

 

-50-



--------------------------------------------------------------------------------

provided nothing herein shall relieve any party of liability for any breach of
such covenant or agreement before it terminated. Except for the warranties and
representations contained in clauses (a),(b), (c), (d) and (e) of Section 3.01
and the representations and warranties contained in Section 3.02, which shall
survive the Closing indefinitely, the warranties and representations made herein
shall survive for six (6) months following the Closing Date and shall then
expire; provided that nothing herein shall relieve any party of liability for
any inaccuracy or breach of such representation or warranty to the extent that
any good faith allegation of such inaccuracy or breach is made in writing prior
to such expiration.

Section 6.02    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
sent by overnight courier or sent via email (with receipt confirmed) as follows:

 

  (a)

If to any Purchaser, to:

Silver Lake Partners V DE (AIV)

c/o Silver Lake

550 Hudson Yards

550 West 34th Street, 40th Floor

New York, New York 10001

Attn:    Andrew J. Schader

Email: [Redacted]

 

  (b)

If to the Company, to:

Twitter, Inc.

1355 Market St.

San Francisco, CA 94103

Attn:          General Counsel

Email:        [Redacted]

with a copy (which will not constitute actual or constructive notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, CA 94304

Attn:       Marty W. Korman

                  Bradley L. Finkelstein

                  Erik F. Franks

Email:     [Redacted]

                  [Redacted]

                  [Redacted]

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise) or (b) one (1) Business Day following the day sent by overnight
courier.

 

-51-



--------------------------------------------------------------------------------

Section 6.03    Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement, together with the Confidentiality Agreement, the Indenture and the
Notes, sets forth the entire agreement between the parties hereto with respect
to the Transactions, and are not intended to and shall not confer upon any
person other than the parties hereto, their successors and permitted assigns any
rights or remedies hereunder, provided that (i) Section 5.05 shall be for the
benefit of and fully enforceable by each of the Indemnified Persons and
(ii) Section 6.12 shall be for the benefit of and fully enforceable by each of
the Specified Persons. Any provision of this Agreement may be amended or
modified in whole or in part at any time by an agreement in writing between the
parties hereto executed in the same manner as this Agreement. No failure on the
part of any party to exercise, and no delay in exercising, any right shall
operate as a waiver thereof nor shall any single or partial exercise by any
party of any right preclude any other or future exercise thereof or the exercise
of any other right.

Section 6.04    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

Section 6.05    Public Announcements. No press release or public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made by the Purchaser or its Affiliates without the prior written
approval of the Company, unless required by law (based on the advice of counsel)
in which case the Company shall have the right to review and reasonably comment
on such press release, announcement or communication prior to issuance,
distribution or publication. Notwithstanding the foregoing (but subject to the
terms of the Confidentiality Agreement), the Purchaser and its Affiliates shall
not be restricted from communicating with their respective investors and
potential investors in connection with marketing, informational or reporting
activities; provided that the recipient of such information is subject to a
customary obligation to keep such information confidential. The Company may
issue one or more press releases (which the Company shall provide to the
Purchaser prior to issuance, distribution or publication and will consider the
Purchaser’s reasonable comments) and may file this Agreement with the SEC and
may provide information about the subject matter of this Agreement in connection
with equity or debt issuances, share repurchases, or marketing, informational or
reporting activities.

Section 6.06    Expenses. Except as otherwise expressly provided herein, each
party hereto shall bear its own costs and expenses (including attorneys’ fees)
incurred in connection with this Agreement and the Transactions.

Section 6.07    Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and the Purchaser’s successors and
assigns, and no other person; provided, that neither the Company nor any
Purchaser may assign its respective

 

-52-



--------------------------------------------------------------------------------

rights or delegate its respective obligations under this Agreement, whether by
operation of law or otherwise, and any assignment by the Company or the
Purchaser in contravention hereof shall be null and void; provided, that
(i) substantially contemporaneously or at the Closing, any Purchaser may assign
all of its rights and obligations under this Agreement and the Confidentiality
Agreement to one or more Affiliates who are U.S. Persons and who execute and
deliver to the Company a Joinder and a duly completed and executed IRS Form W-9
and any such assignee who executes and delivers to the Company a Joinder shall
be deemed a Purchaser hereunder and have all the rights and obligations of the
Purchaser; provided that no such assignment will relieve such assigning
Purchaser of its obligations hereunder or under the Confidentiality Agreement,
(ii) any Affiliate of the Purchaser who after the Closing Date executes and
delivers a Joinder and is a permitted transferee of any Notes or shares of
Company Common Stock shall be deemed a Purchaser hereunder and have all the
rights and obligations of the Purchaser, (iii) if the Company consolidates or
merges with or into any Person and the Company Common Stock is, in whole or in
part, converted into or exchange for securities of a different issuer in a
transaction that does not constitute a Change in Control, then as a condition to
such transaction the Company will cause such issuer to assume all of the
Company’s rights and obligations under this Agreement in a written instrument
delivered to the Purchaser, and (iv) the rights of a holder of Registrable
Securities under Article V may be transferred but only together with Subject
Securities (x) in a transfer of (1) Notes in an aggregate principal amount of at
least $100,000,000 and (2) Common Stock or other Subject Securities issued or
issuable upon conversion or repurchase by the Company of at least $100,000,000
in aggregate principal amount of Notes, (y) to an Affiliate of the transferor
that executes and delivers to the Company a Joinder (subject to 4.02(a)), or
(z) to a lender in connection with a Permitted Loan. For the avoidance of doubt,
no Third Party to whom any of the Notes or shares of Company Common Shares are
transferred shall have any rights or obligations under this Agreement except
(and then only to the extent of) any rights and obligations under Article V to
the extent transferable in accordance with this Section 6.09. Notwithstanding
anything to the contrary set forth herein, a Purchaser may without the consent
of any other party grant powers of attorney, operative only upon an event of
default of the Company in respect of its obligations under Article II to issue
the Notes upon payment of the purchase price therefor in accordance with the
terms of this Agreement (including satisfaction of the conditions set forth in
Section 2.02(d), to any lender under any Permitted Loan to act on behalf of the
Purchaser to enforce such obligation.

Section 6.08    Governing Law; Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the

 

-53-



--------------------------------------------------------------------------------

Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 6.08(a), (ii)
any claim that it or its property is exempt or immune from the jurisdiction of
any such court or from any legal process commenced in such courts (whether
through service of notice, attachment prior to judgment, attachment in aid of
execution of judgment, execution of judgment or otherwise) and (iii) to the
fullest extent permitted by the applicable law, any claim that (A) the suit,
action or proceeding in such court is brought in an inconvenient forum, (B) the
venue of such suit, action or proceeding is improper or (C) this Agreement, or
the subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereby agrees that service of any process, summons, notice or document
by U.S. registered mail to the respective addresses set forth in Section 6.02
shall be effective service of process for any suit or proceeding in connection
with this Agreement or the transactions contemplated hereby.

(b)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED
IN THIS SECTION 6.08.

Section 6.09    Severability. If any provision of this Agreement is determined
to be invalid, illegal or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect provided that the economic and
legal substance of, any of the Transactions is not affected in any manner
materially adverse to any party. In the event of any such determination, the
parties agree to negotiate in good faith to modify this Agreement to fulfill as
closely as possible the original intent and purpose hereof. To the extent
permitted by law, the parties hereby to the same extent waive any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

Section 6.10    Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled (in addition to any other
remedy that may be available to it, whether in law or equity) to obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or

 

-54-



--------------------------------------------------------------------------------

threatened breach. Each of the parties agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that any other party has an adequate remedy at law or that any award
of specific performance is not an appropriate remedy for any reason at law or in
equity. Any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

Section 6.11    Headings. The headings of Articles and Sections contained in
this Agreement are for reference purposes only and are not part of this
Agreement.

Section 6.12    Non-Recourse. This Agreement may only be enforced against, and
any claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against
the entities that are expressly named as parties hereto and their respective
successors and assigns (including any Person that executes and delivers a
Joinder). Except as set forth in the immediately preceding sentence, no past,
present or future director, officer, employee, incorporator, member, partners,
stockholder, Affiliate, agent, attorney or representative of any party hereto
(collectively, the “Specified Persons”) shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby. All obligations of the Purchaser hereunder shall be several obligations
of the Purchaser and, for the avoidance of doubt, not joint or joint and several
obligations.

[Remainder of page intentionally left blank.]

 

-55-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

TWITTER, INC By:  

/s/ Ned Segal

Name:   Ned Segal Title:   Chief Financial Officer

 

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

SILVER LAKE PARTNERS V DE (AIV), L.P. By:  

Silver Lake Technology Associates V, L.P.,

its general partner

By:   SLTA V, (GP), L.L.C., its general partner By:   Silver Lake Group, L.L.C.,
its managing member By:  

/s/ Egon Durban

Name:   Egon Durban Title:   Co - CEO



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF NOTE]

[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREUNDER IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY]

[THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF TWITTER, INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

 

A-1



--------------------------------------------------------------------------------

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]

[THIS SECURITY IS A SPONSOR NOTE WITHIN THE MEANING OF THE INDENTURE]

 

A-2



--------------------------------------------------------------------------------

Twitter, Inc.

0.375% Convertible Senior Note due 2025

 

No. RA-[_]    Initially $[•]            

CUSIP No. [__________]

ISIN No. [_____________]

Twitter, Inc., a corporation duly organized and validly existing under the laws
of the State of Delaware (the “Company,” which term includes any successor
corporation or other entity under the Indenture referred to on the reverse
hereof), for value received hereby promises to pay to CEDE & CO., or registered
assigns, the principal sum as set forth in the “Schedule of Exchanges of Notes”
attached hereto, which amount, taken together with the principal amounts of all
other outstanding Notes, shall not, unless permitted by the Indenture, exceed
$1,000,000,000 in aggregate at any time, in accordance with the rules and
procedures of the Depositary, on March 15, 2025, and interest thereon as set
forth below.

This Note shall bear interest at the rate of 0.375% per year from March [_],
2020, or from the most recent date to which interest has been paid or provided
for to, but excluding, the next scheduled Interest Payment Date until March 15,
2025. Accrued interest on this Note shall be computed on the basis of a 360-day
year composed of twelve 30-day months and, for partial months, on the basis of
actual days elapsed over a 30-day month. Interest is payable semi-annually in
arrears on each March 15 and September 15, commencing on September 15, 2020, to
Holders of record at the close of business on the preceding March 1 and
September 1 (whether or not such day is a Business Day), respectively.
Additional Interest will be payable as set forth in Section 6.03 of the
within-mentioned Indenture, and any reference to interest on, or in respect of,
any Note therein shall be deemed to include Additional Interest if, in such
context, Additional Interest is, was or would be payable pursuant to
Section 6.03, and any express mention of the payment of Additional Interest in
any provision therein shall not be construed as excluding Additional Interest in
those provisions thereof where such express mention is not made.

Any Defaulted Amounts shall accrue interest per annum at the rate borne by the
Notes, from, and including, the relevant payment date to, but excluding, the
date on which such Defaulted Amounts shall have been paid by the Company, at its
election, in accordance with Section 2.03(c) of the Indenture.

The Company shall pay the principal of and interest on this Note, if and so long
as such Note is a Global Note, in immediately available funds in lawful money of
the United States at the time to the Depositary or its nominee, as the case may
be, as the registered Holder of such Note. As provided in and subject to the
provisions of the Indenture, the Company shall pay the principal of any Notes
(other than Notes that are Global Notes) at the office or agency designated by
the Company for that purpose. The Company has initially designated the Trustee
as its Paying Agent and Note Registrar in respect of the Notes and its Corporate
Trust Office, as a place where Notes may be presented for payment or for
registration of transfer and exchange.

 

A-3



--------------------------------------------------------------------------------

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into cash, shares of Common Stock or a
combination of cash and shares of Common Stock, as applicable, on the terms and
subject to the limitations set forth in the Indenture. Such further provisions
shall for all purposes have the same effect as though fully set forth at this
place.

This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York.

In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

[Remainder of page intentionally left blank]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

TWITTER, INC.

By:     Name:   Title:  

Dated:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. BANK NATIONAL ASSOCIATION

as Trustee, certifies that this is one of the Notes described

in the within-named Indenture.

 

By:       Authorized Signatory



--------------------------------------------------------------------------------

[FORM OF REVERSE OF NOTE]

Twitter, Inc.

0.375% Convertible Senior Note due 2025

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 0.375% Convertible Senior Notes due 2025 (the “Notes”), initially limited
to the aggregate principal amount of $1,000,000,000 all issued or to be issued
under and pursuant to an Indenture dated as of March [_], 2020 (as amended or
supplemented from time to time in accordance with its terms, the “Indenture”),
between the Company and U.S. Bank National Association (the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the Holders of the Notes.
Capitalized terms used in this Note and not defined in this Note shall have the
respective meanings set forth in the Indenture.

In case certain Events of Default, as defined in the Indenture, shall have
occurred and be continuing, the principal of, and interest on, all Notes may be
declared, by either the Trustee or Holders of at least 25% in aggregate
principal amount of Notes then outstanding, and upon said declaration shall
become, due and payable, in the manner, with the effect and subject to the
conditions and certain exceptions set forth in the Indenture.

Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price on
the Fundamental Change Repurchase Date, the Redemption Price on the Redemption
Date and the principal amount on the Maturity Date, as the case may be, to the
Holder who surrenders a Note to a Paying Agent to collect such payments in
respect of the Note. The Company will pay cash amounts in money of the United
States that at the time of payment is legal tender for payment of public and
private debts.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
certain other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding,
evidenced as in the Indenture provided, to execute supplemental indentures
modifying the terms of the Indenture and the Notes as described therein. It is
also provided in the Indenture that, subject to certain exceptions, the Holders
of a majority in aggregate principal amount of the Notes at the time outstanding
may on behalf of the Holders of all of the Notes waive any past Default or Event
of Default under the Indenture and its consequences.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal
(including the Fundamental Change Repurchase Price and the Redemption Price, if
applicable) of, accrued and unpaid interest on, and the consideration due upon
conversion of, this Note at the place, at the respective times, at the rate and
in the lawful money herein prescribed.

 

R-1



--------------------------------------------------------------------------------

The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any transfer or similar tax that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such exchange of Notes being different from the name of the
Holder of the old Notes surrendered for such exchange.

The Notes are not subject to redemption prior to March 20, 2022. The Notes shall
be redeemable at the Company’s option on or after March 20, 2022 in accordance
with the terms and subject to the conditions specified in the Indenture. No
sinking fund is provided for the Notes.

Upon the occurrence of a Fundamental Change prior to the Maturity Date, the
Holder has the right, at such Holder’s option exercised in the manner specified
in the Indenture, to require the Company to repurchase for cash all of such
Holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, prior to the close of business on the Scheduled Trading Day
immediately preceding the Maturity Date, to convert any Notes or portion thereof
that is $1,000 or an integral multiple thereof, into, at the Company’s election,
cash, shares of Common Stock or a combination of cash and shares of Common
Stock, as applicable, as set forth in the Indenture at the Conversion Rate
specified in the Indenture and as adjusted from time to time as provided in the
Indenture.

Terms used in this Note and defined in the Indenture are used herein as therein
defined.

 

R-2



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:

TEN COM = as tenants in common

UNIF GIFT MIN ACT = Uniform Gifts to Minors Act

CUST = Custodian

TEN ENT = as tenants by the entireties

JT TEN = joint tenants with right of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.

 

R-3



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF EXCHANGES OF NOTES

Twitter, Inc.

0.375% Convertible Senior Notes due 2025

The initial principal amount of this Global Note is [_____________________]
DOLLARS ($[_______]). The following increases or decreases in this Global Note
have been made:

 

Date of exchange

       

Amount of

decrease in

principal amount

of this Global Note

  







  

  

Amount of

increase in

principal amount

of this Global Note

  







  

  

Principal amount
of this Global Note
following such
decrease or
increase

        

Signature of

authorized

signatory of

Trustee or

Custodian

                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                              
                                                                               
                                                                               
                                                                              
       

 

R-4



--------------------------------------------------------------------------------

EXHIBIT B

FINAL FORM

 

 

 

TWITTER, INC.

AND

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

INDENTURE

Dated as of March [•], 2020

0.375% Convertible Senior Notes due 2025

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE   ARTICLE 1    DEFINITIONS   

Section 1.01. Definitions

     1  

Section 1.02. References to Interest

     13   ARTICLE 2    ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE
OF NOTES   

Section 2.01. Designation and Amount

     13  

Section 2.02. Form of Notes

     13  

Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts

     14  

Section 2.04. Execution, Authentication and Delivery of Notes

     16  

Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary

     16  

Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes

     22  

Section 2.07. Temporary Notes

     24  

Section 2.08. Cancellation of Notes Paid, Converted, Etc.

     24  

Section 2.09. CUSIP Numbers

     24  

Section 2.10. Additional Notes; Repurchases

     25   ARTICLE 3    SATISFACTION AND DISCHARGE   

Section 3.01. Satisfaction and Discharge

     25   ARTICLE 4    PARTICULAR COVENANTS OF THE COMPANY   

Section 4.01. Payment of Principal and Interest

     25  

Section 4.02. Maintenance of Office or Agency

     26  

Section 4.03. Appointments to Fill Vacancies in Trustee’s Office

     26  

Section 4.04. Provisions as to Paying Agent

     26  

Section 4.05. Existence

     28  

Section 4.06. Rule 144A Information Requirement and Annual Reports

     28  

Section 4.07. Stay, Extension and Usury Laws

     29  

Section 4.08. Compliance Certificate; Statements as to Defaults

     29  

Section 4.09. Further Instruments and Acts

     29  

 

i



--------------------------------------------------------------------------------

ARTICLE 5    LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE   

Section 5.01. Lists of Holders

     29  

Section 5.02. Preservation and Disclosure of Lists

     29   ARTICLE 6    DEFAULTS AND REMEDIES   

Section 6.01. Events of Default

     30  

Section 6.02. Acceleration; Rescission and Annulment

     31  

Section 6.03. Additional Interest

     32  

Section 6.04. Payments of Notes on Default; Suit Therefor

     33  

Section 6.05. Application of Monies Collected by Trustee

     34  

Section 6.06. Proceedings by Holders

     35  

Section 6.07. Proceedings by Trustee

     36  

Section 6.08. Remedies Cumulative and Continuing

     36  

Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of
Holders

     36  

Section 6.10. Notice of Defaults

     37  

Section 6.11. Undertaking to Pay Costs

     37   ARTICLE 7    CONCERNING THE TRUSTEE   

Section 7.01. Duties and Responsibilities of Trustee

     38  

Section 7.02. Reliance on Documents, Opinions, Etc.

     40  

Section 7.03. No Responsibility for Recitals, Etc.

     41  

Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes

     41  

Section 7.05. Monies and Shares of Common Stock to Be Held in Trust

     41  

Section 7.06. Compensation and Expenses of Trustee

     42  

Section 7.07. Officer’s Certificate as Evidence

     43  

Section 7.08. Eligibility of Trustee

     43  

Section 7.09. Resignation or Removal of Trustee

     43  

Section 7.10. Acceptance by Successor Trustee

     44  

Section 7.11. Succession by Merger, Etc.

     45  

Section 7.12. Trustee’s Application for Instructions from the Company

     45   ARTICLE 8    CONCERNING THE HOLDERS   

Section 8.01. Action by Holders

     46  

Section 8.02. Proof of Execution by Holders

     46  

Section 8.03. Who Are Deemed Absolute Owners

     46  

Section 8.04. Company-Owned Notes Disregarded

     47  

Section 8.05. Revocation of Consents; Future Holders Bound

     47  

 

ii



--------------------------------------------------------------------------------

ARTICLE 9    HOLDERS’ MEETINGS   

Section 9.01. Purpose of Meetings

     48  

Section 9.02. Call of Meetings by Trustee

     48  

Section 9.03. Call of Meetings by Company or Holders

     48  

Section 9.04. Qualifications for Voting

     49  

Section 9.05. Regulations

     49  

Section 9.06. Voting

     49  

Section 9.07. No Delay of Rights by Meeting

     50   ARTICLE 10    SUPPLEMENTAL INDENTURES   

Section 10.01. Supplemental Indentures Without Consent of Holders

     50  

Section 10.02. Supplemental Indentures with Consent of Holders

     51  

Section 10.03. Effect of Supplemental Indentures

     52  

Section 10.04. Notation on Notes

     53  

Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
Trustee

     53   ARTICLE 11    CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE   

Section 11.01. Company May Consolidate, Etc. on Certain Terms

     53  

Section 11.02. Successor Corporation to Be Substituted

     53  

Section 11.03. Officer’s Certification and Opinion of Counsel to Be Given to
Trustee

     54   ARTICLE 12    IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND
DIRECTORS   

Section 12.01. Indenture and Notes Solely Corporate Obligations

     54   ARTICLE 13    CONVERSION OF NOTES   

Section 13.01. Conversion Privilege

     55  

Section 13.02. Conversion Procedure; Settlement Upon Conversion

     55  

Section 13.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes

     61  

Section 13.04. Adjustment of Conversion Rate

     63  

Section 13.05. Adjustments of Prices

     73  

Section 13.06. Shares to Be Fully Paid

     73  

 

iii



--------------------------------------------------------------------------------

Section 13.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock

     74  

Section 13.08. Certain Covenants

     75  

Section 13.09. Responsibility of Trustee

     76  

Section 13.10. Notice to Holders Prior to Certain Actions

     76  

Section 13.11. Stockholder Rights Plans

     77  

Section 13.12. Exchange in Lieu of Conversion

     77   ARTICLE 14    REPURCHASE OF NOTES AT OPTION OF HOLDERS   

Section 14.01. Intentionally Omitted

     78  

Section 14.02. Repurchase at Option of Holders Upon a Fundamental Change

     78  

Section 14.03. Withdrawal of Fundamental Change Repurchase Notice

     81  

Section 14.04. Deposit of Fundamental Change Repurchase Price

     81  

Section 14.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes

     82   ARTICLE 15    OPTIONAL REDEMPTION   

Section 15.01. Optional Redemption

     82  

Section 15.02. Notice of Optional Redemption; Selection of Notes

     83  

Section 15.03. Payment of Notes Called for Redemption

     84  

Section 15.04. Restrictions on Redemption

     85   ARTICLE 16    MISCELLANEOUS PROVISIONS   

Section 16.01. Provisions Binding on Company’s Successors

     85  

Section 16.02. Official Acts by Successor Corporation

     85  

Section 16.03. Addresses for Notices, Etc.

     85  

Section 16.04. Governing Law; Jurisdiction

     86  

Section 16.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee

     87  

Section 16.06. Legal Holidays

     87  

Section 16.07. No Security Interest Created

     87  

Section 16.08. Benefits of Indenture

     88  

Section 16.09. Table of Contents, Headings, Etc.

     88  

Section 16.10. Authenticating Agent

     88  

Section 16.11. Execution in Counterparts

     89  

Section 16.12. Severability

     89  

Section 16.13. Waiver of Jury Trial

     89  

Section 16.14. Force Majeure

     89  

Section 16.15. Calculations

     90  

Section 16.16. U.S.A. Patriot Act

     90  

 

iv



--------------------------------------------------------------------------------

   EXHIBIT    Exhibit A    Form of Note    A-1

 

v



--------------------------------------------------------------------------------

INDENTURE, dated as of March [•], 2020, between TWITTER, INC., a Delaware
corporation, as issuer (the “Company”, as more fully set forth in Section 1.01)
and U.S. BANK NATIONAL ASSOCIATION, a national banking association, as trustee
(the “Trustee”, as more fully set forth in Section 1.01).

W I T N E S S E T H:

WHEREAS, for its lawful corporate purposes, the Company has duly authorized the
issuance of its 0.375% Convertible Senior Notes due 2025 (the “Notes”),
initially in an aggregate principal amount not to exceed $1,000,000,000, and in
order to provide the terms and conditions upon which the Notes are to be
authenticated, issued and delivered, the Company has duly authorized the
execution and delivery of this Indenture; and

WHEREAS, the Form of Note, the certificate of authentication to be borne by each
Note, the Form of Notice of Conversion, the Form of Fundamental Change
Repurchase Notice and the Form of Assignment and Transfer to be borne by the
Notes are to be substantially in the forms hereinafter provided; and

WHEREAS, all acts and things necessary to make the Notes, when executed by the
Company and authenticated and delivered by the Trustee or a duly authorized
authenticating agent, as in this Indenture provided, the valid, binding and
legal obligations of the Company, and this Indenture a valid agreement according
to its terms, have been done and performed, and the execution of this Indenture
and the issuance hereunder of the Notes have in all respects been duly
authorized.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

That in order to declare the terms and conditions upon which the Notes are, and
are to be, authenticated, issued and delivered, and in consideration of the
premises and of the purchase and acceptance of the Notes by the Holders thereof,
the Company covenants and agrees with the Trustee for the equal and
proportionate benefit of the respective Holders from time to time of the Notes
(except as otherwise provided below), as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Definitions. The terms defined in this Section 1.01 (except as
herein otherwise expressly provided or unless the context otherwise requires)
for all purposes of this Indenture and of any indenture supplemental hereto
shall have the respective meanings specified in this Section 1.01. The words
“herein,” “hereof,” “hereunder,” and words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision. The terms defined in this Article include the plural as well as the
singular.

“Additional Interest” means all amounts, if any, payable pursuant to
Section 6.03.



--------------------------------------------------------------------------------

“Additional Shares” shall have the meaning specified in Section 13.03(a).

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person means the power to
direct or cause the direction of the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

“Board of Directors” means the board of directors of the Company or a committee
of such board duly authorized to act for it hereunder.

“Board Resolution” means a copy of a resolution certified by the Secretary or an
Assistant Secretary of the Company to have been duly adopted by the Board of
Directors, and to be in full force and effect on the date of such certification,
and delivered to the Trustee.

“Business Day” means, with respect to any Note, any day other than a Saturday, a
Sunday or a day on which the Federal Reserve Bank of New York is authorized or
required by law or executive order to close or be closed.

“Capital Stock” means, for any entity, any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) stock issued by that entity.

“Cash Settlement” shall have the meaning specified in Section 13.02(a).

“Clause A Distribution” shall have the meaning specified in Section 13.04(c).

“Clause B Distribution” shall have the meaning specified in Section 13.04(c).

“Clause C Distribution” shall have the meaning specified in Section 13.04(c).

“close of business” means 5:00 p.m. (New York City time).

“Combination Settlement” shall have the meaning specified in Section 13.02(a).

“Commission” means the U.S. Securities and Exchange Commission.

“Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such Person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management or policies of such Person.

“Common Stock” means the common stock of the Company, par value $0.000005 per
share, at the date of this Indenture, subject to Section 13.07.



--------------------------------------------------------------------------------

“Company” shall have the meaning specified in the first paragraph of this
Indenture, and subject to the provisions of Article 11, shall include its
successors and assigns.

“Company Order” means a written order of the Company, signed by the Company’s
Chief Executive Officer, Chief Financial Officer, President, Executive or Senior
Vice President or any Vice President (whether or not designated by a number or
numbers or word or words added before or after the title “Vice President”),
Treasurer or Assistant Treasurer or Secretary or any Assistant Secretary, and
delivered to the Trustee.

“Conversion Agent” shall have the meaning specified in Section 4.02.

“Conversion Date” shall have the meaning specified in Section 13.02(c).

“Conversion Obligation” shall have the meaning specified in Section 13.01.

“Conversion Price” means as of any time, $1,000, divided by the Conversion Rate
as of such time.

“Conversion Rate” shall have the meaning specified in Section 13.01.

“Corporate Trust Office” means the designated office of the Trustee at which at
any time its corporate trust business shall be administered, which office at the
date hereof is located at 633 West Fifth Street, 24th Floor, Los Angeles,
California, 90071, Attention: P. Oswald (Twitter, Inc. 0.375% Convertible Senior
Notes due 2025), or such other address as the Trustee may designate from time to
time by notice to the Holders and the Company, or the designated corporate trust
office of any successor trustee (or such other address as such successor trustee
may designate from time to time by notice to the Holders and the Company).

“Custodian” means the Trustee, as custodian for The Depository Trust Company,
with respect to the Global Notes, or any successor entity appointed by the
Company as custodian for the Depositary under this Indenture.

“Daily Conversion Value” means, for each of the 30 consecutive Trading Days
during the Observation Period, one-thirtieth (1/30) of the product of (a) the
Conversion Rate on such Trading Day and (b) the Daily VWAP for such Trading Day.

“Daily Measurement Value” means the Specified Dollar Amount (if any), divided by
30.

“Daily Settlement Amount,” for each of the 30 consecutive Trading Days during
the Observation Period, shall consist of:

(a) cash in an amount equal to the lesser of (i) the Daily Measurement Value and
(ii) the Daily Conversion Value on such Trading Day; and



--------------------------------------------------------------------------------

(b) if the Daily Conversion Value on such Trading Day exceeds the Daily
Measurement Value, a number of shares of Common Stock equal to (i) the
difference between the Daily Conversion Value and the Daily Measurement Value,
divided by (ii) the Daily VWAP for such Trading Day.

“Daily VWAP” means, for each of the 30 consecutive Trading Days during the
relevant Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “TWTR <equity>
AQR” (or its equivalent successor if such Bloomberg page is not available) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
the Common Stock on such Trading Day reasonably determined, using a
volume-weighted average method, by a nationally recognized independent
investment banking firm retained for this purpose by the Company). The “Daily
VWAP” shall be determined without regard to after-hours trading or any other
trading outside of the regular trading session trading hours.

“Default” means any event that is, or after notice or passage of time, or both,
would be, an Event of Default.

“Defaulted Amounts” means any amounts on any Note (including, without
limitation, the Fundamental Change Repurchase Price, the Redemption Price,
principal and interest) that are payable but are not punctually paid or duly
provided for.

“Depositary” means, with respect to each Global Note, the Person specified in
Section 2.05(c) as the Depositary with respect to such Notes, until a successor
shall have been appointed and become such pursuant to the applicable provisions
of this Indenture, and thereafter, “Depositary” shall mean or include such
successor.

“Designated Institution” shall have the meaning specified in Section 13.12.

“Distributed Property” shall have the meaning specified in Section 13.04(c).

“Domestic Subsidiary” means a Wholly Owned Subsidiary of the Company that is a
corporation organized and existing under the laws of the United States of
America, any State thereof or the District of Columbia.

“Effective Date” shall have the meaning specified in Section 13.03(c), except
that, as used in Section 13.04 and Section 13.05, “Effective Date” means the
first date on which shares of the Common Stock trade on the applicable exchange
or in the applicable market, regular way, reflecting the relevant share split or
share combination, as applicable.

“Event of Default” shall have the meaning specified in Section 6.01.



--------------------------------------------------------------------------------

“Ex-Dividend Date” means the first date on which shares of the Common Stock
trade on the applicable exchange or in the applicable market, regular way,
without the right to receive the issuance, dividend or distribution in question,
from the Company or, if applicable, from the seller of Common Stock on such
exchange or market (in the form of due bills or otherwise) as determined by such
exchange or market.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form of Assignment and Transfer” shall mean the “Form of Assignment and
Transfer” attached as Attachment 3 to the Form of Note attached hereto as
Exhibit A.

“Form of Fundamental Change Repurchase Notice” shall mean the “Form of
Fundamental Change Repurchase Notice” attached as Attachment 2 to the Form of
Note attached hereto as Exhibit A.

“Form of Note” shall mean the “Form of Note” attached hereto as Exhibit A.

“Form of Notice of Conversion” shall mean the “Form of Notice of Conversion”
attached as Attachment 1 to the Form of Note attached hereto as Exhibit A.

“Fundamental Change” shall be deemed to have occurred at the time after the
Notes are originally issued if any of the following occurs:

(a) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, its direct or indirect Wholly Owned Subsidiaries or
the employee benefit plans of the Company or its Wholly Owned Subsidiaries,
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
Company’s Common Equity representing more than 50% of the voting power of the
Company’s Common Equity;

(b) the consummation of (A) any recapitalization, reclassification or change of
the Common Stock (other than changes resulting from a subdivision or
combination) as a result of which the Common Stock would be converted into, or
exchanged for, stock, other securities, other property or assets (other than a
transaction or event described in clause (B) below); (B) any share exchange,
consolidation or merger of the Company pursuant to which the Common Stock will
be converted into cash, securities or other property or assets; or (C) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its
Subsidiaries, taken as a whole, to any Person other than one of the Company’s
direct or indirect Wholly Owned Subsidiaries; provided, however, that neither
(i) a transaction described in clause (B) in which the holders of all classes of
the Company’s Common Equity immediately prior to such transaction own, directly
or indirectly, more than 50% of all classes of Common Equity of the continuing
or surviving corporation or transferee or the parent thereof immediately after
such transaction in substantially the same proportions as such ownership
immediately prior to such transaction nor (ii) any merger



--------------------------------------------------------------------------------

of the Company solely for the purpose of changing the Company’s jurisdiction of
incorporation, that results in a reclassification, conversion or exchange of
outstanding shares of Common Stock solely into shares of common stock of the
surviving entity shall be a Fundamental Change pursuant to this clause (b);

(c) the stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company; or

(d) the Common Stock (or other common stock underlying the Notes) ceases to be
listed or quoted on any of The New York Stock Exchange, The Nasdaq Global Select
Market or The Nasdaq Global Market (or any of their respective successors);

provided, however, that any transaction that constitutes a Fundamental Change
pursuant to both clause (a) and clause (b) above (without giving effect to
subclause (i) of the proviso in clause (b)) shall be deemed a Fundamental Change
solely under clause (b) above (subject to the proviso in clause (b); and
provided, further that a transaction or transactions described in clauses (a) or
(b) above shall not constitute a Fundamental Change if at least 90% of the
consideration received or to be received by the common stockholders of the
Company, excluding cash payments for fractional shares or pursuant to statutory
appraisal rights, in connection with such transaction or transactions consists
of shares of common stock that are listed or quoted on any of The New York Stock
Exchange, The Nasdaq Global Select Market or The Nasdaq Global Market (or any of
their respective successors) or will be so listed or quoted when issued or
exchanged in connection with such transaction or transactions and as a result of
such transaction or transactions the Notes become convertible into such
consideration, excluding cash payments for fractional shares or pursuant to
statutory appraisal rights (subject to the provisions of Section 13.07).

“Fundamental Change Company Notice” shall have the meaning specified in
Section 14.02(c).

“Fundamental Change Repurchase Date” shall have the meaning specified in
Section 14.02(a).

“Fundamental Change Repurchase Notice” shall have the meaning specified in
Section 14.02(b)(i).

“Fundamental Change Repurchase Price” shall have the meaning specified in
Section 14.02(a).

“given,” with respect to any notice to be given to a Holder pursuant to this
Indenture, shall mean notice (x) given to the Depositary (or its designee)
pursuant to the standing instructions from the Depositary or its designee,
including by electronic mail in accordance with accepted practices or procedures
at the Depositary (in the case of a Global Note) or (y) mailed to such Holder by
first class mail, postage prepaid, at its address as it appears on the Note
Register, in each case in accordance with Section 16.03. Notice so “given” shall
be deemed to include any notice to be “mailed” or “delivered,” as applicable,
under this Indenture.



--------------------------------------------------------------------------------

“Global Note” shall have the meaning specified in Section 2.05(b).

“Holder,” as applied to any Note, or other similar terms (but excluding the term
“beneficial holder”), shall mean any Person in whose name at the time a
particular Note is registered on the Note Register.

“Indenture” means this instrument as originally executed or, if amended or
supplemented as herein provided, as so amended or supplemented.

“Interest Payment Date” means each March 15 and September 15 of each year,
beginning on September 15, 2020.

“Investment Agreement” means the Investment Agreement, dated as of March 9,
2020, by and among the Company and the several purchasers party thereto.

“Issue Date” means March [•], 2020.

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share (or if no closing sale price is reported, the average of
the bid and ask prices or, if more than one in either case, the average of the
average bid and the average ask prices) on that date as reported in composite
transactions for the principal U.S. national or regional securities exchange on
which the Common Stock is traded. If the Common Stock is not listed for trading
on a U.S. national or regional securities exchange on the relevant date, the
“Last Reported Sale Price” shall be the last quoted bid price for the Common
Stock in the over-the-counter market on the relevant date as reported by OTC
Markets Group Inc. or a similar organization. If the Common Stock is not so
quoted, the “Last Reported Sale Price” shall be the average of the mid-point of
the last bid and ask prices for the Common Stock on the relevant date from each
of at least three nationally recognized independent investment banking firms
selected by the Company for this purpose.

“Make-Whole Fundamental Change” means any transaction or event that constitutes
a Fundamental Change (as defined above and determined after giving effect to any
exceptions to or exclusions from such definition, but without regard to
subclause (i) of the proviso in clause (b) of the definition thereof).

“Market Disruption Event” means, for the purposes of determining amounts due
upon conversion (a) a failure by the primary U.S. national or regional
securities exchange or market on which the Common Stock is listed or admitted
for trading to open for trading during its regular trading session or (b) the
occurrence or existence prior to 1:00 p.m., New York City time, on any Scheduled
Trading Day for the Common Stock for more than one half-hour period in the
aggregate during regular trading hours of any suspension or limitation imposed
on trading (by reason of movements in price exceeding limits permitted by the
relevant stock exchange or otherwise) in the Common Stock or in any options
contracts or futures contracts traded on any U.S. exchange relating to the
Common Stock.



--------------------------------------------------------------------------------

“Maturity Date” means March 15, 2025.

“Merger Event” shall have the meaning specified in Section 13.07(a).

“Note” or “Notes” shall have the meaning specified in the first paragraph of the
recitals of this Indenture.

“Note Register” shall have the meaning specified in Section 2.05(a).

“Note Registrar” shall have the meaning specified in Section 2.05(a).

“Notice of Conversion” shall have the meaning specified in Section 13.02(b).

“Observation Period” with respect to any Note (other than a Sponsor Note)
surrendered for conversion means: (i) subject to clause (ii), if the relevant
Conversion Date occurs prior to December 15, 2024, the 30 consecutive Trading
Day period beginning on, and including, the second Trading Day immediately
succeeding such Conversion Date; (ii) if the relevant Conversion Date occurs
during a Redemption Period, the 30 consecutive Trading Days beginning on, and
including, the 31st Scheduled Trading Day immediately preceding such Redemption
Date; and (iii) subject to clause (ii), if the relevant Conversion Date occurs
on or after December 15, 2024, the 30 consecutive Trading Days beginning on, and
including, the 31st Scheduled Trading Day immediately preceding the Maturity
Date; and, with respect to Sponsor Notes, has the meaning set forth in
Section 13.02(a)(v).

“Officer” means, with respect to the Company, the President, any Chief Executive
Officer, the Chief Financial Officer, the Chief Accounting Officer, the
Treasurer, the Secretary, any Assistant Secretary, any Executive or Senior Vice
President or any Vice President (whether or not designated by a number or
numbers or word or words added before or after the title “Vice President”).

“Officer’s Certificate,” when used with respect to the Company, means a
certificate that is delivered to the Trustee and that is signed by an Officer of
the Company. Each such certificate shall include the statements provided for in
Section 16.05 if and to the extent required by the provisions of such Section.
The Officer giving an Officer’s Certificate pursuant to Section 4.08 shall be
the principal executive, financial or accounting officer of the Company.

“open of business” means 9:00 a.m. (New York City time).

“Opinion of Counsel” means an opinion in writing, signed by legal counsel who is
reasonably satisfactory to the Trustee, who may be an employee of or counsel to
the Company, that is delivered to the Trustee, which opinion may contain
customary exceptions and qualifications as to the matters set forth therein.
Each such opinion shall include the statements provided for in Section 16.05 if
and to the extent required by the provisions of such Section 16.05.



--------------------------------------------------------------------------------

“Optional Redemption” shall have the meaning specified in Section 15.01.

“outstanding,” when used with reference to Notes, shall, subject to the
provisions of Section 8.04, mean, as of any particular time, all Notes
authenticated and delivered by the Trustee under this Indenture, except:

(a) Notes theretofore canceled by the Trustee or accepted by the Trustee for
cancellation;

(b) Notes, or portions thereof, that have become due and payable and in respect
of which monies in the necessary amount shall have been deposited in trust with
the Trustee or with any Paying Agent (other than the Company) or shall have been
set aside and segregated in trust by the Company (if the Company shall act as
its own Paying Agent);

(c) Notes that have been paid pursuant to Section 2.06 or Notes in lieu of
which, or in substitution for which, other Notes shall have been authenticated
and delivered pursuant to the terms of Section 2.06 unless proof satisfactory to
the Trustee is presented that any such Notes are held by protected purchasers in
due course;

(d) Notes converted pursuant to Article 13 and required to be canceled pursuant
to Section 2.08;

(e) Notes redeemed pursuant to Article 15; and

(f) Notes repurchased by the Company pursuant to the penultimate sentence of
Section 2.10 and cancelled by the Trustee.

“Paying Agent” shall have the meaning specified in Section 4.02.

“Person” means an individual, a corporation, a limited liability company, an
association, a partnership, a joint venture, a joint stock company, a trust, an
unincorporated organization or a government or an agency or a political
subdivision thereof.

“Physical Notes” means permanent certificated Notes in registered form issued in
denominations of $1,000 principal amount and integral multiples thereof.

“Physical Settlement” shall have the meaning specified in Section 13.02(a).

“Predecessor Note” of any particular Note means every previous Note evidencing
all or a portion of the same debt as that evidenced by such particular Note;
and, for the purposes of this definition, any Note authenticated and delivered
under Section 2.06 in lieu of or in exchange for a mutilated, lost, destroyed or
stolen Note shall be deemed to evidence the same debt as the mutilated, lost,
destroyed or stolen Note that it replaces.



--------------------------------------------------------------------------------

“Redemption Date” shall have the meaning specified in Section 15.02.

“Redemption Notice” shall have the meaning specified in Section 15.02.

“Redemption Period” means the period beginning on, and including, the date the
Company delivers a Redemption Notice to the close of business on the second
Scheduled Trading Day immediately preceding the Redemption Date

“Redemption Price” means, for any Notes to be redeemed pursuant to
Section 15.01, 100% of the principal amount of such Notes, plus accrued and
unpaid interest, if any, to, but excluding, the Redemption Date (unless the
Redemption Date falls after a Regular Record Date but on or prior to the
immediately succeeding Interest Payment Date, in which case interest accrued to
the Interest Payment Date will be paid to Holders of record of such Notes as of
the close of business on such Regular Record Date, and the Redemption Price will
be equal to 100% of the principal amount of such Notes).

“Reference Property” shall have the meaning specified in Section 13.07(a).

“Regular Record Date,” with respect to any Interest Payment Date, shall mean the
March 1 or September 1 (whether or not such day is a Business Day) immediately
preceding the applicable March 15 or September 15 Interest Payment Date,
respectively.

“Resale Restriction Termination Date” shall have the meaning specified in
Section 2.05(c).

“Responsible Officer” means, when used with respect to the Trustee, any officer
at the Corporate Trust Office who shall have direct responsibility for the
administration of this Indenture, and also means any officer of the Trustee to
whom any corporate trust matter relating to this Indenture is referred because
of such person’s knowledge of and familiarity with the particular subject.

“Restricted Global Note” means a Global Note that is required to bear the legend
set forth in Section 2.05(d).

“Restricted Securities” shall have the meaning specified in Section 2.05(c).

“Rule 144” means Rule 144 as promulgated under the Securities Act.

“Rule 144A” means Rule 144A as promulgated under the Securities Act.



--------------------------------------------------------------------------------

“Scheduled Trading Day” means a day that is scheduled to be a Trading Day on the
principal U.S. national or regional securities exchange or market on which the
Common Stock is listed or admitted for trading. If the Common Stock is not so
listed or admitted for trading, “Scheduled Trading Day” means a Business Day.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Settlement Amount” has the meaning specified in Section 13.02(a)(iv).

“Settlement Method” means, with respect to any conversion of Notes, Physical
Settlement, Cash Settlement or Combination Settlement, (i) for purposes of
Article 15 only, as eleted by the Holder in the Sponsor Election Notice and
(ii) as elected (or deemed to have been elected) by the Company.

“Settlement Notice” has the meaning specified in Section 13.02(a)(iii).

“Significant Subsidiary” means, for purposes of Sections 6.01(g), (h) and (i), a
Subsidiary of the Company that is a “significant subsidiary” as defined under
Rule 1-02(w) of Regulation S-X under the Exchange Act; provided that, in the
case of a Subsidiary of the Company that meets the criteria of clause (3) of the
definition thereof but not clause (1) or (2) thereof, such Subsidiary shall not
be deemed to be a Significant Subsidiary unless the Subsidiary’s income (or
loss) from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principle exclusive of amounts
attributable to any non-controlling interests for the last completed fiscal year
prior to the date of such determination exceeds $75.0 million.

“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Notes to be received upon conversion as specified (or deemed specified
pursuant to this Indenture) in the Settlement Notice related to any converted
Notes.

“Spin-Off” shall have the meaning specified in Section 13.04(c).

“Sponsor Global Notes” means the Global Notes issued and authenticated on the
Issue Date with an initial balance of $1,000,000,000 and identified by the CUSIP
and ISIN numbers set forth in Section 2.13.

“Sponsor Notes” means any Sponsor Global Notes or any temporary Notes or
Physical Notes issued in exchange for beneficial interests in a Sponsor Global
Note.

“Sponsor Election Notice” shall have the meaning specified in
Section 13.02(a)(v).

“Sponsor Settlement Notice” shall have the meaning specified in
Section 13.02(a)(v).

“Stock Price” shall have the meaning specified in Section 13.03(c).



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of Capital Stock or other interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, general partners or trustees
thereof is at the time owned or controlled, directly or indirectly, by (i) such
Person; (ii) such Person and one or more Subsidiaries of such Person; or
(iii) one or more Subsidiaries of such Person.

“Successor Company” shall have the meaning specified in Section 11.01(a).

“Trading Day” means a day on which (i) trading in the Common Stock (or other
security for which a closing sale price must be determined) generally occurs on
The New York Stock Exchange or, if the Common Stock (or such other security) is
not then listed on The New York Stock Exchange, on the principal other U.S.
national or regional securities exchange on which the Common Stock (or such
other security) is then listed or, if the Common Stock (or such other security)
is not then listed on a U.S. national or regional securities exchange, on the
principal other market on which the Common Stock (or such other security) is
then traded and (ii) a Last Reported Sale Price for the Common Stock (or closing
sale price for such other security) is available on such securities exchange or
market; provided that if the Common Stock (or such other security) is not so
listed or traded, “Trading Day” means a Business Day; and provided, further,
that for purposes of determining amounts due upon conversion only, “Trading Day”
means a day on which (x) there is no Market Disruption Event and (y) trading in
the Common Stock generally occurs on The New York Stock Exchange or, if the
Common Stock is not then listed on The New York Stock Exchange, on the principal
other U.S. national or regional securities exchange on which the Common Stock is
then listed or, if the Common Stock is not then listed on a U.S. national or
regional securities exchange, on the principal other market on which the Common
Stock is then listed or admitted for trading, except that if the Common Stock is
not so listed or admitted for trading, “Trading Day” means a Business Day.

“transfer” shall have the meaning specified in Section 2.05(c).

“Trigger Event” shall have the meaning specified in Section 13.04(c).

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, as it
was in force at the date of execution of this Indenture; provided, however, that
in the event the Trust Indenture Act of 1939 is amended after the date hereof,
the term “Trust Indenture Act” shall mean, to the extent required by such
amendment, the Trust Indenture Act of 1939, as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean or
include each Person who is then a Trustee hereunder.

“unit of Reference Property” shall have the meaning specified in
Section 13.07(a).



--------------------------------------------------------------------------------

“Unrestricted Global Note” means a Global Note that is not required to bear the
legend set forth in Section 2.05(d).

“Valuation Period” shall have the meaning specified in Section 13.04(c).

“Wholly Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, except that, solely for purposes of this definition, the reference
to “more than 50%” in the definition of “Subsidiary” shall be deemed replaced by
a reference to “100%” (except for director qualifying shares or similar
requirements).

Section 1.02. References to Interest. Unless the context otherwise requires, any
reference to interest on, or in respect of, any Note in this Indenture shall be
deemed to include Additional Interest if, in such context, Additional Interest
is, was or would be payable pursuant to Section 6.03. Unless the context
otherwise requires, any express mention of Additional Interest in any provision
hereof shall not be construed as excluding Additional Interest in those
provisions hereof where such express mention is not made.

ARTICLE 2

ISSUE, DESCRIPTION, EXECUTION, REGISTRATION AND EXCHANGE OF NOTES

Section 2.01. Designation and Amount. The Notes shall be designated as the
“0.375% Convertible Senior Notes due 2025.” The aggregate principal amount of
Notes that may be authenticated and delivered under this Indenture is initially
limited to $1,000,000,000, except for Notes authenticated and delivered upon
registration or transfer of, or in exchange for, or in lieu of other Notes to
the extent expressly permitted hereunder.

Section 2.02. Form of Notes. The Notes and the Trustee’s certificate of
authentication to be borne by such Notes shall be substantially in the
respective forms set forth in Exhibit A, the terms and provisions of which shall
constitute, and are hereby expressly incorporated in and made a part of this
Indenture. To the extent applicable, the Company and the Trustee, by their
execution and delivery of this Indenture, expressly agree to such terms and
provisions and to be bound thereby.

Any Global Note may be endorsed with or have incorporated in the text thereof
such legends or recitals or changes not inconsistent with the provisions of this
Indenture as may be required by the Custodian or the Depositary, or as may be
required to comply with any applicable law or any regulation thereunder or with
the rules and regulations of any securities exchange or automated quotation
system upon which the Notes may be listed or traded or designated for issuance
or to conform with any usage with respect thereto, or to indicate any special
limitations or restrictions to which any particular Notes are subject.



--------------------------------------------------------------------------------

Any of the Notes may have such letters, numbers or other marks of identification
and such notations, legends or endorsements as the Officers executing the same
may approve (execution thereof to be conclusive evidence of such approval) and
as are not inconsistent with the provisions of this Indenture, or as may be
required to comply with any law or with any rule or regulation made pursuant
thereto or with any rule or regulation of any securities exchange or automated
quotation system on which the Notes may be listed or designated for issuance, or
to conform to usage or to indicate any special limitations or restrictions to
which any particular Notes are subject.

Each Global Note shall represent such principal amount of the outstanding Notes
as shall be specified therein and shall provide that it shall represent the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be increased or reduced to reflect redemptions,
repurchases, cancellations, conversions, transfers, exchanges or issuances of
additional Notes permitted hereby (to the extent such issuances are fungible
with the Notes represented by such Global Note for U.S. federal income tax and
securities law purposes) permitted hereby. Any endorsement of a Global Note to
reflect the amount of any increase or decrease in the amount of outstanding
Notes represented thereby shall be made by the Trustee or the Custodian, at the
direction of the Trustee, in such manner and upon instructions given by the
Holder of such Notes in accordance with this Indenture. Payment of principal
(including the Fundamental Change Repurchase Price or the Redemption Price, if
applicable) of, and accrued and unpaid interest on, a Global Note shall be made
to the Holder of such Note on the date of payment, unless a record date or other
means of determining Holders eligible to receive payment is provided for herein.

Section 2.03. Date and Denomination of Notes; Payments of Interest and Defaulted
Amounts. (a) The Notes shall be issuable in registered form without coupons in
denominations of $1,000 principal amount and integral multiples thereof. Each
Note shall be dated the date of its authentication and shall bear interest from
the date specified on the face of such Note. Accrued interest on the Notes shall
be computed on the basis of a 360-day year composed of twelve 30-day months and,
for partial months, on the basis of the number of days actually elapsed in a
30-day month.

(b) The Person in whose name any Note (or its Predecessor Note) is registered on
the Note Register at the close of business on any Regular Record Date with
respect to any Interest Payment Date shall be entitled to receive the interest
payable on such Interest Payment Date. Interest shall be payable at the office
or agency of the Company maintained by the Company for such purposes in the
United States of America, which shall initially be the Corporate Trust Office,
or any other office or agency located in the United States of America so
designated by the Trustee. The Company shall pay interest (i) on any Physical
Notes (A) to Holders holding Physical Notes having an aggregate principal amount
of $5,000,000 or less, by check mailed to the Holders of these Notes at their
address as it appears in the Note Register and (B) to Holders holding Physical
Notes having an aggregate principal amount of more than $5,000,000, either by
check mailed to each such Holder or, upon application by such a Holder to the
Note Registrar not later than the relevant Regular Record Date, by wire transfer
in immediately available funds to that Holder’s account within the United
States, which application shall remain in effect until the Holder notifies, in
writing, the Note Registrar to the contrary or (ii) on any Global Note by wire
transfer of immediately available funds to the account of the Depositary or its
nominee.



--------------------------------------------------------------------------------

(c) Any Defaulted Amounts shall forthwith cease to be payable to the Holder on
the relevant payment date but shall accrue interest per annum at the rate borne
by the Notes from, and including, such relevant payment date, and such Defaulted
Amounts together with such interest thereon shall be paid by the Company, at its
election in each case, as provided in clause (i) or (ii) below:

(i) The Company may elect to make payment of any Defaulted Amounts to the
Persons in whose names the Notes (or their respective Predecessor Notes) are
registered at the close of business on a special record date for the payment of
such Defaulted Amounts, which shall be fixed in the following manner. The
Company shall notify the Trustee in writing of the amount of the Defaulted
Amounts proposed to be paid on each Note and the date of the proposed payment
(which shall be not less than 25 days after the receipt by the Trustee of such
notice, unless the Trustee shall consent to an earlier date), and at the same
time the Company shall deposit with the Trustee an amount of money equal to the
aggregate amount to be paid in respect of such Defaulted Amounts or shall make
arrangements satisfactory to the Trustee for such deposit on or prior to the
date of the proposed payment, such money when deposited to be held in trust for
the benefit of the Persons entitled to such Defaulted Amounts as in this clause
provided. Thereupon the Company shall fix a special record date for the payment
of such Defaulted Amounts which shall be not more than 15 days and not less than
10 days prior to the date of the proposed payment, and not less than 10 days
after the receipt by the Trustee of the notice of the proposed payment. The
Company shall promptly notify the Trustee in writing of such special record date
and the Trustee, in the name and at the expense of the Company, shall cause
notice of the proposed payment of such Defaulted Amounts and the special record
date therefor to be delivered to each Holder at its address as it appears in the
Note Register, or by electronic means to the Depositary in the case of Global
Notes, not less than 10 days prior to such special record date (provided the
Trustee has received such notice at least 10 days prior to such special record
date). Notice of the proposed payment of such Defaulted Amounts and the special
record date therefor having been so delivered, such Defaulted Amounts shall be
paid to the Persons in whose names the Notes (or their respective Predecessor
Notes) are registered at the close of business on such special record date and
shall no longer be payable pursuant to the following clause (ii) of this
Section 2.03(c).

(ii) The Company may make payment of any Defaulted Amounts in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Notes may be listed or designated for
issuance, and upon such notice as may be required by such exchange or automated
quotation system, if, after written notice given by the Company to the Trustee
of the proposed payment pursuant to this clause, such manner of payment shall be
deemed practicable by the Trustee.



--------------------------------------------------------------------------------

Section 2.04. Execution, Authentication and Delivery of Notes. The Notes shall
be signed in the name and on behalf of the Company by the manual or facsimile
signature of its Chief Executive Officer, President, Chief Financial Officer,
Treasurer, Secretary, any Assistant Secretary or any of its Executive or Senior
Vice Presidents.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Notes executed by the Company to the Trustee
for authentication, together with a Company Order for the authentication and
delivery of such Notes, and the Trustee in accordance with such Company Order
shall authenticate and deliver such Notes.

Only such Notes as shall bear thereon a certificate of authentication
substantially in the form set forth on the Form of Note attached as Exhibit A
hereto, executed manually by an authorized signatory of the Trustee (or an
authenticating agent appointed by the Trustee as provided by Section 16.10),
shall be entitled to the benefits of this Indenture or be valid or obligatory
for any purpose. Such certificate by the Trustee (or such an authenticating
agent) upon any Note executed by the Company shall be conclusive evidence that
the Note so authenticated has been duly authenticated and delivered hereunder
and that the Holder is entitled to the benefits of this Indenture.

In case any Officer of the Company who shall have signed any of the Notes shall
cease to be such Officer before the Notes so signed shall have been
authenticated and delivered by the Trustee, or disposed of by the Company, such
Notes nevertheless may be authenticated and delivered or disposed of as though
the Person who signed such Notes had not ceased to be such Officer of the
Company; and any Note may be signed on behalf of the Company by such persons as,
at the actual date of the execution of such Note, shall be the Officers of the
Company, although at the date of the execution of this Indenture any such Person
was not such an Officer.

Section 2.05. Exchange and Registration of Transfer of Notes; Restrictions on
Transfer; Depositary. (a) The Company shall cause to be kept at the Corporate
Trust Office a register (the register maintained in such office or in any other
office or agency of the Company designated pursuant to Section 4.02, the “Note
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Company shall provide for the registration of Notes and of transfers of
Notes. Such register shall be in written form or in any form capable of being
converted into written form within a reasonable period of time. The Trustee is
hereby initially appointed the “Note Registrar” for the purpose of registering
Notes and transfers of Notes as herein provided. The Company may appoint one or
more co-Note Registrars in accordance with Section 4.02.

Upon surrender for registration of transfer of any Note to the Note Registrar or
any co-Note Registrar, and satisfaction of the requirements for such transfer
set forth in this Section 2.05, the Company shall execute, and the Trustee shall
authenticate and deliver, in the name of the designated transferee or
transferees, one or more new Notes of any authorized denominations and of a like
aggregate principal amount and bearing such restrictive legends as may be
required by this Indenture.



--------------------------------------------------------------------------------

Notes may be exchanged for other Notes of any authorized denominations and of a
like aggregate principal amount, upon surrender of the Notes to be exchanged at
any such office or agency maintained by the Company pursuant to Section 4.02.
Whenever any Notes are so surrendered for exchange, the Company shall execute,
and the Trustee shall authenticate and deliver, the Notes that the Holder making
the exchange is entitled to receive, bearing registration numbers not
contemporaneously outstanding.

All Notes presented or surrendered for registration of transfer or for exchange,
repurchase or conversion shall (if so required by the Company, the Trustee, the
Note Registrar or any co-Note Registrar) be duly endorsed, or be accompanied by
a written instrument or instruments of transfer in form satisfactory to the
Company and duly executed, by the Holder thereof or its attorney-in-fact duly
authorized in writing.

No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent for any exchange or
registration of transfer of Notes, but the Company may require a Holder to pay a
sum sufficient to cover any documentary, stamp or similar issue or transfer tax
required in connection therewith as a result of the name of the Holder of new
Notes issued upon such exchange or registration of transfer being different from
the name of the Holder of the old Notes surrendered for exchange or registration
of transfer.

None of the Company, the Trustee, the Note Registrar or any co-Note Registrar
shall be required to exchange or register a transfer of (i) any Notes
surrendered for conversion or, if a portion of any Note is surrendered for
conversion, such portion thereof surrendered for conversion, (ii) any Notes, or
a portion of any Note, surrendered for repurchase (and not withdrawn) in
accordance with Article 14 or (iii) any Notes selected for Optional Redemption
in accordance with Article 15, except the unredeemed portion of any Note being
redeemed in part.

All Notes issued upon any registration of transfer or exchange of Notes in
accordance with this Indenture shall be the valid obligations of the Company,
evidencing the same debt, and entitled to the same benefits under this Indenture
as the Notes surrendered upon such registration of transfer or exchange.

Notwithstanding the foregoing or anything to the contrary provided herein, a
holder of a beneficial interest in a Note that is not a Sponsor Note may not
exchange or transfer such beneficial interest for a beneficial interest in a
Sponsor Note but a holder of a beneficial interest in a Sponsor Note may, at any
time, exchange or transfer such beneficial interest for a beneficial interest in
a Note that is not a Sponsor Note.

(b) So long as the Notes are eligible for book-entry settlement with the
Depositary, unless otherwise required by law, subject to the fourth paragraph
from the end of Section 2.05(c) all Notes shall be represented by one or more
Notes in global form (each, a “Global Note”) registered in the name of the
Depositary or the nominee of the Depositary. The transfer and exchange of
beneficial interests in a Global Note that does not involve the issuance of a
Physical Note shall be effected through the Depositary (but not the Trustee or
the Custodian) in accordance with this Indenture (including the restrictions on
transfer set forth herein) and the procedures of the Depositary therefor.



--------------------------------------------------------------------------------

(c) Every Note that bears or is required under this Section 2.05(c) to bear the
legend set forth in this Section 2.05(c) (together with any Common Stock issued
upon conversion of the Notes that is required to bear the legend set forth in
Section 2.05(d), collectively, the “Restricted Securities”) shall be subject to
the restrictions on transfer set forth in this Section 2.05(c) (including those
contained in the legend set forth below), unless such restrictions on transfer
shall be eliminated or otherwise waived by written consent of the Company, and
the Holder of each such Restricted Security, by such Holder’s acceptance
thereof, agrees to be bound by all such restrictions on transfer. As used in
this Section 2.05(c) and Section 2.05(d), the term “transfer” encompasses any
sale, pledge, transfer or other disposition whatsoever of any Restricted
Security.

Until the date (the “Resale Restriction Termination Date”) that is the later of
(1) the date that is one year after the Issue Date, or such shorter period of
time as permitted by Rule 144 under the Securities Act or any successor
provision thereto, and (2) such later date, if any, as may be required by
applicable law, any certificate evidencing such Note (and all securities issued
in exchange therefor or substitution thereof, other than Common Stock, if any,
issued upon conversion thereof, which shall bear the legend set forth in
Section 2.05(d), if applicable) shall bear a legend in substantially the
following form (unless such Notes have been transferred pursuant to a
registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer,
or sold pursuant to the exemption from registration provided by Rule 144 or any
similar provision then in force under the Securities Act, or unless otherwise
agreed by the Company in writing, with notice thereof to the Trustee):

THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF TWITTER, INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
ISSUE DATE OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND (Y) SUCH LATER DATE, IF
ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR



--------------------------------------------------------------------------------

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (1)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

No transfer of any Note prior to the Resale Restriction Termination Date will be
registered by the Note Registrar unless the applicable box on the Form of
Assignment and Transfer has been checked.

Any Note (or security issued in exchange or substitution therefor) (i) as to
which such restrictions on transfer shall have expired in accordance with their
terms, (ii) that has been transferred pursuant to a registration statement that
has become effective or been declared effective under the Securities Act and
that continues to be effective at the time of such transfer or (iii) that has
been sold pursuant to the exemption from registration provided by Rule 144 or
any similar provision then in force under the Securities Act, may, upon
surrender of such Note for exchange to the Note Registrar in accordance with the
provisions of this Section 2.05, be exchanged for a new Note or Notes, of like
tenor and aggregate principal amount, which shall not bear the restrictive
legend required by this Section 2.05(c) and shall not be assigned a restricted
CUSIP number. The Company shall be entitled to instruct the Custodian in writing
to so surrender any Global Note as to which any of the conditions set forth in
clause (i) through (iii) of the immediately preceding sentence have been
satisfied, and, upon such instruction, the Custodian shall so surrender such
Global Note for exchange; and any new Global Note so exchanged therefor shall
not bear the restrictive legend specified in this Section 2.05(c) and shall not
be assigned a restricted CUSIP number. The Company shall promptly notify the
Trustee



--------------------------------------------------------------------------------

upon the occurrence of the Resale Restriction Termination Date and promptly
after a registration statement, if any, with respect to the Notes or any Common
Stock issued upon conversion of the Notes has been declared effective under the
Securities Act. Any exchange pursuant to the foregoing paragraph shall be in
accordance with applicable procedures to the Depositary.

Notwithstanding any other provisions of this Indenture (other than the
provisions set forth in this Section 2.05(c)), a Global Note may not be
transferred as a whole or in part except (i) by the Depositary to a nominee of
the Depositary or by a nominee of the Depositary to the Depositary or another
nominee of the Depositary or by the Depositary or any such nominee to a
successor Depositary or a nominee of such successor Depositary and (ii) for
exchange of a Global Note or a portion thereof for one or more Physical Notes in
accordance with the second immediately succeeding paragraph.

The Depositary shall be a clearing agency registered under the Exchange Act. The
Company initially appoints The Depository Trust Company to act as Depositary
with respect to each Global Note. Initially, each Global Note shall be issued to
the Depositary, registered in the name of Cede & Co., as the nominee of the
Depositary, and deposited with the Trustee as custodian for Cede & Co.

If (i) the Depositary notifies the Company at any time that the Depositary is
unwilling or unable to continue as depositary for the Global Notes and a
successor depositary is not appointed within 90 days, (ii) the Depositary ceases
to be registered as a clearing agency under the Exchange Act and a successor
depositary is not appointed within 90 days or (iii) an Event of Default with
respect to the Notes has occurred and is continuing and a beneficial owner of
any Note requests that its beneficial interest therein be exchanged for a
Physical Note, the Company shall execute, and the Trustee, upon receipt of an
Officer’s Certificate, Opinion of Counsel and a Company Order for the
authentication and delivery of Notes, shall authenticate and deliver, at the
Company’s expense, (x) in the case of clause (iii), a Physical Note to such
beneficial owner in a principal amount equal to the principal amount of such
Note corresponding such beneficial owner’s beneficial interest and (y) in the
case of clause (i) or (ii), Physical Notes to each beneficial owner of the
related Global Notes (or a portion thereof) in an aggregate principal amount
equal to the aggregate principal amount of such Global Notes in exchange for
such Global Notes, and upon delivery of the Global Notes to the Trustee such
Global Notes shall be canceled.

Physical Notes issued in exchange for all or a part of the Global Note pursuant
to this Section 2.05(c) shall be registered in such names and in such authorized
denominations as the Depositary, pursuant to instructions from its direct or
indirect participants or otherwise, or, in the case of clause (iii) of the
immediately preceding paragraph, the relevant beneficial owner, shall instruct
the Trustee. Upon execution and authentication, the Trustee shall deliver, at
the Company’s expense, such Physical Notes to the Persons in whose names such
Physical Notes are so registered.



--------------------------------------------------------------------------------

At such time as all interests in a Global Note have been converted, canceled,
repurchased, redeemed or transferred, such Global Note shall be, upon receipt
thereof, canceled by the Trustee in accordance with its customary procedures and
instructions existing between the Depositary and the Custodian. At any time
prior to such cancellation, if any interest in a Global Note is exchanged for
Physical Notes, converted, canceled, repurchased, redeemed or transferred to a
transferee who receives Physical Notes therefor or any Physical Note is
exchanged or transferred for part of such Global Note, the principal amount of
such Global Note shall, in accordance with the standing procedures and
instructions existing between the Depositary and the Custodian, be appropriately
reduced or increased, as the case may be, and an endorsement shall be made on
such Global Note, by the Trustee or the Custodian, at the direction of the
Trustee.

None of the Company, the Trustee or any agent of the Company or the Trustee
shall have any responsibility or liability for any aspect of the records
relating to or payments made on account of beneficial ownership interests of a
Global Note or maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.

(d) Until the Resale Restriction Termination Date, any stock certificate
representing Common Stock issued upon conversion of such Note shall bear a
legend in substantially the following form (unless the Note or such Common Stock
has been transferred pursuant to a registration statement that has become or
been declared effective under the Securities Act and that continues to be
effective at the time of such transfer, or pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or such Common Stock has been issued upon conversion of
Notes that have been transferred pursuant to a registration statement that has
become or been declared effective under the Securities Act and that continues to
be effective at the time of such transfer, or pursuant to the exemption from
registration provided by Rule 144 or any similar provision then in force under
the Securities Act, or unless otherwise agreed by the Company with written
notice thereof to the Trustee and any transfer agent for the Common Stock):

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR
OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS
ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) AGREES FOR THE BENEFIT OF TWITTER, INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
ISSUE DATE OF THE NOTES UPON THE CONVERSION OF WHICH THIS SECURITY WAS ISSUED OR
SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE 144 UNDER THE SECURITIES ACT OR
ANY SUCCESSOR PROVISION THERETO AND (Y) SUCH LATER DATE, IF ANY, AS MAY BE
REQUIRED BY APPLICABLE LAW, EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR



--------------------------------------------------------------------------------

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

(C) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (1)(C)
ABOVE, THE COMPANY AND THE TRANSFER AGENT FOR THE COMPANY’S COMMON STOCK RESERVE
THE RIGHT TO REQUIRE THE DELIVERY OF SUCH LEGAL OPINIONS, CERTIFICATIONS OR
OTHER EVIDENCE AS MAY REASONABLY BE REQUIRED IN ORDER TO DETERMINE THAT THE
PROPOSED TRANSFER IS BEING MADE IN COMPLIANCE WITH THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. NO REPRESENTATION IS MADE AS TO THE
AVAILABILITY OF ANY EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT.

Any such Common Stock (i) as to which such restrictions on transfer shall have
expired in accordance with their terms, (ii) that has been transferred pursuant
to a registration statement that has become or been declared effective under the
Securities Act and that continues to be effective at the time of such transfer
or (iii) that has been sold pursuant to the exemption from registration provided
by Rule 144 or any similar provision then in force under the Securities Act,
may, upon surrender of the certificates representing such shares of Common Stock
for exchange in accordance with the procedures of the transfer agent for the
Common Stock, be exchanged for a new certificate or certificates for a like
aggregate number of shares of Common Stock, which shall not bear the restrictive
legend required by this Section 2.05(d).

(f) The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Note (including any transfers between or among depositary participants or
beneficial owners or holders of any Global Note) other than to require delivery
of such certificates and other documentation or evidence as are expressly
required by the terms of this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements thereof.

(g) Neither the Trustee nor any agent shall have any responsibility or liability
for any actions taken or not taken by the Depositary.

Section 2.06. Mutilated, Destroyed, Lost or Stolen Notes. In case any Note shall
become mutilated or be destroyed, lost or stolen, the Company in its discretion
may execute, and upon its written request the Trustee or an authenticating agent
appointed by the Trustee shall authenticate and deliver, a new Note, bearing a
registration number not contemporaneously outstanding, in



--------------------------------------------------------------------------------

exchange and substitution for the mutilated Note, or in lieu of and in
substitution for the Note so destroyed, lost or stolen. In every case the
applicant for a substituted Note shall furnish to the Company, to the Trustee
and, if applicable, to such authenticating agent such security or indemnity as
may be required by them to save each of them harmless from any loss, liability,
cost or expense caused by or connected with such substitution, and, in every
case of destruction, loss or theft, the applicant shall also furnish to the
Company, to the Trustee and, if applicable, to such authenticating agent
evidence to their satisfaction of the destruction, loss or theft of such Note
and of the ownership thereof.

The Trustee or such authenticating agent may authenticate any such substituted
Note and deliver the same upon the receipt of such security or indemnity as the
Trustee, the Company and, if applicable, such authenticating agent may require.
No service charge shall be imposed by the Company, the Trustee, the Note
Registrar, any co-Note Registrar or the Paying Agent upon the issuance of any
substitute Note, but the Company may require a Holder to pay a sum sufficient to
cover any documentary, stamp or similar issue or transfer tax required in
connection therewith as a result of the name of the Holder of the new substitute
Note being different from the name of the Holder of the old Note that became
mutilated or was destroyed, lost or stolen. In case any Note that has matured or
is about to mature or has been surrendered for required repurchase or is about
to be converted in accordance with Article 13 shall become mutilated or be
destroyed, lost or stolen, the Company may, in its sole discretion, instead of
issuing a substitute Note, pay or authorize the payment of or convert or
authorize the conversion of the same (without surrender thereof except in the
case of a mutilated Note), as the case may be, if the applicant for such payment
or conversion shall furnish to the Company, to the Trustee and, if applicable,
to such authenticating agent such security or indemnity as may be required by
them to save each of them harmless for any loss, liability, cost or expense
caused by or connected with such substitution, and, in every case of
destruction, loss or theft, evidence satisfactory to the Company, the Trustee
and, if applicable, any Paying Agent or Conversion Agent of the destruction,
loss or theft of such Note and of the ownership thereof.

Every substitute Note issued pursuant to the provisions of this Section 2.06 by
virtue of the fact that any Note is destroyed, lost or stolen shall constitute
an additional contractual obligation of the Company, whether or not the
destroyed, lost or stolen Note shall be found at any time, and shall be entitled
to all the benefits of (but shall be subject to all the limitations set forth
in) this Indenture equally and proportionately with any and all other Notes duly
issued hereunder. To the extent permitted by law, all Notes shall be held and
owned upon the express condition that the foregoing provisions are exclusive
with respect to the replacement, payment, redemption, conversion or repurchase
of mutilated, destroyed, lost or stolen Notes and shall preclude any and all
other rights or remedies notwithstanding any law or statute existing or
hereafter enacted to the contrary with respect to the replacement, payment,
redemption, repurchase or conversion of negotiable instruments or other
securities without their surrender.



--------------------------------------------------------------------------------

Section 2.07. Temporary Notes. Pending the preparation of Physical Notes, the
Company may execute and the Trustee or an authenticating agent appointed by the
Trustee shall, upon written request of the Company, authenticate and deliver
temporary Notes (printed or lithographed). Temporary Notes shall be issuable in
any authorized denomination, and substantially in the form of the Physical Notes
but with such omissions, insertions and variations as may be appropriate for
temporary Notes, all as may be determined by the Company. Every such temporary
Note shall be executed by the Company and authenticated by the Trustee or such
authenticating agent upon the same conditions and in substantially the same
manner, and with the same effect, as the Physical Notes. Without unreasonable
delay, the Company shall execute and deliver to the Trustee or such
authenticating agent Physical Notes (other than any Global Note) and thereupon
any or all temporary Notes (other than any Global Note) may be surrendered in
exchange therefor, at each office or agency maintained by the Company pursuant
to Section 4.02 and the Trustee or such authenticating agent shall authenticate
and deliver in exchange for such temporary Notes an equal aggregate principal
amount of Physical Notes. Such exchange shall be made by the Company at its own
expense and without any charge therefor. Until so exchanged, the temporary Notes
shall in all respects be entitled to the same benefits and subject to the same
limitations under this Indenture as Physical Notes authenticated and delivered
hereunder.

Section 2.08. Cancellation of Notes Paid, Converted, Etc. The Company shall
cause all Notes owned by it or surrendered for the purpose of payment,
redemption, repurchase, registration of transfer or exchange or conversion, if
surrendered to any of the Company’s agents, Subsidiaries or Affiliates, to be
surrendered to the Trustee for cancellation. All Notes delivered to the Trustee
shall be canceled promptly by it, and no Notes shall be authenticated in
exchange therefor except as expressly permitted by any of the provisions of this
Indenture). The Trustee shall dispose of canceled Notes in accordance with its
customary procedures and, after such disposition, shall deliver a certificate of
such disposition to the Company, at the Company’s written request in a Company
Order.

Section 2.09. CUSIP Numbers. The Company in issuing the Notes may use “CUSIP”
numbers (if then generally in use), and, if so, the Trustee shall use “CUSIP”
numbers in all notices issued to Holders as a convenience to such Holders;
provided that any such notice may state that no representation is made as to the
correctness of such numbers either as printed on the Notes or on such notice and
that reliance may be placed only on the other identification numbers printed on
the Notes. The Company shall promptly notify the Trustee in writing of any
change in the “CUSIP” numbers.

On the Issue Date, the Notes shall initially bear the CUSIP and ISIN numbers set
forth in the following sentence. The CUSIP and ISIN numbers for the Sponsor
Global Notes that are Restricted Global Notes shall be [•] and [•],
respectively; the CUSIP and ISIN numbers for the Sponsor Global Notes that are
Unrestricted Global Notes shall be [•] and [•], respectively; the CUSIP and ISIN
numbers for Restricted Global Notes other than Sponsor Global Notes shall be [•]
and [•], respectively; and the CUSIP and ISIN numbers for Unrestricted Global
Notes other than Sponsor Global Notes shall be [•] and [•], respectively.



--------------------------------------------------------------------------------

Section 2.10. Additional Notes; Repurchases. The Company may not, without the
consent of Holders of 100% in aggregate principal amount of outstanding Notes
issue additional Notes hereunder (except as expressly contemplated in this
Indenture. The Company may, to the extent permitted by law, and directly or
indirectly (regardless of whether such Notes are surrendered to the Company),
repurchase Notes in the open market or otherwise, whether by the Company or its
Subsidiaries or through a private or public tender or exchange offer or through
counterparties to private agreements, including by cash-settled swaps or other
derivatives. The Company shall cause any Notes so repurchased (other than Notes
repurchased pursuant to cash-settled swaps or other derivatives) to be
surrendered to the Trustee for cancellation in accordance with Section 2.08 and
such Notes shall no longer be considered outstanding under this Indenture upon
their cancellation.

ARTICLE 3

SATISFACTION AND DISCHARGE

Section 3.01. Satisfaction and Discharge. This Indenture shall upon request of
the Company contained in an Officer’s Certificate cease to be of further effect,
and the Trustee, at the expense of the Company, shall execute such instruments
reasonably requested by the Company acknowledging satisfaction and discharge of
this Indenture, when (a) (i) all Notes theretofore authenticated and delivered
(other than (x) Notes which have been destroyed, lost or stolen and which have
been replaced, paid or converted as provided in Section 2.06 and (y) Notes for
whose payment money has theretofore been deposited in trust or segregated and
held in trust by the Company and thereafter repaid to the Company or discharged
from such trust, as provided in Section 4.04(d)) have been delivered to the
Trustee for cancellation; or (ii) the Company has deposited with the Trustee or
delivered to Holders, as applicable, after the Notes have become due and
payable, whether on the Maturity Date, any Fundamental Change Repurchase Date,
any Redemption Date, upon conversion or otherwise, cash or cash, shares of
Common Stock or a combination thereof, as applicable, solely to satisfy the
Company’s Conversion Obligation, sufficient to pay all of the outstanding Notes
and all other sums due and payable under this Indenture by the Company; and
(b) the Company has delivered to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with. Notwithstanding the satisfaction and discharge of this Indenture,
the obligations of the Company to the Trustee under Section 7.06 shall survive.

ARTICLE 4

PARTICULAR COVENANTS OF THE COMPANY

Section 4.01. Payment of Principal and Interest. The Company covenants and
agrees that it will cause to be paid the principal (including the Fundamental
Change Repurchase Price or the Redemption Price, if applicable) of, and accrued
and unpaid interest on, each of the Notes at the places, at the respective times
and in the manner provided herein and in the Notes.



--------------------------------------------------------------------------------

Section 4.02. Maintenance of Office or Agency. The Company will maintain an
office or agency, which initially shall be the Corporate Trust Office, where the
Notes may be surrendered for registration of transfer or exchange or for
presentation for payment or repurchase (“Paying Agent”) or for conversion
(“Conversion Agent”) and where notices and demands to or upon the Company in
respect of the Notes and this Indenture may be served. The Company will give
prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency.

The Company may also from time to time designate as co-Note Registrars one or
more other offices or agencies where the Notes may be presented or surrendered
for any or all such purposes and may from time to time rescind such
designations; provided that no such designation or rescission shall in any
manner relieve the Company of its obligation to maintain an office or agency in
the United States of America so designated by the Trustee as a place for such
purposes. The Company will give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency. The terms “Paying Agent” and “Conversion Agent” include any
such additional or other offices or agencies, as applicable.

The Company hereby initially designates the Trustee as the Paying Agent, Note
Registrar, Custodian and Conversion Agent and the Corporate Trust Office as the
office or agency in the United States of America where Notes may be surrendered
for registration of transfer or exchange or for presentation for payment or
repurchase or for conversion and where notices and demands to or upon the
Company in respect of the Notes and this Indenture may be made.

Section 4.03. Appointments to Fill Vacancies in Trustee’s Office. The Company,
whenever necessary to avoid or fill a vacancy in the office of Trustee, will
appoint, in the manner provided in Section 7.09, a Trustee, so that there shall
at all times be a Trustee hereunder.

Section 4.04. Provisions as to Paying Agent. (a) If the Company shall appoint a
Paying Agent other than the Trustee, the Company will cause such Paying Agent to
execute and deliver to the Trustee an instrument in which such agent shall agree
with the Trustee, subject to the provisions of this Section 4.04:

(i) that it will hold all sums held by it as such agent for the payment of the
principal (including the Fundamental Change Repurchase Price or the Redemption
Price, if applicable) of, and accrued and unpaid interest on, the Notes in trust
for the benefit of the Holders of the Notes;

(ii) that it will give the Trustee prompt notice of any failure by the Company
to make any payment of the principal (including the Fundamental Change
Repurchase Price or the Redemption Price, if applicable) of, and accrued and
unpaid interest on, the Notes when the same shall be due and payable; and

(iii) that at any time during the continuance of an Event of Default, upon
request of the Trustee, it will forthwith pay to the Trustee all sums so held in
trust.



--------------------------------------------------------------------------------

The Company shall, on or before each due date of the principal (including the
Fundamental Change Repurchase Price or the Redemption Price, if applicable) of,
or accrued and unpaid interest on, the Notes, deposit with the Paying Agent a
sum sufficient to pay such principal (including the Fundamental Change
Repurchase Price or the Redemption Price, if applicable) or accrued and unpaid
interest, and (unless such Paying Agent is the Trustee) the Company will
promptly notify the Trustee of any failure to take such action; provided that if
such deposit is made on the due date, such deposit must be received by the
Paying Agent by 11:00 a.m., New York City time, on such date.

(b) If the Company shall act as its own Paying Agent, it will, on or before each
due date of the principal (including the Fundamental Change Repurchase Price or
the Redemption Price, if applicable) of, and accrued and unpaid interest on, the
Notes, set aside, segregate and hold in trust for the benefit of the Holders of
the Notes a sum sufficient to pay such principal (including the Fundamental
Change Repurchase Price or the Redemption Price, if applicable) and accrued and
unpaid interest so becoming due and will promptly notify the Trustee in writing
of any failure to take such action and of any failure by the Company to make any
payment of the principal (including the Fundamental Change Repurchase Price or
the Redemption Price, if applicable) of, or accrued and unpaid interest on, the
Notes when the same shall become due and payable.

(c) Anything in this Section 4.04 to the contrary notwithstanding, the Company
may, at any time, for the purpose of obtaining a satisfaction and discharge of
this Indenture, or for any other reason, pay, cause to be paid or deliver to the
Trustee all sums or amounts held in trust by the Company or any Paying Agent
hereunder as required by this Section 4.04, such sums or amounts to be held by
the Trustee upon the trusts herein contained and upon such payment or delivery
by the Company or any Paying Agent to the Trustee, the Company or such Paying
Agent shall be released from all further liability but only with respect to such
sums or amounts.

(d) Subject to applicable abandoned property laws, any money and shares of
Common Stock deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal (including the Fundamental
Change Repurchase Price or the Redemption Price, if applicable) of, accrued and
unpaid interest on and the consideration due upon conversion of any Note and
remaining unclaimed for two years after such principal (including the
Fundamental Change Repurchase Price or the Redemption Price, if applicable),
interest or consideration due upon conversion has become due and payable shall
be paid to the Company on request of the Company contained in an Officer’s
Certificate, or (if then held by the Company) shall be discharged from such
trust; and the Holder of such Note shall thereafter, as an unsecured general
creditor, look only to the Company for payment thereof, and all liability of the
Trustee or such Paying Agent with respect to such trust money and shares of
Common Stock, and all liability of the Company as trustee thereof, shall
thereupon cease; provided, however, that the Trustee or such Paying Agent,
before being required to make any such repayment, may (but shall not be
obligated) at the expense of the Company cause to be published once, in a
newspaper published in the English language, customarily published on each
Business Day and of general circulation in The Borough of Manhattan, The City of
New York, notice that such money and shares of Common Stock remain unclaimed and
that, after a date specified therein, which shall not be less than 30 days from
the date of such publication, any unclaimed balance of such money and shares of
Common Stock then remaining will be repaid or delivered to the Company.



--------------------------------------------------------------------------------

(e) Upon any Event of Default pursuant to Section 6.01(h) or (i), the Trustee
shall automatically be the Paying Agent.

Section 4.05. Existence. Subject to Article 11, the Company shall do or cause to
be done all things necessary to preserve and keep in full force and effect its
corporate existence.

Section 4.06. Rule 144A Information Requirement and Annual Reports. (a) At any
time the Company is not subject to Section 13 or 15(d) of the Exchange Act, the
Company shall, so long as any of the Notes or any shares of Common Stock
issuable upon conversion thereof shall, at such time, constitute “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act,
promptly provide to the Trustee and will, upon written request, provide to any
Holder, beneficial owner or prospective purchaser of such Notes or any shares of
Common Stock issuable upon conversion of such Notes, the information required to
be delivered pursuant to Rule 144A(d)(4) under the Securities Act to facilitate
the resale of such Notes or shares of Common Stock pursuant to Rule 144A. The
Company shall take such further action as any Holder or beneficial owner of such
Notes or such Common Stock may reasonably request to the extent from time to
time required to enable such Holder or beneficial owner to sell such Notes or
shares of Common Stock in accordance with Rule 144A, as such rule may be amended
from time to time.

(b) The Company shall file with the Trustee, within 15 days after the same are
required to be filed with the Commission (giving effect to any grace period
provided by Rule 12b-25 (or any successor rule) under the Exchange Act), copies
of any documents or reports that the Company is required to file with the
Commission pursuant to Section 13 or 15(d) of the Exchange Act (excluding any
such information, documents or reports, or portions thereof, subject to
confidential treatment and any correspondence with the Commission). Any such
document or report that the Company files with the Commission via the
Commission’s EDGAR system shall be deemed to be filed with the Trustee for
purposes of this Section 4.06(b) at the time such documents are filed via the
EDGAR system (or any successor thereto), it being understood that the Trustee
shall not be responsible for determining whether such filings have been made.

(c) Delivery of the reports and documents described in subsection (b) above to
the Trustee is for informational purposes only, and the Trustee’s receipt of
such shall not constitute constructive notice of any information contained
therein or determinable from information contained therein, including the
Company’s compliance with any of its covenants hereunder (as to which the
Trustee is entitled to conclusively rely on an Officer’s Certificate).



--------------------------------------------------------------------------------

Section 4.07. Stay, Extension and Usury Laws. The Company covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law or other law that would prohibit or forgive the
Company from paying all or any portion of the principal of or interest on the
Notes as contemplated herein, wherever enacted, now or at any time hereafter in
force, or that may affect the covenants or the performance of this Indenture;
and the Company (to the extent it may lawfully do so) hereby expressly waives
all benefit or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

Section 4.08. Compliance Certificate; Statements as to Defaults. The Company
shall deliver to the Trustee within 120 days after the end of each fiscal year
of the Company (beginning with the fiscal year ending on December 31, 2020) an
Officer’s Certificate stating whether the signers thereof have knowledge of any
failure by the Company to comply with all conditions and covenants then required
to be performed under this Indenture and, if so, specifying each such failure
and the nature thereof.

In addition, the Company shall deliver to the Trustee, as soon as possible, and
in any event within 30 days after the occurrence of any Event of Default or
Default, an Officer’s Certificate setting forth the details of such Event of
Default or Default, its status and the action that the Company is taking or
proposing to take in respect thereof.

Section 4.09. Further Instruments and Acts. Upon request of the Trustee, the
Company will execute and deliver such further instruments and do such further
acts as may be reasonably necessary or proper to carry out more effectively the
purposes of this Indenture.

ARTICLE 5

LISTS OF HOLDERS AND REPORTS BY THE COMPANY AND THE TRUSTEE

Section 5.01. Lists of Holders. The Company covenants and agrees that it will
furnish or cause to be furnished to the Trustee and any Paying Agent,
semi-annually, not more than 15 days after each March 1 and September 1 in each
year beginning with September 1, 2020, and at such other times as the Trustee
may request in writing, within 30 days after receipt by the Company of any such
request (or such lesser time as the Trustee may reasonably request in order to
enable it to timely provide any notice to be provided by it hereunder), a list
in such form as the Trustee may reasonably require of the names and addresses of
the Holders as of a date not more than 15 days (or such other date as the
Trustee may reasonably request in order to so provide any such notices) prior to
the time such information is furnished, except that no such list need be
furnished so long as the Trustee is acting as Note Registrar.

Section 5.02. Preservation and Disclosure of Lists. The Trustee shall preserve,
in as current a form as is reasonably practicable, all information as to the
names and addresses of the Holders contained in the most recent list furnished
to it as provided in Section 5.01 or maintained by the Trustee in its capacity
as Note Registrar, if so acting. The Trustee may destroy any list furnished to
it as provided in Section 5.01 upon receipt of a new list so furnished.



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default. Each of the following events shall be an “Event
of Default” with respect to the Notes:

(a) default in any payment of interest on any Note when due and payable, and the
default continues for a period of 30 days;

(b) default in the payment of principal of any Note when due and payable on the
Maturity Date, upon Optional Redemption, upon any required repurchase, upon
declaration of acceleration or otherwise;

(c) failure by the Company to comply with its obligation to convert the Notes in
accordance with this Indenture upon exercise of a Holder’s conversion right;

(d) failure by the Company to comply with its obligations under Article 11;

(e) failure by the Company to issue a Fundamental Change Company Notice in
accordance with Section 14.02(c) when due;

(f) failure by the Company for 60 days after written notice from the Trustee or
the Holders of at least 25% in principal amount of the Notes then outstanding
has been received by the Company to comply with any of its other agreements
contained in the Notes or this Indenture;

(g) default by the Company or any Significant Subsidiary with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of $100,000,000 (or its foreign currency equivalent) in the aggregate
of the Company and/or any such Subsidiary, whether such indebtedness now exists
or shall hereafter be created (i) resulting in such indebtedness becoming or
being declared due and payable or (ii) constituting a failure to pay the
principal of any such indebtedness when due and payable at its stated maturity,
upon required repurchase, upon declaration of acceleration or otherwise, and in
the cases of clauses (i) and (ii) such acceleration shall not have been
rescinded or annulled or such failure to pay or default shall not have been
cured or waived, or such indebtedness shall not have been paid or discharged, as
the case may be, within 30 days after written notice of such acceleration or
failure to pay, as the case may be, has been received by the Company or such
Subsidiary of the Company from the Trustee, or by the Trustee and the Company
from the Holders of at least 25% in principal amount of the Notes then
outstanding;



--------------------------------------------------------------------------------

(h) the Company or any Significant Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to the Company or any such Significant Subsidiary or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of the Company or any such Significant Subsidiary or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due; or

(i) an involuntary case or other proceeding shall be commenced against the
Company or any Significant Subsidiary seeking liquidation, reorganization or
other relief with respect to the Company or such Significant Subsidiary or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of the Company or such Significant Subsidiary or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 30 consecutive days.

Section 6.02. Acceleration; Rescission and Annulment. If one or more Events of
Default shall have occurred and be continuing (whatever the reason for such
Event of Default and whether it shall be voluntary or involuntary or be effected
by operation of law or pursuant to any judgment, decree or order of any court or
any order, rule or regulation of any administrative or governmental body), then,
and in each and every such case (other than an Event of Default specified in
Section 6.01(h) or Section 6.01(i) with respect to the Company), unless the
principal of all of the Notes shall have already become due and payable, either
the Trustee or the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding determined in accordance with Section 8.04, by notice in
writing to the Company (and to the Trustee if given by Holders), may declare
100% of the principal of, and accrued and unpaid interest on, all the Notes to
be due and payable immediately, and upon any such declaration the same shall
become and shall automatically be immediately due and payable, anything in this
Indenture or in the Notes contained to the contrary notwithstanding. If an Event
of Default specified in Section 6.01(h) or Section 6.01(i) with respect to the
Company occurs and is continuing, 100% of the principal of, and accrued and
unpaid interest, if any, on, all Notes shall become and shall automatically be
immediately due and payable.

The immediately preceding paragraph, however, is subject to the conditions that
if, at any time after the principal of the Notes shall have been so declared due
and payable, and before any judgment or decree for the payment of the monies due
shall have been obtained or entered as hereinafter provided, the Company shall
pay or shall deposit with the Trustee a sum sufficient to pay installments of
accrued and unpaid interest upon all Notes and the principal of any and all
Notes that shall have become due otherwise than by acceleration (with interest
on overdue installments of accrued and unpaid interest, and on such principal at
the rate borne by the Notes at such time) and amounts due to the Trustee
pursuant to Section 7.06, and if (1) rescission would not conflict with any
judgment or decree of a court of competent jurisdiction and (2) any



--------------------------------------------------------------------------------

and all existing Events of Default under this Indenture, other than the
nonpayment of the principal of and accrued and unpaid interest, if any, on Notes
that shall have become due solely by such acceleration, shall have been cured or
waived pursuant to Section 6.09, then and in every such case (except as provided
in the immediately succeeding sentence) the Holders of a majority in aggregate
principal amount of the Notes then outstanding, by written notice to the Company
and to the Trustee, may waive all Defaults or Events of Default with respect to
the Notes and rescind and annul such declaration and its consequences and such
Default shall cease to exist, and any Event of Default arising therefrom shall
be deemed to have been cured for every purpose of this Indenture; but no such
waiver or rescission and annulment shall extend to or shall affect any
subsequent Default or Event of Default, or shall impair any right consequent
thereon. Notwithstanding anything to the contrary herein, no such waiver or
rescission and annulment shall extend to or shall affect any Default or Event of
Default resulting from (i) the nonpayment of the principal (including the
Fundamental Change Repurchase Price or the Redemption Price, if applicable) of,
or accrued and unpaid interest on, any Notes, (ii) a failure to repurchase any
Notes when required or (iii) a failure to pay or deliver, as the case may be,
the consideration due upon conversion of the Notes.

Section 6.03. Additional Interest. Notwithstanding anything in this Indenture or
in the Notes to the contrary, to the extent the Company elects, the sole remedy
for an Event of Default relating to the Company’s failure to comply with its
obligations as set forth in Section 4.06(b) shall, for the first 360 days after
the occurrence of such an Event of Default, consist exclusively of the right to
receive Additional Interest on the Notes at a rate equal to (i) 0.25% per annum
of the principal amount of the Notes outstanding for each day during the first
180 calendar days on which such Event of Default is continuing beginning on, and
including, the date on which such Event of Default first occurs (or, if earlier,
the date on which such Event of Default is cured or waived as provided for in
this Indenture) and (ii) 0.50% per annum of the principal amount of the Notes
outstanding for each day from, and including, the 181st calendar day to, and
including, the 360th calendar day after the occurrence of such an Event of
Default during which such Event of Default is continuing (or, if earlier, the
date on which such Event of Default is cured or waived as provided for in this
Indenture). If the Company so elects, such Additional Interest shall be payable
in the same manner and on the same dates as regular interest on the Notes. On
the 361st day after such Event of Default (if the Event of Default relating to
the Company’s failure to comply with its obligations as set forth in
Section 4.06(b) is not cured or waived prior to such 361st day), the Notes shall
be immediately subject to acceleration as provided in Section 6.02. In the event
the Company does not elect to pay Additional Interest following an Event of
Default in accordance with this Section 6.03 or the Company elected to make such
payment but does not pay the Additional Interest when due, the Notes shall be
immediately subject to acceleration as provided in Section 6.02.

In order to elect to pay Additional Interest as the sole remedy during the first
360 days after the occurrence of any Event of Default described in the
immediately preceding paragraph, the Company must notify all Holders of the
Notes, the Trustee and the Paying Agent of such election in writing prior to the
beginning of such 360-day period. Upon the failure to timely give such notice,
the Notes shall be immediately subject to acceleration as provided in
Section 6.02.



--------------------------------------------------------------------------------

Section 6.04. Payments of Notes on Default; Suit Therefor. If an Event of
Default described in clause (a) or (b) of Section 6.01 shall have occurred, the
Company shall, upon demand of the Trustee, pay to the Trustee, for the benefit
of the Holders of the Notes, the whole amount then due and payable on the Notes
for principal and interest, if any, with interest on any overdue principal and
interest, if any, at the rate borne by the Notes at such time, and, in addition
thereto, such further amount as shall be sufficient to cover any amounts due to
the Trustee under Section 7.06. If the Company shall fail to pay such amounts
forthwith upon such demand, the Trustee, in its own name and as trustee of an
express trust, may institute a judicial proceeding for the collection of the
sums so due and unpaid, may prosecute such proceeding to judgment or final
decree and may enforce the same against the Company or any other obligor upon
the Notes and collect the moneys adjudged or decreed to be payable in the manner
provided by law out of the property of the Company or any other obligor upon the
Notes, wherever situated.

In the event there shall be pending proceedings for the bankruptcy or for the
reorganization of the Company or any other obligor on the Notes under Title 11
of the United States Code, or any other applicable law, or in case a receiver,
assignee or trustee in bankruptcy or reorganization, liquidator, sequestrator or
similar official shall have been appointed for or taken possession of the
Company or such other obligor, the property of the Company or such other
obligor, or in the event of any other judicial proceedings relative to the
Company or such other obligor upon the Notes, or to the creditors or property of
the Company or such other obligor, the Trustee, irrespective of whether the
principal of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Trustee shall have made
any demand pursuant to the provisions of this Section 6.04, shall be entitled
and empowered, by intervention in such proceedings or otherwise, to file and
prove a claim or claims for the whole amount of principal and accrued and unpaid
interest, if any, in respect of the Notes, and, in case of any judicial
proceedings, to file such proofs of claim and other papers or documents and to
take such other actions as it may deem necessary or advisable in order to have
the claims of the Trustee (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel) and
of the Holders allowed in such judicial proceedings relative to the Company or
any other obligor on the Notes, its or their creditors, or its or their
property, and to collect and receive any monies or other property payable or
deliverable on any such claims, and to distribute the same after the deduction
of any amounts due to the Trustee under Section 7.06; and any receiver, assignee
or trustee in bankruptcy or reorganization, liquidator, custodian or similar
official is hereby authorized by each of the Holders to make such payments to
the Trustee, as administrative expenses, and, in the event that the Trustee
shall consent to the making of such payments directly to the Holders, to pay to
the Trustee any amount due it for reasonable compensation, expenses, advances
and disbursements, including agents and counsel fees, and including any other
amounts due to the Trustee under Section 7.06, incurred by it up to the date of
such distribution. To the extent that such payment of reasonable compensation,
expenses, advances and disbursements out of the estate in any such proceedings
shall be denied for any reason, payment of the same shall be secured by a lien
on, and shall be paid out of, any and all distributions, dividends, monies,
securities and other property that the Holders of the Notes may be entitled to
receive in such proceedings, whether in liquidation or under any plan of
reorganization or arrangement or otherwise.



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting such Holder or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes, or the production thereof at any trial or other proceeding relative
thereto, and any such suit or proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the Holders of the Notes.

In any proceedings brought by the Trustee (and in any proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) the Trustee shall be held to represent all the Holders of the Notes,
and it shall not be necessary to make any Holders of the Notes parties to any
such proceedings.

In case the Trustee shall have proceeded to enforce any right under this
Indenture and such proceedings shall have been discontinued or abandoned because
of any waiver pursuant to Section 6.09 or any rescission and annulment pursuant
to Section 6.02 or for any other reason or shall have been determined adversely
to the Trustee, then and in every such case the Company, the Holders and the
Trustee shall, subject to any determination in such proceeding, be restored
respectively to their several positions and rights hereunder, and all rights,
remedies and powers of the Company, the Holders and the Trustee shall continue
as though no such proceeding had been instituted.

Section 6.05. Application of Monies Collected by Trustee. Any monies or property
collected by the Trustee pursuant to this Article 6 with respect to the Notes
shall be applied in the following order, at the date or dates fixed by the
Trustee for the distribution of such monies or property, upon presentation of
the several Notes, and stamping thereon the payment, if only partially paid, and
upon surrender thereof, if fully paid:

First, to the payment of all amounts due the Trustee under Section 7.06;

Second, in case the principal of the outstanding Notes shall not have become due
and be unpaid, to the payment of interest on, and any cash due upon conversion
of, the Notes in default in the order of the date due of the payments of such
interest and cash due upon conversion, as the case may be, with interest (to the
extent that such interest has been collected by the Trustee) upon such overdue
payments at the rate borne by the Notes at such time, such payments to be made
ratably to the Persons entitled thereto;



--------------------------------------------------------------------------------

Third, in case the principal of the outstanding Notes shall have become due, by
declaration or otherwise, and be unpaid to the payment of the whole amount
(including, if applicable, the payment of the Fundamental Change Repurchase
Price, the Redemption Price and any cash due upon conversion) then owing and
unpaid upon the Notes for principal and interest, if any, with interest on the
overdue principal and, to the extent that such interest has been collected by
the Trustee, upon overdue installments of interest at the rate borne by the
Notes at such time, and in case such monies shall be insufficient to pay in full
the whole amounts so due and unpaid upon the Notes, then to the payment of such
principal (including, if applicable, the Fundamental Change Repurchase Price,
the Redemption Price and the cash due upon conversion) and interest without
preference or priority of principal over interest, or of interest over principal
or of any installment of interest over any other installment of interest, or of
any Note over any other Note, ratably to the aggregate of such principal
(including, if applicable, the Fundamental Change Repurchase Price, the
Redemption Price and any cash due upon conversion) and accrued and unpaid
interest; and

Fourth, to the payment of the remainder, if any, to the Company or as a court of
competent jurisdiction may direct in a final non-appealable order.

Section 6.06. Proceedings by Holders. Except to enforce the right to receive
payment of principal (including, if applicable, the Fundamental Change
Repurchase Price or the Redemption Price) or interest when due, or the right to
receive payment or delivery of the consideration due upon conversion, no Holder
of any Note shall have any right by virtue of or by availing of any provision of
this Indenture to institute any suit, action or proceeding in equity or at law
upon or under or with respect to this Indenture, or for the appointment of a
receiver, trustee, liquidator, custodian or other similar official, or for any
other remedy hereunder, unless:

(a) such Holder previously shall have given to the Trustee written notice of an
Event of Default and of the continuance thereof, as herein provided;

(b) Holders of at least 25% in aggregate principal amount of the Notes then
outstanding shall have made written request upon the Trustee to institute such
action, suit or proceeding in its own name as Trustee hereunder;

(c) such Holders shall have offered to the Trustee such indemnity or security
satisfactory to it against any loss, liability or expense to be incurred therein
or thereby;

(d) the Trustee for 60 days after its receipt of such notice, request and offer
of such indemnity or security, shall have neglected or refused to institute any
such action, suit or proceeding; and



--------------------------------------------------------------------------------

(e) no direction that, in the opinion of the Trustee, is inconsistent with such
written request shall have been given to the Trustee by the Holders of a
majority of the aggregate principal amount of the Notes then outstanding within
such 60-day period pursuant to Section 6.09, it being understood and intended,
and being expressly covenanted by the taker and Holder of every Note with every
other taker and Holder and the Trustee that no one or more Holders shall have
any right in any manner whatever by virtue of or by availing of any provision of
this Indenture to affect, disturb or prejudice the rights of any other Holder,
or to obtain or seek to obtain priority over or preference to any other such
Holder, or to enforce any right under this Indenture, except in the manner
herein provided and for the equal, ratable and common benefit of all Holders
(except as otherwise provided herein). For the protection and enforcement of
this Section 6.06, each and every Holder and the Trustee shall be entitled to
such relief as can be given either at law or in equity.

Notwithstanding any other provision of this Indenture and any provision of any
Note, the right of any Holder to receive payment or delivery, as the case may
be, of (x) the principal (including the Fundamental Change Repurchase Price or
the Redemption Price, if applicable) of, (y) accrued and unpaid interest, if
any, on, and (z) the consideration due upon conversion of, such Note, on or
after the respective due dates expressed or provided for in such Note or in this
Indenture, or to institute suit for the enforcement of any such payment or
delivery, as the case may be, on or after such respective dates against the
Company shall not be impaired or affected without the consent of such Holder.

Section 6.07. Proceedings by Trustee. In case of an Event of Default, the
Trustee may in its discretion proceed to protect and enforce the rights vested
in it by this Indenture by such appropriate judicial proceedings as are
necessary to protect and enforce any of such rights, either by suit in equity or
by action at law or by proceeding in bankruptcy or otherwise, whether for the
specific enforcement of any covenant or agreement contained in this Indenture or
in aid of the exercise of any power granted in this Indenture, or to enforce any
other legal or equitable right vested in the Trustee by this Indenture or by
law.

Section 6.08. Remedies Cumulative and Continuing. Except as provided in the last
paragraph of Section 2.06, all powers and remedies given by this Article 6 to
the Trustee or to the Holders shall, to the extent permitted by law, be deemed
cumulative and not exclusive of any thereof or of any other powers and remedies
available to the Trustee or the Holders of the Notes, by judicial proceedings or
otherwise, to enforce the performance or observance of the covenants and
agreements contained in this Indenture, and no delay or omission of the Trustee
or of any Holder of any of the Notes to exercise any right or power accruing
upon any Default or Event of Default shall impair any such right or power, or
shall be construed to be a waiver of any such Default or Event of Default or any
acquiescence therein; and, subject to the provisions of Section 6.06, every
power and remedy given by this Article 6 or by law to the Trustee or to the
Holders may be exercised from time to time, and as often as shall be deemed
expedient, by the Trustee or by the Holders.

Section 6.09. Direction of Proceedings and Waiver of Defaults by Majority of
Holders. The Holders of a majority of the aggregate principal amount of the
Notes at the time outstanding determined in accordance with Section 8.04 shall
have the right to direct the time, method and place of conducting any proceeding
for any remedy available to the Trustee or exercising any



--------------------------------------------------------------------------------

trust or power conferred on the Trustee with respect to the Notes; provided,
however, that (a) such direction shall not be in conflict with any rule of law
or with this Indenture, and (b) the Trustee may take any other action deemed
proper by the Trustee that is not inconsistent with such direction. The Trustee
may refuse to follow any direction that it determines is in conflict with any
rule of law or this Indenture, is unduly prejudicial to the rights of any other
Holder or that would involve the Trustee in personal liability. The Holders of a
majority in aggregate principal amount of the Notes at the time outstanding
determined in accordance with Section 8.04 may on behalf of the Holders of all
of the Notes waive any past Default or Event of Default hereunder and its
consequences except (i) a default in the payment of accrued and unpaid interest,
if any, on, or the principal (including any Fundamental Change Repurchase Price
or the Redemption Price) of, the Notes when due that has not been cured pursuant
to the provisions of Section 6.01, (ii) a failure by the Company to pay or
deliver, as the case may be, the consideration due upon conversion of the Notes
or (iii) a default in respect of a covenant or provision hereof which under
Article 10 cannot be modified or amended without the consent of each Holder of
an outstanding Note affected. Upon any such waiver the Company, the Trustee and
the Holders of the Notes shall be restored to their former positions and rights
hereunder; but no such waiver shall extend to any subsequent or other Default or
Event of Default or impair any right consequent thereon. Whenever any Default or
Event of Default hereunder shall have been waived as permitted by this
Section 6.09, said Default or Event of Default shall for all purposes of the
Notes and this Indenture be deemed to have been cured and to be not continuing;
but no such waiver shall extend to any subsequent or other Default or Event of
Default or impair any right consequent thereon.

Section 6.10. Notice of Defaults. The Trustee shall, within 90 days after a
Responsible Officer receives written notice of the occurrence and continuance of
a Default of which it has actual knowledge, send to all Holders as the names and
addresses of such Holders appear upon the Note Register, or, in the case of
Global Notes, electronically in accordance with the applicable procedures of the
Depositary, notice of all such Defaults, unless such Defaults shall have been
cured or waived before the giving of such notice; provided that, except in the
case of a Default in the payment of the principal of (including the Fundamental
Change Repurchase Price or the Redemption Price, if applicable), or accrued and
unpaid interest on, any of the Notes or a Default in the payment or delivery of
the consideration due upon conversion, the Trustee shall be protected in
withholding such notice if and so long as it in good faith determines that the
withholding of such notice is in the interests of the Holders.

Section 6.11. Undertaking to Pay Costs. All parties to this Indenture agree, and
each Holder of any Note by its acceptance thereof shall be deemed to have
agreed, that any court may, in its discretion, require, in any suit for the
enforcement of any right or remedy under this Indenture, or in any suit against
the Trustee for any action taken or omitted by it as Trustee, the filing by any
party litigant in such suit of an undertaking to pay the costs of such suit and
that such court may in its discretion assess reasonable costs, including
reasonable attorneys’ fees and expenses, against any party litigant in such
suit, having due regard to the merits and good faith of the claims or defenses
made by such party litigant; provided that the provisions of this Section 6.11
(to the extent permitted by law) shall not apply to any suit instituted by the
Trustee, to any



--------------------------------------------------------------------------------

suit instituted by any Holder, or group of Holders, holding in the aggregate
more than 10% in principal amount of the Notes at the time outstanding
determined in accordance with Section 8.04, or to any suit instituted by any
Holder for the enforcement of the payment of the principal of or accrued and
unpaid interest, if any, on any Note (including, but not limited to, the
Fundamental Change Repurchase Price or the Redemption Price, if applicable) on
or after the due date expressed or provided for in such Note or to any suit for
the enforcement of the right to convert any Note (including the right to receive
the consideration due upon conversion) in accordance with the provisions of
Article 13.

ARTICLE 7

CONCERNING THE TRUSTEE

Section 7.01. Duties and Responsibilities of Trustee. The Trustee, prior to the
occurrence of an Event of Default and after the curing or waiver of all Events
of Default that may have occurred, undertakes to perform such duties and only
such duties as are specifically set forth in this Indenture. In the event an
Event of Default has occurred and is continuing, the Trustee shall exercise such
of the rights and powers vested in it by this Indenture, and use the same degree
of care and skill in its exercise, as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs; provided
that if an Event of Default occurs and is continuing, the Trustee will be under
no obligation to exercise any of the rights or powers under this Indenture at
the request or direction of any of the Holders unless such Holders have offered
to the Trustee indemnity or security satisfactory to the Trustee against any
loss, liability or expense that might be incurred by it in compliance with such
request or direction.

No provision of this Indenture shall be construed to relieve the Trustee from
liability for its own grossly negligent action, its own grossly negligent
failure to act or its own willful misconduct, except that:

(a) prior to the occurrence of an Event of Default and after the curing or
waiving of all Events of Default that may have occurred:

(i) the duties and obligations of the Trustee shall be determined solely by the
express provisions of this Indenture, and the Trustee shall not be liable except
for the performance of such duties and obligations as are specifically set forth
in this Indenture and no implied covenants or obligations shall be read into
this Indenture against the Trustee; and

(ii) in the absence of bad faith or willful misconduct on the part of the
Trustee, the Trustee may conclusively rely, as to the truth of the statements
and the correctness of the opinions expressed therein, upon any certificates or
opinions furnished to the Trustee and conforming to the requirements of this
Indenture; but, in the case of any such certificates or opinions that by any
provisions hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they conform to the requirements of this Indenture (but need not confirm or
investigate the accuracy of any mathematical calculations or other facts stated
therein);



--------------------------------------------------------------------------------

(b) the Trustee shall not be liable for any error of judgment made in good faith
by a Responsible Officer or Officers of the Trustee, unless it shall be proved
that the Trustee was grossly negligent in ascertaining the pertinent facts;

(c) the Trustee shall not be liable with respect to any action taken or omitted
to be taken by it in good faith in accordance with the direction of the Holders
of not less than a majority of the aggregate principal amount of the Notes at
the time outstanding determined as provided in Section 8.04 relating to the
time, method and place of conducting any proceeding for any remedy available to
the Trustee, or exercising any trust or power conferred upon the Trustee, under
this Indenture;

(d) whether or not therein provided, every provision of this Indenture relating
to the conduct or affecting the liability of, or affording protection to, the
Trustee shall be subject to the provisions of this Section;

(e) the Trustee shall not be liable in respect of any payment (as to the
correctness of amount, entitlement to receive or any other matters relating to
payment) or notice effected by the Company or any Paying Agent or any records
maintained by any co-Note Registrar with respect to the Notes;

(f) if any party fails to deliver a notice relating to an event the fact of
which, pursuant to this Indenture, requires notice to be sent to the Trustee,
the Trustee may conclusively rely on its failure to receive such notice as
reason to act as if no such event occurred, unless a Responsible Officer of the
Trustee has received written notice of such event;

(g) in the absence of written investment direction from the Company, all cash
received by the Trustee shall be placed in a non-interest bearing trust account,
and in no event shall the Trustee be liable for the selection of investments or
for investment losses incurred thereon or for losses incurred as a result of the
liquidation of any such investment prior to its maturity date or the failure of
the party directing such investments prior to its maturity date or the failure
of the party directing such investment to provide timely written investment
direction, and the Trustee shall have no obligation to invest or reinvest any
amounts held hereunder in the absence of such written investment direction from
the Company; and

(h) in the event that the Trustee is also acting as Custodian, Note Registrar,
Paying Agent, Conversion Agent, Bid Solicitation Agent or transfer agent
hereunder, the rights and protections afforded to the Trustee pursuant to this
Article 7 shall also be afforded to such Custodian, Note Registrar, Paying
Agent, Conversion Agent, Bid Solicitation Agent or transfer agent.



--------------------------------------------------------------------------------

None of the provisions contained in this Indenture shall require the Trustee to
expend or risk its own funds or otherwise incur personal financial liability in
the performance of any of its duties or in the exercise of any of its rights or
powers. The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers or duties hereunder.

Section 7.02. Reliance on Documents, Opinions, Etc. Except as otherwise provided
in Section 7.01:

(a) the Trustee may conclusively rely and shall be fully protected in acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, consent, order, bond, note, coupon or other paper or document
believed by it in good faith to be genuine and to have been signed or presented
by the proper party or parties;

(b) any request, direction, order or demand of the Company mentioned herein
shall be sufficiently evidenced by an Officer’s Certificate (unless other
evidence in respect thereof be herein specifically prescribed); and any Board
Resolution may be evidenced to the Trustee by a copy thereof certified by the
Secretary or an Assistant Secretary of the Company;

(c) the Trustee may consult with counsel of its selection and require an Opinion
of Counsel and any advice of such counsel or Opinion of Counsel shall be full
and complete authorization and protection in respect of any action taken or
omitted by it hereunder in good faith and in accordance with such advice or
Opinion of Counsel;

(d) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture or other
paper or document, but the Trustee, in its discretion, may make such further
inquiry or investigation into such facts or matters as it may see fit, and, if
the Trustee shall determine to make such further inquiry or investigation, it
shall be entitled to examine the books, records and premises of the Company,
personally or by agent or attorney at the expense of the Company and shall incur
no liability of any kind by reason of such inquiry or investigation;

(e) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents, custodians, nominees
or attorneys and the Trustee shall not be responsible for any misconduct or
negligence on the part of any agent, custodian, nominee or attorney appointed by
it with due care hereunder;

(f) the permissive rights of the Trustee enumerated herein shall not be
construed as duties;

(g) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders pursuant to this Indenture, unless such Holders shall have offered to
the Trustee security or indemnity satisfactory to the Trustee against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction;



--------------------------------------------------------------------------------

(h) the Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith and reasonably believed by it to be authorized
or within the discretion or rights or powers conferred upon it by this
Indenture;

(i) the Trustee may request that the Company deliver a certificate setting forth
the names of individuals and/or titles of officers authorized at such time to
take specified actions pursuant to this Indenture; and

(j) the Trustee shall not be obligated to take possession of any Common Stock,
whether upon conversion or in connection with any discharge of this Indenture
pursuant to Article 3 hereof, but shall satisfy its obligation as Conversion
Agent by working through the stock transfer agent of the Company from time to
time as directed by the Company.

In no event shall the Trustee be liable for any consequential loss or damage of
any kind whatsoever (including but not limited to lost profits), even if the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action other than any such loss or damage caused by the Trustee’s
willful misconduct or gross negligence. The Trustee shall not be charged with
knowledge of any Default or Event of Default with respect to the Notes, unless
either a Responsible Officer shall have received written notice of such Default
or Event of Default by the Company or by any Holder of the Notes.

Section 7.03. No Responsibility for Recitals, Etc. The recitals contained herein
and in the Notes (except in the Trustee’s certificate of authentication) shall
be taken as the statements of the Company, and the Trustee assumes no
responsibility for the correctness of the same. The Trustee makes no
representations as to the validity or sufficiency of this Indenture or of the
Notes or of any Common Stock underlying the Notes. The Trustee shall not be
accountable for the use or application by the Company of any Notes or the
proceeds of any Notes authenticated and delivered by the Trustee in conformity
with the provisions of this Indenture. Neither the Trustee nor any of its agents
will be accountable for the use or application by the Company of the Notes or
the proceeds thereof, or for any funds received and disbursed in accordance with
this Indenture.

Section 7.04. Trustee, Paying Agents, Conversion Agents, Bid Solicitation Agent
or Note Registrar May Own Notes. The Trustee, any Paying Agent, any Conversion
Agent, Bid Solicitation Agent (if other than the Company) or Note Registrar, in
its individual or any other capacity, may become the owner or pledgee of Notes
with the same rights it would have if it were not the Trustee, Paying Agent,
Conversion Agent, Bid Solicitation Agent or Note Registrar.

Section 7.05. Monies and Shares of Common Stock to Be Held in Trust. All monies
and any shares of Common Stock received by the Trustee shall, until used or
applied as herein provided, be held in trust for the purposes for which they
were received. Money and shares of Common Stock held by the Trustee in trust
hereunder need not be segregated from other funds or property except to the
extent required by law. The Trustee shall be under no liability for interest on
any money or shares of Common Stock received by it hereunder except as may be
agreed from time to time by the Company and the Trustee.



--------------------------------------------------------------------------------

Section 7.06. Compensation and Expenses of Trustee. The Company covenants and
agrees to pay to the Trustee, in any capacity under this Indenture, from time to
time, and the Trustee shall be entitled to, compensation for all services
rendered by it hereunder in any capacity (which shall not be limited by any
provision of law in regard to the compensation of a trustee of an express trust)
as mutually agreed to in writing between the Trustee and the Company, and the
Company will pay or reimburse the Trustee upon its request for all reasonable
expenses, disbursements and advances reasonably incurred or made by the Trustee
in accordance with any of the provisions of this Indenture in any capacity
thereunder (including the reasonable compensation and the expenses and
disbursements of its agents and counsel and of all Persons not regularly in its
employ) except any such expense, disbursement or advance as shall have been
determined to have been caused by its own gross negligence, willful misconduct
or bad faith, as determined by a final, non-appealable decision of a court of
competent jurisdiction. The Company also covenants to indemnify the Trustee in
any capacity under this Indenture and any other document or transaction entered
into in connection herewith and its officers, directors, employees and agents
and any authenticating agent for, and to hold them harmless against, any loss,
claim, damage, liability or expense including taxes (other than taxes based
upon, measured by or determined by the income of the Trustee) incurred without
gross negligence, willful misconduct or bad faith on the part of the Trustee,
its officers, directors, agents or employees, or such agent or authenticating
agent, as the case may be, as determined by a final, non-appealable decision of
a court of competent jurisdiction, and arising out of or in connection with the
acceptance or administration of this Indenture or in any other capacity
hereunder, including the costs and expenses of defending themselves against any
claim of liability in the premises. The obligations of the Company under this
Section 7.06 to compensate or indemnify the Trustee and to pay or reimburse the
Trustee for expenses, disbursements and advances shall be secured by a senior
claim to which the Notes are hereby made subordinate on all money or property
held or collected by the Trustee, except, subject to the effect of Section 6.05,
funds held in trust herewith for the benefit of the Holders of particular Notes.
The Trustee’s right to receive payment of any amounts due under this
Section 7.06 shall not be subordinate to any other liability or indebtedness of
the Company. The obligation of the Company under this Section 7.06 shall survive
the satisfaction and discharge of this Indenture and the earlier resignation or
removal or the Trustee. The Company need not pay for any settlement made without
its consent, which consent shall not be unreasonably withheld. The
indemnification provided in this Section 7.06 shall extend to the officers,
directors, agents and employees of the Trustee.

Without prejudice to any other rights available to the Trustee under applicable
law, when the Trustee and its agents and any authenticating agent incur expenses
or render services after an Event of Default specified in Section 6.01(h) or
Section 6.01(i) occurs, the expenses and the compensation for the services are
intended to constitute expenses of administration under any bankruptcy,
insolvency or similar laws.



--------------------------------------------------------------------------------

Section 7.07. Officer’s Certificate as Evidence. Except as otherwise provided in
Section 7.01, whenever in the administration of the provisions of this Indenture
the Trustee shall deem it necessary or desirable that a matter be proved or
established prior to taking or omitting any action hereunder, such matter
(unless other evidence in respect thereof be herein specifically prescribed)
may, in the absence of gross negligence, willful misconduct, recklessness and
bad faith on the part of the Trustee, be deemed to be conclusively proved and
established by an Officer’s Certificate delivered to the Trustee, and such
Officer’s Certificate, in the absence of gross negligence, willful misconduct
and bad faith on the part of the Trustee, shall be full warrant to the Trustee
for any action taken or omitted by it under the provisions of this Indenture
upon the faith thereof.

Section 7.08. Eligibility of Trustee. There shall at all times be a Trustee
hereunder which shall be a Person that is eligible pursuant to the Trust
Indenture Act to act as such and has a combined capital and surplus of at least
$50,000,000. If such Person publishes reports of condition at least annually,
pursuant to law or to the requirements of any supervising or examining
authority, then for the purposes of this Section, the combined capital and
surplus of such Person shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published. If at any time
the Trustee shall cease to be eligible in accordance with the provisions of this
Section, it shall resign immediately in the manner and with the effect
hereinafter specified in this Article.

Section 7.09. Resignation or Removal of Trustee. (a) The Trustee may at any time
resign by giving written notice of such resignation to the Company and by
delivering notice thereof to the Holders as provided in this Indenture. Upon
receiving such notice of resignation, the Company shall promptly appoint a
successor trustee by written instrument, in duplicate, executed by order of the
Board of Directors, one copy of which instrument shall be delivered to the
resigning Trustee and one copy to the successor trustee. If no successor trustee
shall have been so appointed and have accepted appointment within 60 days after
the delivering of such notice of resignation to the Holders, the resigning
Trustee may, upon ten Business Days’ notice to the Company and the Holders,
petition any court of competent jurisdiction for the appointment of a successor
trustee, or any Holder who has been a bona fide holder of a Note or Notes for at
least six months (or since the date of this Indenture) may, subject to the
provisions of Section 6.11, on behalf of himself or herself and all others
similarly situated, petition any such court for the appointment of a successor
trustee. Such court may thereupon, after such notice, if any, as it may deem
proper and prescribe, appoint a successor trustee.

(b) In case at any time any of the following shall occur:

(i) the Trustee shall cease to be eligible in accordance with the provisions of
Section 7.08 and shall fail to resign after written request therefor by the
Company or by any such Holder, or

(ii) the Trustee shall become incapable of acting, or shall be adjudged a
bankrupt or insolvent, or a receiver of the Trustee or of its property shall be
appointed, or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,



--------------------------------------------------------------------------------

then, in either case, the Company may by a Board Resolution remove the Trustee
and appoint a successor trustee by written instrument, in duplicate, executed by
order of the Board of Directors, one copy of which instrument shall be delivered
to the Trustee so removed and one copy to the successor trustee, or, subject to
the provisions of Section 6.11, any Holder who has been a bona fide holder of a
Note or Notes for at least six months (or since the date of this Indenture) may,
on behalf of himself or herself and all others similarly situated, petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor trustee. Such court may thereupon, after such notice,
if any, as it may deem proper and prescribe, remove the Trustee and appoint a
successor trustee.

(c) The Holders of a majority in aggregate principal amount of the Notes at the
time outstanding, as determined in accordance with Section 8.04, may at any time
remove the Trustee and nominate a successor trustee that shall be deemed
appointed as successor trustee unless within ten days after notice to the
Company of such nomination the Company objects thereto, in which case the
Trustee so removed or any Holder, upon the terms and conditions and otherwise as
in Section 7.09(a) provided, may petition any court of competent jurisdiction
for an appointment of a successor trustee.

(d) Any resignation or removal of the Trustee and appointment of a successor
trustee pursuant to any of the provisions of this Section 7.09 shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 7.10.

Section 7.10. Acceptance by Successor Trustee. Any successor trustee appointed
as provided in Section 7.09 shall execute, acknowledge and deliver to the
Company and to its predecessor trustee an instrument accepting such appointment
hereunder, and thereupon the resignation or removal of the predecessor trustee
shall become effective and such successor trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, duties and
obligations of its predecessor hereunder, with like effect as if originally
named as Trustee herein; but, nevertheless, on the written request of the
Company or of the successor trustee, the trustee ceasing to act shall, upon
payment of any amounts then due it pursuant to the provisions of Section 7.06,
execute and deliver an instrument transferring to such successor trustee all the
rights and powers of the trustee so ceasing to act. Upon request of any such
successor trustee, the Company shall execute any and all instruments in writing
for more fully and certainly vesting in and confirming to such successor trustee
all such rights and powers. Any trustee ceasing to act shall, nevertheless,
retain a senior claim to which the Notes are hereby made subordinate on all
money or property held or collected by such trustee as such, except for funds
held in trust for the benefit of Holders of particular Notes, to secure any
amounts then due it pursuant to the provisions of Section 7.06.



--------------------------------------------------------------------------------

No successor trustee shall accept appointment as provided in this Section 7.10
unless at the time of such acceptance such successor trustee shall be eligible
under the provisions of Section 7.08.

Upon acceptance of appointment by a successor trustee as provided in this
Section 7.10, each of the Company and the successor trustee, at the written
direction and at the expense of the Company shall deliver or cause to be
delivered notice of the succession of such trustee hereunder to the Holders as
provided in this Indenture. If the Company fails to deliver such notice within
ten days after acceptance of appointment by the successor trustee, the successor
trustee shall cause such notice to be delivered at the expense of the Company.

Section 7.11. Succession by Merger, Etc. Any corporation or other entity into
which the Trustee may be merged or converted or with which it may be
consolidated, or any corporation or other entity resulting from any merger,
conversion or consolidation to which the Trustee shall be a party, or any
corporation or other entity succeeding to all or substantially all of the
corporate trust business of the Trustee (including the administration of this
Indenture), shall be the successor to the Trustee hereunder without the
execution or filing of any paper or any further act on the part of any of the
parties hereto; provided that in the case of any corporation or other entity
succeeding to all or substantially all of the corporate trust business of the
Trustee such corporation or other entity shall be eligible under the provisions
of Section 7.08.

In case at the time such successor to the Trustee shall succeed to the trusts
created by this Indenture, any of the Notes shall have been authenticated but
not delivered, any such successor to the Trustee may adopt the certificate of
authentication of any predecessor trustee or authenticating agent appointed by
such predecessor trustee, and deliver such Notes so authenticated; and in case
at that time any of the Notes shall not have been authenticated, any successor
to the Trustee or an authenticating agent appointed by such successor trustee
may authenticate such Notes either in the name of any predecessor trustee
hereunder or in the name of the successor trustee; and in all such cases such
certificates shall have the full force which it is anywhere in the Notes or in
this Indenture provided that the certificate of the Trustee shall have;
provided, however, that the right to adopt the certificate of authentication of
any predecessor trustee or to authenticate Notes in the name of any predecessor
trustee shall apply only to its successor or successors by merger, conversion or
consolidation.

Section 7.12. Trustee’s Application for Instructions from the Company. Any
application by the Trustee for written instructions from the Company (other than
with regard to any action proposed to be taken or omitted to be taken by the
Trustee that affects the rights of the Holders of the Notes under this
Indenture) may, at the option of the Trustee, set forth in writing any action
proposed to be taken or omitted by the Trustee under this Indenture and the date
on and/or after which such action shall be taken or such omission shall be
effective. The Trustee shall not be liable to the Company for any action taken
by, or omission of, the Trustee in accordance with a proposal included in such
application on or after the date specified in such application.



--------------------------------------------------------------------------------

ARTICLE 8

CONCERNING THE HOLDERS

Section 8.01. Action by Holders. Whenever in this Indenture it is provided that
the Holders of a specified percentage of the aggregate principal amount of the
Notes may take any action (including the making of any demand or request, the
giving of any notice, consent or waiver or the taking of any other action), the
fact that at the time of taking any such action, the Holders of such specified
percentage have joined therein may be evidenced (a) by any instrument or any
number of instruments of similar tenor executed by Holders in person or by agent
or proxy appointed in writing, or (b) by the record of the Holders voting in
favor thereof at any meeting of Holders duly called and held in accordance with
the provisions of Article 9, or (c) by a combination of such instrument or
instruments and any such record of such a meeting of Holders. Whenever the
Company or the Trustee solicits the taking of any action by the Holders of the
Notes, the Company or the Trustee may, but shall not be required to, fix in
advance of such solicitation, a date as the record date for determining Holders
entitled to take such action. The record date if one is selected shall be not
more than fifteen days prior to the date of commencement of solicitation of such
action.

Section 8.02. Proof of Execution by Holders. Subject to the provisions of
Section 7.01, Section 7.02 and Section 9.05, proof of the execution of any
instrument by a Holder or its agent or proxy shall be sufficient if made in
accordance with such reasonable rules and regulations as may be prescribed by
the Trustee or in such manner as shall be satisfactory to the Trustee. The
holding of Notes shall be proved by the Note Register or by a certificate of the
Note Registrar. The record of any Holders’ meeting shall be proved in the manner
provided in Section 9.06.

Section 8.03. Who Are Deemed Absolute Owners. The Company, the Trustee, any
authenticating agent, any Paying Agent, any Conversion Agent and any Note
Registrar may deem the Person in whose name a Note shall be registered upon the
Note Register to be, and may treat it as, the absolute owner of such Note
(whether or not such Note shall be overdue and notwithstanding any notation of
ownership or other writing thereon made by any Person other than the Company or
any Note Registrar) for the purpose of receiving payment of or on account of the
principal (including any Fundamental Change Repurchase Price or Redemption
Price, if applicable) of and (subject to Section 2.03) accrued and unpaid
interest on such Note, for conversion of such Note and for all other purposes
under this Indenture; and neither the Company nor the Trustee nor any Paying
Agent nor any Conversion Agent nor any Note Registrar shall be affected by any
notice to the contrary. The sole registered holder of a Global Note shall be the
Depositary or its nominee. All such payments or deliveries so made to any Holder
for the time being, or upon its order, shall be valid, and, to the extent of the
sums or shares of Common Stock so paid or delivered, effectual to satisfy and
discharge the liability for monies payable or shares deliverable upon any such
Note. Notwithstanding anything to the contrary in this Indenture or the Notes
following an Event of Default, any owner of a beneficial interest in a Global
Note may directly enforce against the Company, without the consent,
solicitation, proxy, authorization or any other action of the Depositary or any
other Person, such Holder’s right to exchange such beneficial interest for a
Note in certificated form in accordance with the provisions of this Indenture.



--------------------------------------------------------------------------------

Section 8.04. Company-Owned Notes Disregarded. In determining whether the
Holders of the requisite aggregate principal amount of Notes have concurred in
any direction, consent, waiver or other action under this Indenture, Notes that
are owned by the Company, by any Subsidiary thereof or by any Affiliate of the
Company or any Subsidiary thereof shall be disregarded and deemed not to be
outstanding for the purpose of any such determination; provided that for the
purposes of determining whether the Trustee shall be protected in relying on any
such direction, consent, waiver or other action only Notes that a Responsible
Officer actually knows are so owned shall be so disregarded. Notes so owned that
have been pledged in good faith may be regarded as outstanding for the purposes
of this Section 8.04 if the pledgee shall establish to the satisfaction of the
Trustee the pledgee’s right to so act with respect to such Notes and that the
pledgee is not the Company, a Subsidiary thereof or an Affiliate of the Company
or a Subsidiary thereof. In the case of a dispute as to such right, any decision
or indecision by the Trustee taken upon the advice of counsel shall be full
protection to the Trustee. Upon request of the Trustee, the Company shall
furnish to the Trustee promptly an Officer’s Certificate listing and identifying
all Notes, if any, known by the Company to be owned or held by or for the
account of any of the above described Persons; and, subject to Section 7.01, the
Trustee shall be entitled to accept such Officer’s Certificate as conclusive
evidence of the facts therein set forth and of the fact that all Notes not
listed therein are outstanding for the purpose of any such determination.
Notwithstanding Section 316(a)(1) of the Trust Indenture Act (which, for the
avoidance of doubt, shall not apply to this Indenture unless and until this
Indenture is qualified under the Trust Indenture Act) or anything herein to the
contrary, to the fullest extent permitted by law, no Sponsor Notes shall be
deemed to be owned by the Company or any of its Subsidiaries or Affiliates for
purposes of this Indenture, the Notes and any direction, waiver or consent with
respect thereto.

Section 8.05. Revocation of Consents; Future Holders Bound. At any time prior to
(but not after) the evidencing to the Trustee, as provided in Section 8.01, of
the taking of any action by the Holders of the percentage of the aggregate
principal amount of the Notes specified in this Indenture in connection with
such action, any Holder of a Note that is shown by the evidence to be included
in the Notes the Holders of which have consented to such action may, by filing
written notice with the Trustee at its Corporate Trust Office and upon proof of
holding as provided in Section 8.02, revoke such action so far as concerns such
Note. Except as aforesaid, any such action taken by the Holder of any Note shall
be conclusive and binding upon such Holder and upon all future Holders and
owners of such Note and of any Notes issued in exchange or substitution therefor
or upon registration of transfer thereof, irrespective of whether any notation
in regard thereto is made upon such Note or any Note issued in exchange or
substitution therefor or upon registration of transfer thereof.



--------------------------------------------------------------------------------

ARTICLE 9

HOLDERS’ MEETINGS

Section 9.01. Purpose of Meetings. A meeting of Holders may be called at any
time and from time to time pursuant to the provisions of this Article 9 for any
of the following purposes:

(a) to give any notice to the Company or to the Trustee or to give any
directions to the Trustee permitted under this Indenture, or to consent to the
waiving of any Default or Event of Default hereunder (in each case, as permitted
under this Indenture) and its consequences, or to take any other action
authorized to be taken by Holders pursuant to any of the provisions of Article
6;

(b) to remove the Trustee and nominate a successor trustee pursuant to the
provisions of Article 7;

(c) to consent to the execution of an indenture or indentures supplemental
hereto pursuant to the provisions of Section 10.02; or

(d) to take any other action authorized to be taken by or on behalf of the
Holders of any specified aggregate principal amount of the Notes under any other
provision of this Indenture or under applicable law.

Section 9.02. Call of Meetings by Trustee. The Trustee may at any time call a
meeting of Holders to take any action specified in Section 9.01, to be held at
such time and at such place as the Trustee shall determine. Notice of every
meeting of the Holders, setting forth the time and the place of such meeting and
in general terms the action proposed to be taken at such meeting and the
establishment of any record date pursuant to Section 8.01, shall be delivered
electronically or mailed to Holders of such Notes at their addresses as they
shall appear on the Note Register. Such notice shall also be delivered to the
Company. Such notices shall be delivered not less than 20 nor more than 90 days
prior to the date fixed for the meeting.

Any meeting of Holders shall be valid without notice if the Holders of all Notes
then outstanding are present in person or by proxy or if notice is waived before
or after the meeting by the Holders of all Notes then outstanding, and if the
Company and the Trustee are either present by duly authorized representatives or
have, before or after the meeting, waived notice.

Section 9.03. Call of Meetings by Company or Holders. In case at any time the
Company, pursuant to a Board Resolution, or the Holders of at least 10% of the
aggregate principal amount of the Notes then outstanding, shall have requested
the Trustee to call a meeting of Holders, by written request setting forth in
reasonable detail the action proposed to be taken at the meeting, and the
Trustee shall not have delivered the notice of such meeting within 20 days after
receipt of such request, then the Company or such Holders may determine the time
and the place for such meeting and may call such meeting to take any action
authorized in Section 9.01, by delivering notice thereof as provided in
Section 9.02.



--------------------------------------------------------------------------------

Section 9.04. Qualifications for Voting. To be entitled to vote at any meeting
of Holders a Person shall (a) be a Holder of one or more Notes on the record
date pertaining to such meeting or (b) be a Person appointed by an instrument in
writing as proxy by a Holder of one or more Notes on the record date pertaining
to such meeting. The only Persons who shall be entitled to be present or to
speak at any meeting of Holders shall be the Persons entitled to vote at such
meeting and their counsel and any representatives of the Trustee and its counsel
and any representatives of the Company and its counsel.

Section 9.05. Regulations. Notwithstanding any other provisions of this
Indenture, the Trustee may make such reasonable regulations as it may deem
advisable for any meeting of Holders, in regard to proof of the holding of Notes
and of the appointment of proxies, and in regard to the appointment and duties
of inspectors of votes, the submission and examination of proxies, certificates
and other evidence of the right to vote, and such other matters concerning the
conduct of the meeting as it shall think fit.

The Trustee shall, by an instrument in writing, appoint a temporary chairman of
the meeting, unless the meeting shall have been called by the Company or by
Holders as provided in Section 9.03, in which case the Company or the Holders
calling the meeting, as the case may be, shall in like manner appoint a
temporary chairman. A permanent chairman and a permanent secretary of the
meeting shall be elected by vote of the Holders of a majority in aggregate
principal amount of the Notes represented at the meeting and entitled to vote at
the meeting.

Subject to the provisions of Section 8.04, at any meeting of Holders each Holder
or proxyholder shall be entitled to one vote for each $1,000 principal amount of
Notes held or represented by him or her; provided, however, that no vote shall
be cast or counted at any meeting in respect of any Note challenged as not
outstanding and ruled by the chairman of the meeting to be not outstanding. The
chairman of the meeting shall have no right to vote other than by virtue of
Notes held by it or instruments in writing as aforesaid duly designating it as
the proxy to vote on behalf of other Holders. Any meeting of Holders duly called
pursuant to the provisions of Section 9.02 or Section 9.03 may be adjourned from
time to time by the Holders of a majority of the aggregate principal amount of
Notes represented at the meeting, whether or not constituting a quorum, and the
meeting may be held as so adjourned without further notice.

Section 9.06. Voting. The vote upon any resolution submitted to any meeting of
Holders shall be by written ballot on which shall be subscribed the signatures
of the Holders or of their representatives by proxy and the outstanding
aggregate principal amount of the Notes held or represented by them. The
permanent chairman of the meeting shall appoint two inspectors of votes who
shall count all votes cast at the meeting for or against any resolution and who
shall make and file with the secretary of the meeting their verified written
reports in duplicate of all votes cast at the meeting. A record in duplicate of
the proceedings of each meeting of Holders shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was delivered as provided in
Section 9.02. The record



--------------------------------------------------------------------------------

shall show the aggregate principal amount of the Notes voting in favor of or
against any resolution. The record shall be signed and verified by the
affidavits of the permanent chairman and secretary of the meeting and one of the
duplicates shall be delivered to the Company and the other to the Trustee to be
preserved by the Trustee, the latter to have attached thereto the ballots voted
at the meeting.

Any record so signed and verified shall be conclusive evidence of the matters
therein stated.

Section 9.07. No Delay of Rights by Meeting. Nothing contained in this Article 9
shall be deemed or construed to authorize or permit, by reason of any call of a
meeting of Holders or any rights expressly or impliedly conferred hereunder to
make such call, any hindrance or delay in the exercise of any right or rights
conferred upon or reserved to the Trustee or to the Holders under any of the
provisions of this Indenture or of the Notes. Nothing contained in this Article
9 shall be deemed or construed to limit any Holder’s actions pursuant to the
applicable procedures of the Depositary so long as the Notes are Global Notes.

ARTICLE 10

SUPPLEMENTAL INDENTURES

Section 10.01. Supplemental Indentures Without Consent of Holders. The Company
and the Trustee, at the Company’s expense, may from time to time and at any time
enter into an indenture or indentures supplemental hereto for one or more of the
following purposes:

(a) to cure any ambiguity, omission, defect or inconsistency in this Indenture
or the Notes in a manner that does not, individually or in the aggregate,
materially adversely affect the rights of any Holder;

(b) to provide for the assumption by a Successor Company of the obligations of
the Company under this Indenture and the Notes pursuant to Article 11;

(c) to add guarantees with respect to the Notes;

(d) to secure the Notes;

(e) to add to the covenants or Events of Defaults of the Company for the benefit
of the Holders or surrender any right or power conferred upon the Company;

(f) to make any change that does not adversely affect the rights of any Holder;

(g) to increase the Conversion Rate as provided in this Indenture;

(h) to provide for the acceptance of appointment by a successor trustee pursuant
to Section 7.09 or to facilitate the administration of the trusts by more than
one trustee;



--------------------------------------------------------------------------------

(i) to irrevocably elect a Settlement Method and/or irrevocably elect a minimum
Specified Dollar Amount, or to eliminate the Company’s right to elect a
Settlement Method; or

(j) in connection with any Merger Event, provide that the Notes are convertible
into Reference Property, subject to the provisions of Section 13.02, and make
such related changes to the terms of the Notes to the extent expressly required
by Section 13.07.

Upon the written request of the Company, the Trustee is hereby authorized to,
and shall join with the Company in the execution of any such supplemental
indenture, to make any further appropriate agreements and stipulations that may
be therein contained, except that the Trustee shall not be obligated to, but may
in its discretion, enter into any supplemental indenture that affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.

Any supplemental indenture authorized by the provisions of this Section 10.01
may be executed by the Company and the Trustee without the consent of the
Holders of any of the Notes at the time outstanding, notwithstanding any of the
provisions of Section 10.02. After any such supplemental indenture becomes
effective, the Company shall mail to the Holders and the Trustee a notice
briefly describing such supplemental indenture. However, the failure to give
such notice to all the Holders, or any defect in the notice, will not impair or
affect the validity of the supplemental indenture.

Section 10.02. Supplemental Indentures with Consent of Holders. With the consent
(evidenced as provided in Article 8) of the Holders of at least a majority of
the aggregate principal amount of the Notes then outstanding (determined in
accordance with Article 8 and including, without limitation, consents obtained
in connection with a repurchase of, or tender or exchange offer for, Notes), the
Company and the Trustee, at the Company’s expense, may from time to time and at
any time enter into an indenture or indentures supplemental hereto for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Indenture or any supplemental indenture or of
modifying in any manner the rights of the Holders; provided, however, that,
without the consent of each Holder of an outstanding Note affected, no such
supplemental indenture shall:

(a) reduce the amount of Notes whose Holders must consent to an amendment;

(b) reduce the rate of or extend the stated time for payment of interest on any
Note;

(c) reduce the principal of or extend the Maturity Date of any Note;

(d) make any change that impairs or adversely affects the conversion rights of
any Notes;

(e) reduce the Fundamental Change Repurchase Price or the Redemption Price of
any Note or amend or modify in any manner adverse to the Holders the Company’s
obligation to make such payments, whether through an amendment or waiver of
provisions in the covenants, definitions or otherwise;



--------------------------------------------------------------------------------

(f) make any Note payable in a currency or at a place of payment other than that
stated in the Note;

(g) change the ranking of the Notes;

(h) impair the right of any Holder to receive payment of principal and interest
on such Holder’s Notes on or after the due dates therefor or to institute suit
for the enforcement of any payment on or with respect to such Holder’s Notes; or

(i) make any change in this Article 10 that requires each Holder’s consent or in
the waiver provisions in Section 6.02 or Section 6.09.

Notwithstanding the foregoing or anything to the contrary, so long as any
Sponsor Notes are outstanding, without the consent of the Holders of 100% of the
aggregate principal amount of the Sponsor Notes, an amendment, supplement or
waiver, including a waiver pursuant to Section 6.09, may not modify any
provision contained in this Indenture specifically and uniquely applicable to
the Sponsor Notes in a manner adverse to the Holders of, or the holders of a
beneficial interest in, the Sponsor Notes.

Upon the written request of the Company, and upon the filing with the Trustee of
evidence of the consent of Holders as aforesaid and subject to Section 10.05,
the Trustee shall join with the Company in the execution of such supplemental
indenture unless such supplemental indenture affects the Trustee’s own rights,
duties or immunities under this Indenture or otherwise, in which case the
Trustee may in its discretion, but shall not be obligated to, enter into such
supplemental indenture.

Holders do not need under this Section 10.02 to approve the particular form of
any proposed supplemental indenture. It shall be sufficient if such Holders
approve the substance thereof. After any such supplemental indenture becomes
effective, the Company shall deliver to the Holders a notice briefly describing
such supplemental indenture. However, the failure to give such notice to all the
Holders, or any defect in the notice, will not impair or affect the validity of
the supplemental indenture.

Section 10.03. Effect of Supplemental Indentures. Upon the execution of any
supplemental indenture pursuant to the provisions of this Article 10, this
Indenture shall be and be deemed to be modified and amended in accordance
therewith and the respective rights, limitation of rights, obligations, duties
and immunities under this Indenture of the Trustee, the Company and the Holders
shall thereafter be determined, exercised and enforced hereunder subject in all
respects to such modifications and amendments and all the terms and conditions
of any such supplemental indenture shall be and be deemed to be part of the
terms and conditions of this Indenture for any and all purposes.



--------------------------------------------------------------------------------

Section 10.04. Notation on Notes. Notes authenticated and delivered after the
execution of any supplemental indenture pursuant to the provisions of this
Article 10 may, at the Company’s expense, bear a notation in form approved by
the Trustee as to any matter provided for in such supplemental indenture. If the
Company or the Trustee shall so determine, new Notes so modified as to conform,
in the opinion of the Trustee and the Board of Directors, to any modification of
this Indenture contained in any such supplemental indenture may, at the
Company’s expense, be prepared and executed by the Company, authenticated by the
Trustee (or an authenticating agent duly appointed by the Trustee pursuant to
Section 16.10) and delivered in exchange for the Notes then outstanding, upon
surrender of such Notes then outstanding.

Section 10.05. Evidence of Compliance of Supplemental Indenture to Be Furnished
Trustee. In addition to the documents required by Section 16.05, the Trustee
shall receive an Officer’s Certificate and an Opinion of Counsel as conclusive
evidence that any supplemental indenture executed pursuant hereto complies with
the requirements of this Article 10 and is permitted or authorized by this
Indenture and that the supplemental indenture constitutes the valid and binding
obligation of the Company, enforceable in accordance with its terms, subject to
customary bankruptcy exceptions for opinions of this type.

ARTICLE 11

CONSOLIDATION, MERGER, SALE, CONVEYANCE AND LEASE

Section 11.01. Company May Consolidate, Etc. on Certain Terms. Subject to the
provisions of Section 11.02, the Company shall not, in a transaction or series
of transactions, consolidate with, merge with or into, or sell, convey, transfer
or lease all or substantially all of the Company’s properties and assets to,
another Person (other than one or more of the Company’s direct or indirect
Domestic Subsidiaries), unless:

(a) either (i) the Company is the Person surviving such merger or consolidation,
or (ii) the Person (if not the Company) formed by such consolidation or into
which the Company is merged or the Person which acquires by conveyance or
transfer, or which leases, all or substantially all of the Company’s properties
and assets (such Person or such Person described in clause (ii), the “Successor
Company”) shall be a corporation organized and existing under the laws of the
United States of America, any State thereof or the District of Columbia, and the
Successor Company (if not the Company) shall expressly assume by supplemental
indenture all of the obligations of the Company under the Notes and this
Indenture; and

(b) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing under this Indenture.

Section 11.02. Successor Corporation to Be Substituted. In case of any such
consolidation, merger, sale, conveyance, transfer or lease in which there is a
Successor Company and upon the assumption by the Successor Company, by
supplemental indenture, executed and delivered to the Trustee and satisfactory
in form to the Trustee, of the due and punctual payment of the principal of and
accrued and unpaid interest on all of the Notes, the due and punctual delivery
or payment, as the case may be, of any consideration due upon conversion of the
Notes and the due and punctual performance of all of the covenants and
conditions of this Indenture to



--------------------------------------------------------------------------------

be performed by the Company, such Successor Company (if not the Company or any
of the Company’s direct or indirect Domestic Subsidiaries) shall succeed to and,
except in the case of a lease of all or substantially all of the Company’s
properties and assets shall be substituted for the Company, with the same effect
as if it had been named herein as the party of the first part. Such Successor
Company thereupon may cause to be signed, and may issue either in its own name
or in the name of the Company any or all of the Notes issuable hereunder which
theretofore shall not have been signed by the Company and delivered to the
Trustee; and, upon the order of such Successor Company instead of the Company
and subject to all the terms, conditions and limitations in this Indenture
prescribed, the Trustee shall authenticate and shall deliver, or cause to be
authenticated and delivered, any Notes that previously shall have been signed
and delivered by the Officers of the Company to the Trustee for authentication,
and any Notes that such Successor Company thereafter shall cause to be signed
and delivered to the Trustee for that purpose. All the Notes so issued shall in
all respects have the same legal rank and benefit under this Indenture as the
Notes theretofore or thereafter issued in accordance with the terms of this
Indenture as though all of such Notes had been issued at the date of the
execution hereof. In the event of any such consolidation, merger, sale,
conveyance or transfer (but not in the case of a lease), upon compliance with
this Article 11 the Person named as the “Company” in the first paragraph of this
Indenture (or any successor that shall thereafter have become such in the manner
prescribed in this Article 11) may be dissolved, wound up and liquidated at any
time thereafter and, except in the case of a lease, such Person shall be
released from its liabilities as obligor and maker of the Notes and from its
obligations under this Indenture and the Notes.

In case of any such consolidation, merger, sale, conveyance, transfer or lease,
such changes in phraseology and form (but not in substance) may be made in the
Notes thereafter to be issued as may be appropriate.

Section 11.03. Officer’s Certification and Opinion of Counsel to Be Given to
Trustee. No such consolidation, merger, sale, conveyance, transfer or lease
shall be effective unless the Trustee shall receive an Officer’s Certificate and
an Opinion of Counsel as conclusive evidence that any such consolidation,
merger, sale, conveyance, transfer or lease and any such assumption and, if a
supplemental indenture is required in connection with such transaction, such
supplemental indenture, complies with the provisions of this Article 11, and in
the case of the Opinion of Counsel, that such supplemental indenture is the
valid and binding obligation of such Successor Company, enforceable in
accordance with its terms, subject to customary bankruptcy exceptions for
opinions of this type.

ARTICLE 12

IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS AND DIRECTORS

Section 12.01. Indenture and Notes Solely Corporate Obligations. No recourse for
the payment of the principal of or accrued and unpaid interest on any Note, nor
for any claim based thereon or otherwise in respect thereof, and no recourse
under or upon any obligation, covenant or agreement of the Company in this
Indenture or in any supplemental indenture or in any Note,



--------------------------------------------------------------------------------

nor because of the creation of any indebtedness represented thereby, shall be
had against any incorporator, stockholder, employee, agent, Officer or director
or Subsidiary, as such, past, present or future, of the Company or of any
successor corporation, either directly or through the Company or any successor
corporation, whether by virtue of any constitution, statute or rule of law, or
by the enforcement of any assessment or penalty or otherwise; it being expressly
understood that all such liability is hereby expressly waived and released as a
condition of, and as a consideration for, the execution of this Indenture and
the issue of the Notes.

ARTICLE 13

CONVERSION OF NOTES

Section 13.01. Conversion Privilege. Subject to and upon compliance with the
provisions of this Article 13, each Holder of a Note shall have the right, at
such Holder’s option, to convert all or any portion (if the portion to be
converted is $1,000 principal amount or an integral multiple thereof) of such
Note at any time prior to the close of business on the Scheduled Trading Day
immediately preceding the Maturity Date, at an initial conversion rate of
24.0964 shares of Common Stock (subject to adjustment as provided in this
Article 13, the “Conversion Rate”) per $1,000 principal amount of Notes (subject
to, and in accordance with, the settlement provisions of Section 13.02, the
“Conversion Obligation”).

Section 13.02. Conversion Procedure; Settlement Upon Conversion.

(a) Subject to this Section 13.02, Section 13.03(b) and Section 13.07(a), upon
conversion of any Note, the Company shall pay or deliver, as the case may be, to
the converting Holder, in respect of each $1,000 principal amount of Notes being
converted, cash (“Cash Settlement”), shares of Common Stock, together with cash,
if applicable, in lieu of delivering any fractional share of Common Stock in
accordance with subsection (j) of this Section 13.02 (“Physical Settlement”) or
a combination of cash and shares of Common Stock, together with cash, if
applicable, in lieu of delivering any fractional share of Common Stock in
accordance with subsection (j) of this Section 13.02 (“Combination Settlement”),
at its election, as set forth in this Section 13.02.

(i) All conversions for which the relevant Conversion Date occurs on or after
December 15, 2024 or during a Redemption Period shall be settled using the same
Settlement Method.

(ii) Except for any conversions described in the immediately preceding clause
(i), the Company shall use the same Settlement Method for all conversions
occurring on the same Conversion Date, but the Company shall not have any
obligation to use the same Settlement Method with respect to conversions with
different Conversion Dates.



--------------------------------------------------------------------------------

(iii) If, in respect of any Conversion Date (or the period described in clause
(i) above), as the case may be), the Company elects to deliver a notice (the
“Settlement Notice”) of the relevant Settlement Method in respect of such
Conversion Date (or such period, as the case may be), the Company shall deliver
such Settlement Notice to converting Holders, the Trustee and the Conversion
Agent (if other than the Trustee) no later than the close of business on the
Trading Day immediately following the relevant Conversion Date (or, in the case
of any conversions for which the relevant Conversion Date occurs (i) during a
Redemption Period, in the related Redemption Notice or (ii) on or after
December 15, 2024, no later than the close of business on Scheduled Trading Day
immediately preceding March 15, 2024). If the Company does not elect a
Settlement Method prior to the deadline set forth in the immediately preceding
sentence, the Company shall no longer have the right to elect Cash Settlement or
Physical Settlement with respect to such conversion or during such period and
the Company shall be deemed to have elected Combination Settlement in respect of
its Conversion Obligation, and the Specified Dollar Amount per $1,000 principal
amount of Notes shall be equal to $1,000. Such Settlement Notice shall specify
the relevant Settlement Method and in the case of an election of Combination
Settlement, the relevant Settlement Notice shall indicate the Specified Dollar
Amount per $1,000 principal amount of Notes. If the Company delivers a
Settlement Notice electing Combination Settlement in respect of its Conversion
Obligation but does not indicate a Specified Dollar Amount per $1,000 principal
amount of Notes in such Settlement Notice, the Specified Dollar Amount per
$1,000 principal amount of Notes shall be deemed to be $1,000. Notwithstanding
the foregoing, any conversion of Sponsor Notes shall be subject to
Section 13.02(a)(v).

(iv) The cash, shares of Common Stock or combination of cash and shares of
Common Stock in respect of any conversion of Notes (the “Settlement Amount”)
shall be computed as follows:

(A) Subject to clause (D) below, if the Company elects to satisfy its Conversion
Obligation in respect of such conversion by Physical Settlement, the Company
shall deliver to the converting Holder in respect of each $1,000 principal
amount of Notes being converted a number of shares of Common Stock equal to the
Conversion Rate in effect on the Conversion Date;

(B) Subject to clause (D) below, if the Company elects to satisfy its Conversion
Obligation in respect of such conversion by Cash Settlement, the Company shall
pay to the converting Holder in respect of each $1,000 principal amount of Notes
being converted cash in an amount equal to the sum of the Daily Conversion
Values for each of the 30 consecutive Trading Days during the related
Observation Period;

(C) Subject to clause (D) below, if the Company elects (or is deemed to have
elected) to satisfy its Conversion Obligation in respect of such conversion by
Combination Settlement, the Company shall pay or deliver, as the case may be, in
respect of each $1,000 principal amount of Notes being converted, a Settlement
Amount equal to the sum of the Daily Settlement Amounts for each of the 30
consecutive Trading Days during the related Observation Period; and



--------------------------------------------------------------------------------

(D) to the extent a Holder of a Sponsor Note submits a Notice of Conversion with
respect to a Sponsor Note following a Redemption Notice and prior to the close
of business on the Scheduled Trading Day immediately preceding the related
Redemption Date, the Company shall pay the converting Holder in respect of each
$1,000 principal amount of Notes being converted, the Settlement Amount due
calculated by using the Settlement Method set forth in the Sponsor Election
Notice.

(v) Notwithstanding anything herein to the contrary, (1) subject to clause (2),
the Company hereby initially elects to satisfy its Conversion Obligation with
respect to any conversion of Sponsor Notes by Combination Settlement with a
Specified Dollar Amount of $1,000 per $1,000 principal amount of Notes and
(2) following a Redemption Notice and prior to the close of business on the
Scheduled Trading Day immediately preceding the related Redemption Date, a
Holder of a Sponsor Notes may only convert such Notes if such Holder delivers,
concurrently with such conversion, a written notice to the Company, specifying
the Settlement Method (and, in the case of Combination Settlement, the Specified
Dollar Amount) that shall apply (such notice, a “Sponsor Election Notice”) for
any conversion of such Holder’s Notes following the Redemption Notice and prior
to the close of business on the Scheduled Trading Day immediately preceding the
Redemption Date. The Company shall, promptly following receipt of a Sponsor
Election Notice, provide a copy to the Trustee and the Conversion Agent (if
other than the Trustee). The Company may change its Settlement Method election
(and, in the case of Combination Settlement, the Specified Dollar Amount) with
respect to any conversion of Sponsor Notes (other than a conversion following a
Redemption Notice and prior to the related Redemption Date) by delivering a
notice that specifies the newly elected Settlement Method and, in the case of
Combination Settlement, the applicable Specified Dollar Amount (the “Sponsor
Settlement Notice”) to the Holders of the Sponsor Notes (with a copy to the
Trustee and the Conversion Agent (if other than the Trustee), and such newly
elected Settlement Method (and, in the case of Combination Settlement, the
Specified Dollar Amount) shall be effective no earlier than ten (10) Trading
Days after the date on which such Sponsor Settlement Notice was received by the
Holder. In the event any Holder(s) of Sponsor Notes exercises its right to
convert all or any portion of such Sponsor Notes, (A) the relevant Observation
Period for purposes of determining the Daily Settlement Amount, in the case of
Combination Settlement, and Daily Conversion Values, in the case of Cash
Settlement, with respect to such Sponsor Notes shall be the 30 consecutive
Trading Day period beginning on, and including, the 31st Trading Day immediately
preceding the applicable Conversion Date and ending on the Trading Day
immediately preceding such Conversion Date and (B) the Company shall promptly
(x) determine the Daily Settlement Amount or the Daily Conversion Values, as the
case may be, and the amount of cash payable in lieu of delivering any fractional
shares of Common Stock and (y) notify the Trustee, the Conversion Agent (if
other than the Trustee) and such Holder of Sponsor Notes being so converted of
the Daily Settlement Amount or the Daily Conversion Values, as the case may be,
and the amount of cash payable in lieu of delivering any fractional shares of
Common Stock.



--------------------------------------------------------------------------------

(vi) With respect to Notes that are not Sponsor Notes, the Daily Settlement
Amounts (if applicable) and the Daily Conversion Values (if applicable) shall be
determined by the Company promptly following the last day of the Observation
Period. Promptly after such determination of the Daily Settlement Amounts or the
Daily Conversion Values, as the case may be, with respect to Notes that are not
Sponsor Notes and the amount of cash payable in lieu of delivering any
fractional share of Common Stock, the Company shall notify the Trustee and the
Conversion Agent (if other than the Trustee) of the Daily Settlement Amounts or
the Daily Conversion Values, as the case may be, and the amount of cash payable
in lieu of delivering fractional shares of Common Stock. The Trustee and the
Conversion Agent (if other than the Trustee) shall have no responsibility for
any such determination.

(vii) Subject to Section 13.02(a)(v), at any time prior to December 15, 2024,
the Company may irrevocably elect Cash Settlement to satisfy its Conversion
Obligation in respect of Notes to be converted after the date of such election,
or irrevocably elect Combination Settlement and a Specified Dollar Amount (which
amount shall be at least $1,000 per $1,000 principal amount of Notes) to satisfy
its Conversion Obligation in respect of Notes to be converted after the date of
such election. Upon making any election pursuant to this Section 13.02(a)(vii),
the Company shall promptly (A) use its reasonable efforts to post information
relating to such election on its website or otherwise publicly disclose such
information, and (B) give written notice of such election to the Holders of the
Notes.

(b) Subject to Section 13.02(e), before any Holder of a Note shall be entitled
to convert a Note as set forth above, such Holder shall (i) in the case of a
Global Note, comply with the procedures of the Depositary in effect at that time
and, if required, pay funds equal to interest payable on the next Interest
Payment Date to which such Holder is not entitled as set forth in
Section 13.02(h) and (ii) in the case of a Physical Note (1) complete, manually
sign and deliver an irrevocable notice to the Conversion Agent as set forth in
the Form of Notice of Conversion (or a facsimile thereof) (a “Notice of
Conversion”) at the office of the Conversion Agent and state in writing therein
the principal amount of Notes to be converted and the name or names (with
addresses) in which such Holder wishes the certificate or certificates for any
shares of Common Stock to be delivered upon settlement of the Conversion
Obligation to be registered, (2) surrender such Notes, duly endorsed to the
Company or in blank (and accompanied by appropriate endorsement and transfer
documents), at the office of the Conversion Agent, (3) if required, furnish
appropriate endorsements and transfer documents and (4) if required, pay funds
equal to interest payable on the next Interest Payment Date to which such Holder
is not entitled as set forth in Section 13.02(h). The Trustee (and, if
different, the Conversion Agent) shall notify the Company of any conversion
pursuant to this Article 13 on the Conversion Date for such conversion. No
Notice of Conversion with respect to any Notes may be surrendered by a Holder
thereof if such Holder has also delivered a Fundamental Change Repurchase Notice
to the Company in respect of such Notes and has not validly withdrawn such
Fundamental Change Repurchase Notice in accordance with Section 14.03.



--------------------------------------------------------------------------------

If more than one Note shall be surrendered for conversion at one time by the
same Holder, the Conversion Obligation with respect to such Notes shall be
computed on the basis of the aggregate principal amount of the Notes (or
specified portions thereof to the extent permitted thereby) so surrendered.

(c) A Note shall be deemed to have been converted immediately prior to the close
of business on the date (the “Conversion Date”) that the Holder has complied
with the requirements set forth in subsection (b) above. Except as set forth in
Section 13.03(b) and Section 13.07(a), in the case of any conversion of Notes
other than Sponsor Notes, the Company shall pay or deliver, as the case may be,
the consideration due in respect of the Conversion Obligation on the second
Business Day immediately following the relevant Conversion Date, if the Company
elects Physical Settlement, or on the second Business Day immediately following
the last Trading Day of the relevant Observation Period, in the case of Cash
Settlement or Combination Settlement. In the case of any conversion of Sponsor
Notes, the Company shall pay or deliver, as the case may be, the consideration
due in respect of the Conversion Obligation on the second Business Day
immediately following the relevant Conversion Date unless otherwise specified in
the written notice referred to in the proviso below; provided, however, that
(i) to the extent all or a portion of the Conversion Obligation is paid in cash,
such cash shall not be due until the earlier of (A) the 30th Business Day
immediately following the relevant Conversion Date and (B) the Maturity Date,
and (ii) to the extent all or a portion of the Conversion Obligation is to be
paid in shares of Common Stock, such shares shall be delivered on the day
specified in a written notice from the beneficial owner(s) of the Sponsor Notes
being converted that is delivered to the Company on or prior to the Business Day
immediately following the relevant Conversion Date, which delivery date (in
respect of such shares of Common Stock) shall be the second Business Day
immediately following the relevant Conversion Date (it being understood that if
no such notice is delivered to the Company, then the Company shall deliver such
shares on the second Business Day immediately following the relevant Conversion
Date). Such written notice shall include a certification therein that the
beneficial owners delivering such written notice are holders that hold
beneficial interests in the Sponsor Notes subject to conversion. The Company
shall promptly notify the Trustee and the Conversion Agent (if other than the
Trustee) in writing of the Conversion Date for such Sponsor Notes. If any shares
of Common Stock are due to converting Holders, the Company shall issue or cause
to be issued, and deliver to the Conversion Agent or to such Holder, or such
Holder’s nominee or nominees, certificates or a book-entry transfer through the
Depositary for the full number of shares of Common Stock to which such Holder
shall be entitled in satisfaction of the Company’s Conversion Obligation.



--------------------------------------------------------------------------------

(d) In case any Note shall be surrendered for partial conversion, the Company
shall execute and the Trustee shall authenticate and deliver to or upon the
written order of the Holder of the Note so surrendered a new Note or Notes in
authorized denominations in an aggregate principal amount equal to the
unconverted portion of the surrendered Note, without payment of any service
charge by the converting Holder but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any documentary, stamp or similar issue or
transfer tax or similar governmental charge required by law or that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such conversion being different from the name of the Holder of
the old Notes surrendered for such conversion.

(e) If a Holder submits a Note for conversion, the Company shall pay any
documentary, stamp or similar issue or transfer tax due on the issue of any
shares of Common Stock upon conversion, unless the tax is due because the Holder
requests such shares to be issued in a name other than the Holder’s name, in
which case the Holder shall be required to pay that tax. The Conversion Agent
may refuse to deliver or refuse to instruct the stock transfer agent to deliver
the certificates representing the shares of Common Stock being issued in a name
other than the Holder’s name until the Trustee receives a sum sufficient to pay
any tax that is due by such Holder in accordance with the immediately preceding
sentence.

(f) Except as provided in Section 13.04, no adjustment shall be made for
dividends on any shares of Common Stock issued upon the conversion of any Note
as provided in this Article 13.

(g) Upon the conversion of an interest in a Global Note, the Trustee, or the
Custodian at the direction of the Trustee, shall make a notation on such Global
Note as to the reduction in the principal amount represented thereby. The
Company shall notify the Trustee in writing of any conversion of Notes effected
through any Conversion Agent other than the Trustee.

(h) Upon conversion, a Holder shall not receive any separate cash payment for
accrued and unpaid interest, if any, except as set forth below. The Company’s
settlement of the full Conversion Obligation shall be deemed to satisfy in full
its obligation to pay the principal amount of the Note and accrued and unpaid
interest, if any, to, but excluding, the relevant Conversion Date. As a result,
accrued and unpaid interest, if any, to, but excluding, the relevant Conversion
Date shall be deemed to be paid in full rather than canceled, extinguished or
forfeited. Upon a conversion of Notes into a combination of cash and shares of
Common Stock, accrued and unpaid interest will be deemed to be paid first out of
the cash paid upon such conversion. Notwithstanding the foregoing, if Notes are
converted after the close of business on a Regular Record Date and prior to the
open of business on the corresponding Interest Payment Date, Holders of such
Notes as of the close of business on such Regular Record Date will receive the
full amount of interest payable on such Notes on the corresponding Interest
Payment Date notwithstanding the conversion. Notes surrendered for conversion
during the period from the close of business on any Regular Record Date to the
open of business on the immediately following Interest Payment Date must be
accompanied by funds equal to the amount of interest payable on the Notes so
converted; provided that no such payment shall be required (1) for conversions
following the Regular Record Date immediately preceding the Maturity Date;
(2) if the Company has specified a Fundamental Change Repurchase Date that is
after a Regular Record Date and on or prior to the Business Day immediately
following the corresponding



--------------------------------------------------------------------------------

Interest Payment Date; (3) if the Company has specified a Redemption Date that
is after a Regular Record Date and on or prior to the Business Day immediately
following the corresponding Interest Payment Date; or (4) to the extent of any
Defaulted Amounts, if any Defaulted Amounts exists at the time of conversion
with respect to such Note. Therefore, for the avoidance of doubt, all Holders of
record on the Regular Record Date immediately preceding the Maturity Date, any
Redemption Date or any Fundamental Change Repurchase Date as described in the
immediately preceding sentence shall receive the full interest payment due on
the Maturity Date, any Redemption Date, as the case may be, or other applicable
Interest Payment Date regardless of whether their Notes have been converted,
redeemed and/or repurchased, as applicable, following such Regular Record Date.

(i) The Person in whose name the certificate for any shares of Common Stock
delivered upon conversion is registered shall be treated as a stockholder of
record as of the close of business on the relevant Conversion Date (if the
Company elects to satisfy the related Conversion Obligation by Physical
Settlement or in the case of a conversion of Sponsor Notes) or the last Trading
Day of the relevant Observation Period (if the Company elects to satisfy the
related Conversion Obligation by Combination Settlement other than with respect
to Sponsor Notes), as the case may be. Upon a conversion of Notes, such Person
shall no longer be a Holder of such Notes surrendered for conversion.

(j) The Company shall not issue any fractional share of Common Stock upon
conversion of the Notes and shall instead pay cash in lieu of delivering any
fractional share of Common Stock issuable upon conversion based on the Daily
VWAP for the relevant Conversion Date (in the case of Physical Settlement or in
the case of a conversion of Sponsor Notes) or based on the Daily VWAP for the
last Trading Day of the relevant Observation Period (in the case of Combination
Settlement other than with respect to Sponsor Notes). For each Note surrendered
for conversion, if the Company has elected (or is deemed to have elected)
Combination Settlement, the full number of shares that shall be issued upon
conversion thereof shall be computed on the basis of the aggregate Daily
Settlement Amounts for the relevant Observation Period and any fractional shares
remaining after such computation shall be paid in cash.

Section 13.03. Increased Conversion Rate Applicable to Certain Notes Surrendered
in Connection with Make-Whole Fundamental Changes. (a) If the Effective Date of
a Make-Whole Fundamental Change occurs prior to the Maturity Date and a Holder
elects to convert its Notes in connection with such Make-Whole Fundamental
Change, the Company shall, under the circumstances described below, increase the
Conversion Rate for the Notes so surrendered for conversion by a number of
additional shares of Common Stock (the “Additional Shares”), as described below.
A conversion of Notes shall be deemed for these purposes to be “in connection
with” such Make-Whole Fundamental Change if the relevant Notice of Conversion is
received by the Conversion Agent from, and including, the Effective Date of the
Make-Whole Fundamental Change up to, and including, the Business Day immediately
prior to the related Fundamental Change Repurchase Date (or, in the case of a
Make-Whole Fundamental Change that would have been a Fundamental Change but for
subclause (i) of the proviso in clause (b) of the definition thereof, the 35th
Trading Day immediately following the Effective Date of such Make-Whole
Fundamental Change).



--------------------------------------------------------------------------------

(b) Upon surrender of Notes for conversion in connection with a Make-Whole
Fundamental Change, the Company shall, at its option, satisfy the related
Conversion Obligation by Physical Settlement, Cash Settlement or Combination
Settlement in accordance with Section 13.02 based on the Conversion Rate as
increased to reflect the Additional Shares pursuant to the table below;
provided, however, that if, at the effective time of a Make-Whole Fundamental
Change described in clause (b) of the definition of Fundamental Change, the
Reference Property following such Make-Whole Fundamental Change is composed
entirely of cash, for any conversion of Notes following the Effective Date of
such Make-Whole Fundamental Change, the Conversion Obligation shall be
calculated based solely on the Stock Price for the transaction and shall be
deemed to be an amount of cash per $1,000 principal amount of converted Notes
equal to the Conversion Rate (including any adjustment for Additional Shares),
multiplied by such Stock Price. In such event, the Conversion Obligation shall
be determined and paid to Holders in cash on the second Business Day following
the Conversion Date. The Company shall notify the Holders of Notes, the Trustee
and the Conversion Agent (if other than the Trustee) of the Effective Date of
any Make-Whole Fundamental Change no later than five Business Days after such
Effective Date.

(c) The number of Additional Shares, if any, by which the Conversion Rate shall
be increased shall be determined by reference to the table below, based on the
date on which the Make-Whole Fundamental Change occurs or becomes effective (the
“Effective Date”) and the price (the “Stock Price”) paid (or deemed to be paid)
per share of the Common Stock in the Make-Whole Fundamental Change. If the
holders of the Common Stock receive in exchange for their Common Stock only cash
in a Make-Whole Fundamental Change described in clause (b) of the definition of
Fundamental Change, the Stock Price shall be the cash amount paid per share.
Otherwise, the Stock Price shall be the average of the Last Reported Sale Prices
of the Common Stock over the five Trading Day period ending on, and including,
the Trading Day immediately preceding the Effective Date of the Make-Whole
Fundamental Change. The Board of Directors shall make appropriate adjustments to
the Stock Price, in its good faith determination, to account for any adjustment
to the Conversion Rate that becomes effective, or any event requiring an
adjustment to the Conversion Rate where the Ex-Dividend Date, Effective Date (as
such term is used in Section 13.04) or expiration date of the event occurs,
during such five consecutive Trading Day period.

(d) The Stock Prices set forth in the column headings of the table below shall
be adjusted as of any date on which the Conversion Rate of the Notes is
otherwise adjusted. The adjusted Stock Prices shall equal the Stock Prices
applicable immediately prior to such adjustment, multiplied by a fraction, the
numerator of which is the Conversion Rate immediately prior to such adjustment
giving rise to the Stock Price adjustment and the denominator of which is the
Conversion Rate as so adjusted. The number of Additional Shares set forth in the
table below shall be adjusted in the same manner and at the same time as the
Conversion Rate as set forth in Section 13.04.



--------------------------------------------------------------------------------

(e) The following table sets forth the number of Additional Shares of Common
Stock by which the Conversion Rate shall be increased per $1,000 principal
amount of Notes pursuant to this Section 13.03 for each Stock Price and
Effective Date set forth below:

 

     Stock Price  

Effective Date

   $33.46      $40.00      $41.50      $45.00      $50.00      $53.95     
$60.00      $70.00      $80.00      $90.00  

March 12, 2020

     5.7900        3.2905        2.8889        2.1284        1.3680       
0.9587        0.5487        0.2047        0.0603        0.0000  

March 15, 2021

     5.7900        3.1500        2.7227        1.9171        1.1254       
0.7170        0.3408        0.0854        0.0106        0.0000  

March 15, 2022

     5.7900        2.9820        2.5369        1.6964        0.8416       
0.3527        0.0000        0.0000        0.0000        0.0000  

March 15, 2023

     5.7900        2.7203        2.2689        1.4511        0.6842       
0.2795        0.0000        0.0000        0.0000        0.0000  

March 15, 2024

     5.7900        2.2100        1.7414        0.9687        0.3828       
0.1429        0.0000        0.0000        0.0000        0.0000  

March 15, 2025

     5.7900        0.9038        0.0002        0.0000        0.0000       
0.0000        0.0000        0.0000        0.0000        0.0000  

The exact Stock Prices and Effective Dates may not be set forth in the table
above, in which case:

(i) if the Stock Price is between two Stock Prices in the table above or the
Effective Date is between two Effective Dates in the table above, the number of
Additional Shares by which the Conversion Rate shall be increased shall be
determined by a straight-line interpolation between the number of Additional
Shares set forth for the higher and lower Stock Prices and the earlier and later
Effective Dates, as applicable, based on a 365-day year;

(ii) if the Stock Price is greater than $90.00 per share (subject to adjustment
in the same manner as the Stock Prices set forth in the column headings of the
table above pursuant to subsection (d) above), no Additional Shares shall be
added to the Conversion Rate; and

(iii) if the Stock Price is less than $33.46 per share (subject to adjustment in
the same manner as the Stock Prices set forth in the column headings of the
table above pursuant to subsection (d) above), no Additional Shares shall be
added to the Conversion Rate.

Notwithstanding the foregoing, in no event shall the Conversion Rate per $1,000
principal amount of Notes exceed 29.8864 shares of Common Stock, subject to
adjustment in the same manner as the Conversion Rate pursuant to Section 13.04.

(f) Nothing in this Section 13.03 shall prevent an adjustment to the Conversion
Rate pursuant to Section 13.04 in respect of a Make-Whole Fundamental Change.

Section 13.04. Adjustment of Conversion Rate. The Conversion Rate shall be
adjusted from time to time by the Company if any of the following events occurs,
except that the Company shall not make any adjustments to the Conversion Rate if
the Holder of the Notes elects to participate (other than in the case of a share
split or share combination), at the same time and upon the same terms as holders
of the Common Stock and solely as a result of holding



--------------------------------------------------------------------------------

the Notes, in any of the transactions described in this Section 13.04, without
having to convert their Notes, as if they held a number of shares of Common
Stock equal to the Conversion Rate, multiplied by the principal amount
(expressed in thousands) of Notes held by such Holder (the “Conversion Rate
Adjustment Exception”).

(a) If the Company exclusively issues shares of Common Stock as a dividend or
distribution on shares of the Common Stock, or if the Company effects a share
split or share combination, the Conversion Rate shall be adjusted based on the
following formula:

 

LOGO [g846415g0309185133126.jpg]

where,

 

CR0     =

the Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date of such dividend or distribution, or immediately prior to the
open of business on the Effective Date of such share split or share combination,
as applicable;

 

CR'     =

the Conversion Rate in effect immediately after the open of business on such
Ex-Dividend Date or Effective Date, as the case may be;

 

OS0     =

the number of shares of Common Stock outstanding immediately prior to the open
of business on such Ex-Dividend Date or Effective Date, as the case may be; and

 

OS1     =

the number of shares of Common Stock outstanding immediately after giving effect
to such dividend, distribution, share split or share combination, as the case
may be.

Any adjustment made under this Section 13.04(a) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution, or immediately after the open of business on the Effective Date
for such share split or share combination, as applicable. If any dividend or
distribution of the type described in this Section 13.04(a) is declared but not
so paid or made, or any share split or combination of the type described in this
Section 13.04(a) is announced but the outstanding shares of Common Stock are not
split or combined, as the case may be, the Conversion Rate shall be immediately
readjusted, effective as of the date the Board of Directors determines not to
pay such dividend or distribution, or not to split or combine the outstanding
shares of Common Stock, as the case may be, to the Conversion Rate that would
then be in effect if such dividend or distribution had not been declared or such
share split or combination had not been announced.

(b) If the Company issues to all or substantially all holders of the Common
Stock any rights, options or warrants entitling them, for a period of not more
than 45 calendar days after the declaration date for such issuance, to subscribe
for or purchase shares of the Common Stock at a



--------------------------------------------------------------------------------

price per share that is less than the average of the Last Reported Sale Prices
of the Common Stock for the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the declaration date for such
issuance, the Conversion Rate shall be increased based on the following formula:

 

LOGO [g846415g0309185133469.jpg]

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such issuance; CR'    =    the Conversion
Rate in effect immediately after the open of business on such Ex-Dividend Date;
OS0    =    the number of shares of Common Stock outstanding immediately prior
to the open of business on such Ex-Dividend Date; X    =    the total number of
shares of Common Stock issuable pursuant to such rights, options or warrants;
and Y    =    the number of shares of Common Stock equal to the aggregate price
payable to exercise such rights, options or warrants, divided by the average of
the Last Reported Sale Prices of the Common Stock over the 10 consecutive
Trading Day period ending on, and including, the Trading Day immediately
preceding the declaration date for the issuance of such rights, options or
warrants.

Any increase made under this Section 13.04(b) shall be made successively
whenever any such rights, options or warrants are issued and shall become
effective immediately after the open of business on the Ex-Dividend Date for
such issuance. To the extent that shares of the Common Stock are not delivered
after the expiration of such rights, options or warrants, the Conversion Rate
shall be decreased to the Conversion Rate that would then be in effect had the
increase with respect to the issuance of such rights, options or warrants been
made on the basis of delivery of only the number of shares of Common Stock
actually delivered. If such rights, options or warrants are not so issued, the
Conversion Rate shall be decreased to the Conversion Rate that would then be in
effect if such Ex-Dividend Date for such issuance had not occurred.

For purposes of this Section 13.04(b), in determining whether any rights,
options or warrants entitle the holders to subscribe for or purchase shares of
the Common Stock at less than such average of the Last Reported Sale Prices of
the Common Stock for the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the date of announcement for
such issuance, and in determining the aggregate offering price of such shares of
Common Stock, there shall be taken into account any consideration received by
the Company for such rights, options or warrants and any amount payable on
exercise or conversion thereof, the value of such consideration, if other than
cash, to be determined by the Board of Directors.



--------------------------------------------------------------------------------

(c) If the Company distributes shares of its Capital Stock, evidences of its
indebtedness, other assets or property of the Company or rights, options or
warrants to acquire its Capital Stock or other securities of the Company, to all
or substantially all holders of the Common Stock, excluding (i) dividends,
distributions or issuances as to which an adjustment was effected pursuant to
Section 13.04(a) or Section 13.04(b), (ii) dividends or distributions paid
exclusively in cash as to which an adjustment was effected pursuant to
Section 13.04(d), (iii) distributions of Reference Property in a transaction
described in Section 13.07, (iv) rights issued pursuant to a stockholder rights
plan of the Company (other than pursuant to Section 13.11) and (v) Spin-Offs as
to which the provisions set forth below in this Section 13.04(c) shall apply
(any of such shares of Capital Stock, evidences of indebtedness, other assets or
property or rights, options or warrants to acquire Capital Stock or other
securities, the “Distributed Property”), then the Conversion Rate shall be
increased based on the following formula:

 

LOGO [g846415g0309185133750.jpg]

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the open of
business on the Ex-Dividend Date for such distribution; CR'    =    the
Conversion Rate in effect immediately after the open of business on such
Ex-Dividend Date; SP0    =    the average of the Last Reported Sale Prices of
the Common Stock over the 10 consecutive Trading Day period ending on, and
including, the Trading Day immediately preceding the Ex-Dividend Date for such
distribution; and FMV    =    the fair market value (as determined by the Board
of Directors) of the Distributed Property with respect to each outstanding share
of the Common Stock as of the open of business on the Ex-Dividend Date for such
distribution.

Any increase made under the portion of this Section 13.04(c) above shall become
effective immediately after the open of business on the Ex-Dividend Date for
such distribution. If such distribution is not so paid or made, the Conversion
Rate shall be decreased to the Conversion Rate that would then be in effect if
such distribution had not been declared. Notwithstanding the foregoing, if “FMV”
(as defined above) is equal to or greater than “SP0” (as defined above), in lieu
of the foregoing increase, each Holder of a Note shall receive (without having
to convert its Notes), in respect of each $1,000 principal amount thereof, at
the same time and upon the same terms as holders of the Common Stock receive the
Distributed Property, the



--------------------------------------------------------------------------------

amount and kind of Distributed Property such Holder would have received if such
Holder owned a number of shares of Common Stock equal to the Conversion Rate in
effect on the Ex-Dividend Date for the distribution. If the Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 13.04(c) by reference to the actual or when-issued trading market for
any securities, it shall in doing so consider the prices in such market over the
same period used in computing the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period ending on, and including, the Trading
Day immediately preceding the Ex-Dividend Date for such distribution.

With respect to an adjustment pursuant to this Section 13.04(c) where there has
been an Ex-Dividend Date for a dividend or other distribution on the Common
Stock of shares of Capital Stock of any class or series, or similar equity
interest, of or relating to a Subsidiary or other business unit of the Company,
that are, or, when issued, will be, listed or admitted for trading on a U.S.
national securities exchange (a “Spin-Off”), the Conversion Rate shall be
increased based on the following formula:

 

LOGO [g846415g0309185133984.jpg]

where,

 

CR0    =    the Conversion Rate in effect immediately prior to the end of the
Valuation Period; CR'    =    the Conversion Rate in effect immediately after
the end of the Valuation Period; FMV0    =    the average of the Last Reported
Sale Prices of the Capital Stock or similar equity interest distributed to
holders of the Common Stock applicable to one share of the Common Stock
(determined by reference to the definition of Last Reported Sale Price as set
forth in Section 1.01 as if references therein to Common Stock were to such
Capital Stock or similar equity interest) over the first 10 consecutive Trading
Day period after, and including, the Ex-Dividend Date of the Spin-Off (the
“Valuation Period”); and MP0    =    the average of the Last Reported Sale
Prices of the Common Stock over the Valuation Period.

The increase in the Conversion Rate under the preceding paragraph shall occur on
the last Trading Day of the Valuation Period; provided that in respect of any
conversion of Notes during the Valuation Period, references in the portion of
this Section 13.04(c) related to Spin-Offs with respect to 10 Trading Days shall
be deemed to be replaced with such lesser number of Trading Days as have elapsed
between the Ex-Dividend Date of such Spin-Off and the Conversion Date in
determining the Conversion Rate. If the Ex-Dividend Date of the Spin-Off is
after the 10th Trading Day immediately preceding, and including, the end of any
Observation Period in respect of a conversion of Notes, references in this
Section 13.04(c) related to Spin-Offs to 10 Trading



--------------------------------------------------------------------------------

Days will be deemed to be replaced, solely in respect of that conversion of
Notes, with such lesser number of Trading Days as have elapsed from, and
including, the Ex-Dividend Date for the Spin-Off to, and including, the last
Trading Day of such Observation Period. If such Spin-Off does not occur, the
Conversion Rate shall be decreased to the Conversion Rate that would then be in
effect if such Ex-Dividend Date for such Spin-Off had not occurred, effective as
of the date on which the Board of Directors determines not to consummate such
Spin-Off.

For purposes of this Section 13.04(c) (and subject in all respect to
Section 13.11), rights, options or warrants distributed by the Company to all
holders of the Common Stock entitling them to subscribe for or purchase shares
of the Company’s Capital Stock, including Common Stock (either initially or
under certain circumstances), which rights, options or warrants, until the
occurrence of a specified event or events (“Trigger Event”): (i) are deemed to
be transferred with such shares of the Common Stock; (ii) are not exercisable;
and (iii) are also issued in respect of future issuances of the Common Stock,
shall be deemed not to have been distributed for purposes of this
Section 13.04(c) (and no adjustment to the Conversion Rate under this
Section 13.04(c) will be required) until the occurrence of the earliest Trigger
Event, whereupon such rights, options or warrants shall be deemed to have been
distributed and an appropriate adjustment (if any is required) to the Conversion
Rate shall be made under this Section 13.04(c). If any such rights, options or
warrants, including any such existing rights, options or warrants distributed
prior to the date of this Indenture, are subject to events, upon the occurrence
of which such rights, options or warrants become exercisable to purchase
different securities, evidences of indebtedness or other assets, then the date
of the occurrence of any and each such event shall be deemed to be the date of
distribution and Ex-Dividend Date with respect to new rights, options or
warrants with such rights (in which case the existing rights, options or
warrants shall be deemed to terminate and expire on such date without exercise
by any of the holders thereof). In addition, in the event of any distribution
(or deemed distribution) of rights, options or warrants, or any Trigger Event or
other event (of the type described in the immediately preceding sentence) with
respect thereto that was counted for purposes of calculating a distribution
amount for which an adjustment to the Conversion Rate under this
Section 13.04(c) was made, (1) in the case of any such rights, options or
warrants that shall all have been redeemed or purchased without exercise by any
holders thereof, upon such final redemption or purchase (x) the Conversion Rate
shall be readjusted as if such rights, options or warrants had not been issued
and (y) the Conversion Rate shall then again be readjusted to give effect to
such distribution, deemed distribution or Trigger Event, as the case may be, as
though it were a cash distribution, equal to the per share redemption or
purchase price received by a holder or holders of Common Stock with respect to
such rights, options or warrants (assuming such holder had retained such rights,
options or warrants), made to all holders of Common Stock as of the date of such
redemption or purchase, and (2) in the case of such rights, options or warrants
that shall have expired or been terminated without exercise by any holders
thereof, the Conversion Rate shall be readjusted as if such rights, options and
warrants had not been issued.



--------------------------------------------------------------------------------

For purposes of Section 13.04(a), Section 13.04(b) and this Section 13.04(c),
and subject to Section 13.05, if any dividend or distribution to which this
Section 13.04(c) is applicable also includes one or both of:

(A) a dividend or distribution of shares of Common Stock to which
Section 13.04(a) is applicable (the “Clause A Distribution”); or

(B) a dividend or distribution of rights, options or warrants to which
Section 13.04(b) is applicable (the “Clause B Distribution”),

then, in either case, (1) such dividend or distribution, other than the Clause A
Distribution and the Clause B Distribution, shall be deemed to be a dividend or
distribution to which this Section 13.04(c) is applicable (the “Clause C
Distribution”) and any Conversion Rate adjustment required by this
Section 13.04(c) with respect to such Clause C Distribution shall then be made,
and (2) the Clause A Distribution and Clause B Distribution shall be deemed to
immediately follow the Clause C Distribution and any Conversion Rate adjustment
required by Section 13.04(a) and Section 13.04(b) with respect thereto shall
then be made, except that, if determined by the Company (I) the “Ex-Dividend
Date” of the Clause A Distribution and the Clause B Distribution shall be deemed
to be the Ex-Dividend Date of the Clause C Distribution and (II) any shares of
Common Stock included in the Clause A Distribution or Clause B Distribution
shall be deemed not to be “outstanding immediately prior to the open of business
on such Ex-Dividend Date or Effective Date” within the meaning of
Section 13.04(a) or “outstanding immediately prior to the open of business on
such Ex-Dividend Date” within the meaning of Section 13.04(b).

(d) If any cash dividend or distribution is made to all or substantially all
holders of the Common Stock the Conversion Rate shall be adjusted based on the
following formula:

 

LOGO [g846415g0309185134280.jpg]

where,

 

CR0        =        the Conversion Rate in effect immediately prior to the open
of business on the Ex-Dividend Date for such dividend or distribution; CR'    =
   the Conversion Rate in effect immediately after the open of business on the
Ex-Dividend Date for such dividend or distribution; SP0    =    the Last
Reported Sale Price of the Common Stock on the Trading Day immediately preceding
the Ex-Dividend Date for such dividend or distribution; and C    =    the amount
in cash per share the Company pays or distributes to all or substantially all
holders of the Common Stock.

Any increase pursuant to this Section 13.04(d) shall become effective
immediately after the open of business on the Ex-Dividend Date for such dividend
or distribution. If such dividend or distribution is not so paid or made, the
Conversion Rate shall be decreased, effective as of the date the Board of
Directors determines not to make or pay such dividend or distribution, to be the



--------------------------------------------------------------------------------

Conversion Rate that would then be in effect if such dividend or distribution
had not been declared. Notwithstanding the foregoing, if “C” (as defined above)
is equal to or greater than “SP0” (as defined above), in lieu of the foregoing
increase, each Holder of a Note shall receive (without having to convert its
Notes), for each $1,000 principal amount of Notes, at the same time and upon the
same terms as holders of shares of the Common Stock, the amount of cash that
such Holder would have received if such Holder owned a number of shares of
Common Stock equal to the Conversion Rate on the Ex-Dividend Date for such cash
dividend or distribution.

(e) If the Company or any of its Subsidiaries makes a payment in respect of a
tender or exchange offer for the Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of the Common
Stock exceeds the average of the Last Reported Sale Prices of the Common Stock
over the 10 consecutive Trading Day period commencing on, and including, the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

LOGO [g846415g0309185134670.jpg]

where,

 

CR0        =        the Conversion Rate in effect immediately prior to the close
of business on the 10th Trading Day immediately following, and including, the
Trading Day next succeeding the date such tender or exchange offer expires; CR'
   =    the Conversion Rate in effect immediately after the close of business on
the 10th Trading Day immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires; AC    =    the
aggregate value of all cash and any other consideration (as determined by the
Board of Directors) paid or payable for shares of Common Stock purchased in such
tender or exchange offer; OS0    =    the number of shares of Common Stock
outstanding immediately prior to the date such tender or exchange offer expires
(prior to giving effect to the purchase of all shares of Common Stock accepted
for purchase or exchange in such tender or exchange offer); OS'    =    the
number of shares of Common Stock outstanding immediately after the date such
tender or exchange offer expires (after giving effect to the purchase of all
shares of Common Stock accepted for purchase or exchange in such tender or
exchange offer); and



--------------------------------------------------------------------------------

SP'        =        the average of the Last Reported Sale Prices of the Common
Stock over the 10 consecutive Trading Day period commencing on, and including,
the Trading Day next succeeding the date such tender or exchange offer expires.

The adjustment to the Conversion Rate under this Section 13.04(e) shall occur at
the close of business on the 10th Trading Day immediately following, and
including, the Trading Day next succeeding the date such tender or exchange
offer expires; provided that in respect of any conversion of Notes within the 10
Trading Days immediately following, and including, the Trading Day next
succeeding the date such tender or exchange offer expires, references in this
Section 13.04(e) with respect to 10 Trading Days shall be deemed replaced with
such lesser number of Trading Days as have elapsed between the date that such
tender or exchange offer expires and the Conversion Date in determining the
Conversion Rate. In addition, if the Trading Day next succeeding the date such
tender or exchange offer expires is after the 10th Trading Day immediately
preceding, and including, the end of any Observation Period in respect of a
conversion of Notes, references in this Section 13.04(e) to 10 Trading Days
shall be deemed to be replaced, solely in respect of that conversion of Notes,
with such lesser number of Trading Days as have elapsed from, and including, the
Trading Day next succeeding the date such tender or exchange offer expires to,
and including, the last Trading Day of such Observation Period. If the Company
is obligated to purchase Common Stock pursuant to any such tender offer or
exchange offer, but the Company is permanently prevented by applicable law from
effecting any such purchases or all such purchases are rescinded, the Conversion
Rate shall again be adjusted to be the Conversion Rate that would then be in
effect if such tender offer or exchange offer had not been made or had been made
only in respect of the purchases that have been effected.

(f) Notwithstanding this Section 13.04 or any other provision of this Indenture
or the Notes, if a Conversion Rate adjustment becomes effective on any
Ex-Dividend Date, and a Holder that has converted its Notes on or after such
Ex-Dividend Date and on or prior to the related Record Date would be treated as
the record holder of the shares of Common Stock as of the related Conversion
Date as described under Section 13.02(i) based on an adjusted Conversion Rate
for such Ex-Dividend Date, then, notwithstanding the Conversion Rate adjustment
provisions in this Section 13.04, the Conversion Rate adjustment relating to
such Ex-Dividend Date shall not be made for such converting Holder. Instead,
such Holder shall be treated as if such Holder were the record owner of the
shares of Common Stock on an unadjusted basis and participate in the related
dividend, distribution or other event giving rise to such adjustment.

(g) Except as stated herein, the Company shall not adjust the Conversion Rate
for the issuance of shares of the Common Stock or any securities convertible
into or exchangeable for shares of the Common Stock or the right to purchase
shares of the Common Stock or such convertible or exchangeable securities.

(h) In addition to those adjustments required by clauses (a), (b), (c), (d) and
(e) of this Section 13.04, and to the extent permitted by applicable law and
subject to the applicable rules of any exchange on which any of the Company’s
securities are then listed, the Company from time to time may increase the
Conversion Rate by any amount for a period of at least 20 Business



--------------------------------------------------------------------------------

Days if the Board of Directors determines that such increase would be in the
Company’s best interest. In addition, to the extent permitted by applicable law
and subject to the applicable rules of any exchange on which any of the
Company’s securities are then listed, the Company may (but is not required to)
increase the Conversion Rate to avoid or diminish any income tax to holders of
Common Stock or rights to purchase Common Stock in connection with a dividend or
distribution of shares of Common Stock (or rights to acquire shares of Common
Stock) or similar event. Whenever the Conversion Rate is increased pursuant to
either of the preceding two sentences, the Company shall mail to the Holder of
each Note at its last address appearing on the Note Register a notice of the
increase at least 15 days prior to the date the increased Conversion Rate takes
effect, and such notice shall state the increased Conversion Rate and the period
during which it will be in effect.

(i) Notwithstanding anything to the contrary in this Article 13, the Conversion
Rate shall not be adjusted:

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of the
Company’s Subsidiaries;

(iii) upon the issuance of any shares of the Common Stock pursuant to any
option, warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) of this subsection and outstanding as of the date the
Notes were first issued;

(iv) upon the repurchase of shares of Common Stock pursuant to an open-market
share repurchase program or other buy-back transaction that is not a tender
offer or exchange offer of the nature described in Section 13.04(e), including
through any structured or derivative transaction such as accelerated share
repurchase derivative or similar forward derivative;

(v) solely for a change in the par value of the Common Stock; or

(vi) for accrued and unpaid interest, if any.

(j) Notwithstanding anything to the contrary in this Indenture, the Company
shall not be required to make an adjustment pursuant to clauses (a), (b), (c),
(d) or (e) of this Section 13.04 unless such adjustment would result in a change
of at least 1% of the Conversion Rate. However, the Company shall carry forward
any adjustments that are less than 1% of the Conversion Rate and make such
carried forward adjustments with respect to the Notes (1) when the cumulative
net effect of all adjustments not yet made will result in a change of 1% to the
Conversion Rate



--------------------------------------------------------------------------------

and (2) regardless of whether the adjustment (or such cumulative net effect) is
less than 1% of the Conversion Rate (i) (x) on the Conversion Date for any Notes
(in the case of Physical Settlement) and (y) on each Trading Day of any
Observation Period (in the case of Cash Settlement or Combination Settlement),
including the Observation Period under Section 13.02(a)(v) for a Sponsor Note;
(ii) annually on the anniversary of the Issue Date of the Notes; and (iii) on
the effective date of any Fundamental Change or Make-Whole Fundamental Change.
All calculations and other determinations under this Article 13 shall be made by
the Company and shall be made to the nearest one-ten thousandth (1/10,000) of a
share.

(k) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly file with the Trustee (and the Conversion Agent if not the
Trustee) an Officer’s Certificate setting forth the Conversion Rate after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment. Unless and until a Responsible Officer of the Trustee shall have
received such Officer’s Certificate, the Trustee shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall mail such notice of such adjustment of the Conversion Rate to each Holder
at its last address appearing on the Note Register of this Indenture. Failure to
deliver such notice shall not affect the legality or validity of any such
adjustment.

(l) For purposes of this Section 13.04, the number of shares of Common Stock at
any time outstanding shall not include shares of Common Stock held in the
treasury of the Company so long as the Company does not pay any dividend or make
any distribution on shares of Common Stock held in the treasury of the Company,
but shall include shares of Common Stock issuable in respect of scrip
certificates issued in lieu of fractions of shares of Common Stock.

Section 13.05. Adjustments of Prices. Whenever any provision of this Indenture
requires the Company to calculate the Last Reported Sale Prices, the Daily
VWAPs, the Daily Conversion Values or the Daily Settlement Amounts over a span
of multiple days (including an Observation Period and, if applicable, the period
for determining the Stock Price for purposes of a Make-Whole Fundamental Change
or Optional Redemption), the Board of Directors shall make appropriate
adjustments to each to account for any adjustment to the Conversion Rate that
becomes effective, or any event requiring an adjustment to the Conversion Rate
where the Ex-Dividend Date, Effective Date or expiration date of the event
occurs, at any time during the period when the Last Reported Sale Prices, the
Daily VWAPs, the Daily Conversion Values or the Daily Settlement Amounts are to
be calculated.

Section 13.06. Shares to Be Fully Paid. The Company shall provide, free from
preemptive rights, out of its authorized but unissued shares or shares held in
treasury, sufficient shares of Common Stock to provide for conversion of the
Notes from time to time as such Notes are presented for conversion (assuming
that at the time of computation of such number of shares, all such Notes would
be converted by a single Holder and that Physical Settlement is applicable).



--------------------------------------------------------------------------------

Section 13.07. Effect of Recapitalizations, Reclassifications and Changes of the
Common Stock.

(a) In the case of:

(i) any recapitalization, reclassification or change of the Common Stock (other
than changes resulting from a subdivision or combination),

(ii) any consolidation, merger or combination involving the Company,

(iii) any sale, lease or other transfer to a third party of the consolidated
assets of the Company and the Company’s Subsidiaries substantially as an
entirety or

(iv) any statutory share exchange,

in each case, as a result of which holders of the Common Stock would be entitled
to receive stock, other securities, other property or assets (including cash or
any combination thereof) (any such event, a “Merger Event”), then, at and after
the effective time of such Merger Event, the right to convert each $1,000
principal amount of Notes shall be changed into a right to convert such
principal amount of Notes into the kind and amount of shares of stock, other
securities or other property or assets (including cash or any combination
thereof) that a holder of a number of shares of Common Stock equal to the
Conversion Rate immediately prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property”, with each “unit of Reference
Property” meaning the kind and amount of Reference Property that a holder of one
share of Common Stock is entitled to receive) upon such Merger Event and, prior
to or at the effective time of such Merger Event, the Company or the successor
or purchasing Person, as the case may be, shall execute with the Trustee a
supplemental indenture permitted under Section 10.01(j) providing for such
change in the right to convert each $1,000 principal amount of Notes; provided,
however, that at and after the effective time of the Merger Event (A) the
Company shall continue to have the right to determine the form of consideration
to be paid or delivered, as the case may be, upon conversion of Notes in
accordance with Section 13.02 and (B) (I) any amount payable in cash upon
conversion of the Notes in accordance with Section 13.02 shall continue to be
payable in cash, (II) any shares of Common Stock that the Company would have
been required to deliver upon conversion of the Notes in accordance with
Section 13.02 shall instead be deliverable in the amount and type of Reference
Property that a holder of that number of shares of Common Stock would have
received in such Merger Event and (III) the Daily VWAP shall be calculated based
on the value of a unit of Reference Property.

If the Merger Event causes the Common Stock to be converted into, or exchanged
for, the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then (i) the Reference
Property into which the Notes will be convertible shall be deemed to be the
weighted average of the types and amounts of consideration actually received by
the holders of Common Stock, and (ii) the unit of Reference Property for
purposes of the immediately preceding paragraph shall refer to the consideration
referred to in clause (i) attributable to one share of Common Stock. If the
holders of Common Stock receive only cash



--------------------------------------------------------------------------------

in such Merger Event, then for all conversions for which the relevant Conversion
Date occurs after the effective date of such Merger Event (A) the consideration
due upon conversion of each $1,000 principal amount of Notes shall be solely
cash in an amount equal to the Conversion Rate in effect on the Conversion Date
(as may be increased by any Additional Shares pursuant to Section 13.03),
multiplied by the price paid per share of Common Stock in such Merger Event and
(B) the Company shall satisfy the Conversion Obligation by paying cash to
converting Holders on the second Business Day immediately following the relevant
Conversion Date. The Company shall notify Holders, the Trustee and the
Conversion Agent (if other than the Trustee) in writing of such weighted average
as soon as practicable after such determination is made.

Such supplemental indenture described in the second immediately preceding
paragraph shall provide for the Sponsor Note, and anti-dilution and other
adjustments that shall be as nearly equivalent as is possible to the adjustments
provided for in this Article 13. If, in the case of any Merger Event, the
Reference Property includes shares of stock, securities or other property or
assets (including cash or any combination thereof) of a Person other than the
successor or purchasing corporation, as the case may be, in such Merger Event,
then such supplemental indenture shall also be executed by such other Person and
shall contain such additional provisions to protect the interests of the Holders
of the Notes as the Board of Directors shall reasonably consider necessary by
reason of the foregoing.

(b) When the Company executes a supplemental indenture pursuant to subsection
(a) of this Section 13.07, the Company shall promptly file with the Trustee an
Officer’s Certificate briefly stating the reasons therefor, the kind or amount
of cash, securities or property or asset that will comprise a unit of Reference
Property after any such Merger Event, any adjustment to be made with respect
thereto and that all conditions precedent have been complied with. The Company
shall cause notice of the execution of such supplemental indenture to be
delivered to each Holder, as provided for in this Indenture, within 20 days
after execution thereof. Failure to deliver such notice shall not affect the
legality or validity of such supplemental indenture.

(c) None of the foregoing provisions shall affect the right of a holder of Notes
to convert its Notes into cash, shares of Common Stock or a combination of cash
and shares of Common Stock, as applicable, as set forth in Section 13.01 and
Section 13.02 prior to the effective date of such Merger Event.

(d) The above provisions of this Section shall similarly apply to successive
Merger Events.

(e) Upon the consummation of any Merger Event, references to “Common Stock”
shall be deemed to refer to any Reference Property that constitutes capital
stock after giving effect to such Merger Event.

Section 13.08. Certain Covenants. (a) The Company covenants that all shares of
Common Stock issued upon conversion of Notes will be fully paid and
non-assessable by the Company and free from all taxes, liens and charges with
respect to the issue thereof.



--------------------------------------------------------------------------------

(b) The Company covenants that, if any shares of Common Stock to be provided for
the purpose of conversion of Notes hereunder require registration with or
approval of any governmental authority under any federal or state law before
such shares of Common Stock may be validly issued upon conversion, the Company
will, to the extent then permitted by the rules and interpretations of the
Commission, secure such registration or approval, as the case may be.

(c) The Company further covenants that if at any time the Common Stock shall be
listed on any national securities exchange or automated quotation system the
Company will list and keep listed, so long as the Common Stock shall be so
listed on such exchange or automated quotation system, any Common Stock issuable
upon conversion of the Notes.

Section 13.09. Responsibility of Trustee. The Trustee and any other Conversion
Agent shall not at any time be under any duty or responsibility to any Holder to
determine the Conversion Rate (or any adjustment thereto) or whether any facts
exist that may require any adjustment (including any increase) of the Conversion
Rate, or with respect to the nature or extent or calculation of any such
adjustment when made, or with respect to the method employed, or herein or in
any supplemental indenture provided to be employed, in making the same. The
Trustee and any other Conversion Agent shall not be accountable with respect to
the validity or value (or the kind or amount) of any shares of Common Stock, or
of any securities, property or cash that may at any time be issued or delivered
upon the conversion of any Note; and the Trustee and any other Conversion Agent
make no representations with respect thereto. Neither the Trustee nor any
Conversion Agent shall be responsible for any failure of the Company to issue,
transfer or deliver any shares of Common Stock or stock certificates or other
securities or property or cash upon the surrender of any Note for the purpose of
conversion or to comply with any of the duties, responsibilities or covenants of
the Company contained in this Article. Without limiting the generality of the
foregoing, neither the Trustee nor any Conversion Agent shall be under any
responsibility to determine the correctness of any provisions contained in any
supplemental indenture entered into pursuant to Section 13.07 relating either to
the kind or amount of shares of stock or securities or property (including cash)
receivable by Holders upon the conversion of their Notes after any event
referred to in such Section 13.07 or to any adjustment to be made with respect
thereto, but, subject to the provisions of Section 7.01, may accept (without any
independent investigation) as conclusive evidence of the correctness of any such
provisions, and shall be protected in conclusively relying upon, the Officer’s
Certificate and Opinion of Counsel (which the Company shall be obligated to file
with the Trustee prior to the execution of any such supplemental indenture) with
respect thereto.

Section 13.10. Notice to Holders Prior to Certain Actions. In case of any:

(a) action by the Company or one of its Subsidiaries that would require an
adjustment in the Conversion Rate pursuant to Section 13.04 or Section 13.11;

(b) Merger Event (other than any Merger Event pursuant to which notice is
provided pursuant to Section 14.02); or



--------------------------------------------------------------------------------

(c) voluntary or involuntary dissolution, liquidation or winding-up of the
Company or any of its Subsidiaries;

then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Indenture), the Company shall cause to be filed
with the Trustee and the Conversion Agent (if other than the Trustee) and to be
delivered to each Holder as provided in this Indenture, as promptly as possible
but in any event at least 10 days prior to the applicable date hereinafter
specified, a notice stating (i) the date on which a record is to be taken for
the purpose of such action by the Company or one of its Subsidiaries or, if a
record is not to be taken, the date as of which the holders of Common Stock of
record are to be determined for the purposes of such action by the Company or
one of its Subsidiaries, or (ii) the date on which such Merger Event,
dissolution, liquidation or winding-up is expected to become effective or occur,
and the date as of which it is expected that holders of Common Stock of record
shall be entitled to exchange their Common Stock for securities or other
property deliverable upon such Merger Event, dissolution, liquidation or
winding-up. Failure to give such notice, or any defect therein, shall not affect
the legality or validity of such action by the Company or one of its
Subsidiaries, Merger Event, dissolution, liquidation or winding-up. For the
avoidance of doubt, no failure to comply with this Section 13.10 shall be an
Event of Default unless the 60-day period provided for in Section 6.01(f) has
run and such Event of Default shall not have been cured prior to the expiration
of such 60-day period.

Section 13.11. Stockholder Rights Plans. To the extent the Company has a
stockholder rights plan in effect upon conversion of the Notes, each share of
Common Stock, if any, issued upon such conversion shall be entitled to receive
the appropriate number of rights, if any, and the certificates representing the
Common Stock issued upon such conversion shall bear such legends, if any, in
each case as may be provided by the terms of any such stockholder rights plan,
as the same may be amended from time to time. However, if, prior to any
conversion of Notes, the rights have separated from the shares of Common Stock
in accordance with the provisions of the applicable stockholder rights plan so
that the Holders would not be entitled to receive any rights in respect of
Common Stock, if any, issuable upon conversion of the Notes, the Conversion Rate
shall be adjusted at the time of separation as if the Company distributed to all
or substantially all holders of the Common Stock Distributed Property as
provided in Section 13.04(c), subject to readjustment in the event of the
expiration, termination or redemption of such rights.

Section 13.12. Exchange in Lieu of Conversion. (a) When a Holder surrenders its
Notes for conversion, the Company may, at its election, direct the Conversion
Agent to surrender, on or prior to the Business Day following the relevant
Conversion Date, such Notes to a financial institution designated by the Company
(the “Designated Institution”) for exchange in lieu of conversion. In order to
accept any Notes surrendered for conversion for exchange in lieu of conversion,
the Designated Institution must agree to timely deliver, in exchange for such
Notes, the cash, shares of Common Stock or combination of cash and shares of
Common Stock, at the Company’s election, that would otherwise be due upon
conversion as described in Section 13.02 above and in respect of which the
Company has notified converting Holders. If the Company makes the election
described above, the Company shall, by the close of business on the Business



--------------------------------------------------------------------------------

Day following the relevant Conversion Date, notify the Holder surrendering Notes
for conversion, the Trustee and the Conversion Agent (if other than the Trustee)
that it has made such election. In addition, the Company shall concurrently
notify the Designated Institution of the relevant deadline for delivery of the
consideration due upon conversion. Any Notes exchanged by the Designated
Institution will remain outstanding.

(b) If the Designated Institution agrees to accept any Notes for exchange but
does not timely deliver the related consideration due upon conversion to the
Conversion Agent, or if the Designated Institution does not accept such Notes
for exchange, the Company shall, within the time period specified in
Section 13.02(c), convert such Notes into cash, shares of Common Stock or
combination of cash and shares of Common Stock, at the Company’s election, in
accordance with the provisions of Section 13.02.

(c) For the avoidance of doubt, in no event will the Company’s designation of a
Designated Institution pursuant to this Section 13.12 require the Designated
Institution to accept any Notes for exchange.

ARTICLE 14

REPURCHASE OF NOTES AT OPTION OF HOLDERS

Section 14.01. Intentionally Omitted.

Section 14.02. Repurchase at Option of Holders Upon a Fundamental Change. (a) If
a Fundamental Change occurs at any time prior to the Maturity Date, each Holder
shall have the right, at such Holder’s option, to require the Company to
repurchase for cash all of such Holder’s Notes, or any portion thereof that is
equal to $1,000 or an integral multiple of $1,000, on the date (the “Fundamental
Change Repurchase Date”) specified by the Company that is not less than 20 or
more than 35 days following the date of the Fundamental Change Company Notice at
a repurchase price equal to 100% of the principal amount thereof, plus accrued
and unpaid interest thereon to, but excluding, the Fundamental Change Repurchase
Date (the “Fundamental Change Repurchase Price”), unless the Fundamental Change
Repurchase Date falls after a Regular Record Date but on or prior to the
Interest Payment Date to which such Regular Record Date relates, in which case
the Company shall instead pay the full amount of accrued and unpaid interest to
Holders of record as of such Regular Record Date, and the Fundamental Change
Repurchase Price shall be equal to 100% of the principal amount of Notes to be
repurchased pursuant to this Article 14.

(b) Repurchases of Notes under this Section 14.02 shall be made, at the option
of the Holder thereof, upon:

(i) delivery to the Paying Agent by a Holder of a duly completed notice (the
“Fundamental Change Repurchase Notice”) in the form set forth in Attachment 2 to
the Form of Note attached hereto as Exhibit A, if the Notes are Physical Notes,
or in compliance with the Depositary’s procedures for surrendering interests in
Global Notes, if the Notes are Global Notes, in each case on or before the close
of business on the Business Day immediately preceding the Fundamental Change
Repurchase Date; and



--------------------------------------------------------------------------------

(ii) delivery of the Notes, if the Notes are Physical Notes, to the Paying Agent
at any time after delivery of the Fundamental Change Repurchase Notice (together
with all necessary endorsements for transfer) at the Corporate Trust Office of
the Paying Agent, or book-entry transfer of the Notes, if the Notes are Global
Notes, in compliance with the procedures of the Depositary, in each case such
delivery being a condition to receipt by the Holder of the Fundamental Change
Repurchase Price therefor.

The Fundamental Change Repurchase Notice in respect of any Notes to be
repurchased shall state:

(i) in the case of Physical Notes, the certificate numbers of the Notes to be
delivered for repurchase;

(ii) the portion of the principal amount of Notes to be repurchased, which must
be $1,000 or an integral multiple thereof; and

(iii) that the Notes are to be repurchased by the Company pursuant to the
applicable provisions of the Notes and this Indenture;

provided, however, that if the Notes are Global Notes, the Fundamental Change
Repurchase Notice must comply with appropriate Depositary procedures.

Notwithstanding anything herein to the contrary, any Holder delivering to the
Paying Agent the Fundamental Change Repurchase Notice contemplated by this
Section 14.02 shall have the right to withdraw, in whole or in part, such
Fundamental Change Repurchase Notice at any time prior to the close of business
on the Business Day immediately preceding the Fundamental Change Repurchase Date
by delivery of a written notice of withdrawal to the Paying Agent in accordance
with Section 14.03, in the case of Physical Notes, or through the applicable
procedures of the Depositary, in the case of Global Notes.

The Paying Agent shall promptly notify the Company of the receipt by it of any
Fundamental Change Repurchase Notice or written notice of withdrawal thereof.

(c) On or before the 20th day after the occurrence of the effective date of a
Fundamental Change, the Company shall provide to all Holders of Notes and the
Trustee and the Paying Agent (in the case of a Paying Agent other than the
Trustee) a notice (the “Fundamental Change Company Notice”) of the occurrence of
the effective date of a Fundamental Change and of the repurchase right at the
option of the Holders arising as a result thereof. In the case of Physical
Notes, such notice shall be by first class mail or, in the case of Global Notes,
such notice shall be delivered in accordance with the applicable procedures of
the Depositary. Each Fundamental Change Company Notice shall specify:

(i) the events causing the Fundamental Change;



--------------------------------------------------------------------------------

(ii) the date of the Fundamental Change;

(iii) the last date on which a Holder may exercise the repurchase right pursuant
to this Article 14;

(iv) the Fundamental Change Repurchase Price;

(v) the Fundamental Change Repurchase Date;

(vi) the name and address of the Paying Agent and the Conversion Agent, if
applicable;

(vii) if applicable, the Conversion Rate and any adjustments to the Conversion
Rate;

(viii) that the Notes with respect to which a Fundamental Change Repurchase
Notice has been delivered by a Holder may be converted only if the Holder
withdraws the Fundamental Change Repurchase Notice in accordance with the terms
of this Indenture; and

(ix) the procedures that Holders must follow to require the Company to
repurchase their Notes.

No failure of the Company to give the foregoing notices and no defect therein
shall limit the Holders’ repurchase rights or affect the validity of the
proceedings for the repurchase of the Notes pursuant to this Section 14.02.

At the Company’s request, the Trustee shall give such notice in the Company’s
name and at the Company’s expense; provided, however, that, in all cases, the
text of such Fundamental Change Company Notice shall be prepared by the Company
and such request is made by the Company at least five (5) Business Days (or such
shorter period as may be agreed to by the Trustee) prior to the date such notice
is required to be sent to Holders.

(d) Notwithstanding the foregoing, no Notes may be repurchased by the Company on
any date at the option of the Holders upon a Fundamental Change if the principal
amount of the Notes has been accelerated, and such acceleration has not been
rescinded, on or prior to such date (except in the case of an acceleration
resulting from a Default by the Company in the payment of the Fundamental Change
Repurchase Price with respect to such Notes). The Paying Agent will promptly
return to the respective Holders thereof any Physical Notes held by it during
the acceleration of the Notes (except in the case of an acceleration resulting
from a Default by the Company in the payment of the Fundamental Change
Repurchase Price with respect to such Notes), or any instructions for book-entry
transfer of the Notes in compliance with the procedures of the Depositary shall
be deemed to have been canceled, and, upon such return or cancellation, as the
case may be, the Fundamental Change Repurchase Notice with respect thereto shall
be deemed to have been withdrawn.



--------------------------------------------------------------------------------

(e) The Company shall not be required to repurchase, or make an offer to
repurchase Notes upon the occurrence of a Fundamental Change otherwise required
under this Section 14.02 if a third party makes an offer to purchase Notes in a
manner, at the times and otherwise in compliance with the requirements set forth
in this Indenture applicable to such an offer by the Company and such third
party purchases all Notes properly tendered and not validly withdrawn under such
offer to purchase.

Section 14.03. Withdrawal of Fundamental Change Repurchase Notice. (a) A
Fundamental Change Repurchase Notice may be withdrawn (in whole or in part) by
means of a written notice of withdrawal delivered to the Paying Agent in
accordance with this Section 14.03 at any time prior to the close of business on
the Business Day immediately preceding the Fundamental Change Repurchase Date,
specifying:

(i) the aggregate principal amount of the Notes with respect to which such
notice of withdrawal is being submitted, which must be $1,000 or an integral
multiple thereof,

(ii) if Physical Notes have been issued, the certificate number of the Note in
respect of which such notice of withdrawal is being submitted, and

(iii) the aggregate principal amount, if any, of such Note that remains subject
to the original Fundamental Change Repurchase Notice, which portion must be in
principal amounts of $1,000 or an integral multiple of $1,000;

provided, however, that if the Notes are Global Notes, the notice must comply
with appropriate procedures of the Depositary.

Section 14.04. Deposit of Fundamental Change Repurchase Price. (a) The Company
will deposit with the Trustee (or other Paying Agent appointed by the Company,
or if the Company is acting as its own Paying Agent, set aside, segregate and
hold in trust as provided in Section 4.04) on or prior to 11:00 a.m., New York
City time, on the Fundamental Change Repurchase Date an amount of money
sufficient to repurchase all of the Notes to be repurchased at the appropriate
Fundamental Change Repurchase Price. Subject to receipt of funds and/or Notes by
the Trustee (or other Paying Agent appointed by the Company), payment for Notes
surrendered for repurchase (and not withdrawn prior to the close of business on
the Business Day immediately preceding the Fundamental Change Repurchase Date)
will be made on the later of (i) the Fundamental Change Repurchase Date
(provided the Holder has satisfied the conditions in Section 14.02) and (ii) the
time of book-entry transfer or the delivery of such Note to the Trustee (or
other Paying Agent appointed by the Company) by the Holder thereof in the manner
required by Section 14.02 by mailing checks for the amount payable to the
Holders of such Notes entitled thereto as they shall appear in the Note
Register; provided, however, that payments to the Depositary shall be made by
wire transfer of immediately available funds to the account of the Depositary or
its nominee. The Trustee shall, promptly after such payment and upon written
demand by the Company, return to the Company any funds in excess of the
Fundamental Change Repurchase Price.



--------------------------------------------------------------------------------

(b) If by 11:00 a.m. New York City time, on the Fundamental Change Repurchase
Date, the Trustee (or other Paying Agent appointed by the Company) holds money
sufficient to make payment on all the Notes or portions thereof that are to be
repurchased on such Fundamental Change Repurchase Date, then, with respect to
the Notes that have been properly surrendered for repurchase and have not been
validly withdrawn in accordance with the provisions of this Indenture, (i) such
Notes will cease to be outstanding, (ii) interest will cease to accrue on such
Notes (whether or not book-entry transfer of the Notes has been made or the
Notes have been delivered to the Trustee or Paying Agent) and (iii) all other
rights of the Holders of such Notes will terminate (other than (x) the right to
receive the Fundamental Change Repurchase Price and (y) if the Fundamental
Change Repurchase Date falls after a Regular Record Date but on or prior to the
Interest Payment Date to which such Regular Record Date relates, the right of
the Holder of record on such Regular Record Date to receive the related interest
payment).

(c) Upon surrender of a Note that is to be repurchased in part pursuant to
Section 14.02, the Company shall execute and the Trustee shall authenticate and
deliver to the Holder a new Note in an authorized denomination equal in
principal amount to the unrepurchased portion of the Note surrendered.

Section 14.05. Covenant to Comply with Applicable Laws Upon Repurchase of Notes.
In connection with any repurchase offer, the Company will, if required:

(a) comply with the tender offer rules under the Exchange Act;

(b) file a Schedule TO or any other required schedule under the Exchange Act;
and

(c) otherwise comply with all federal and state securities laws in connection
with any offer by the Company to repurchase the Notes;

in each case, so as to permit the rights and obligations under this Article 14
to be exercised in the time and in the manner specified in this Article 14.

ARTICLE 15

OPTIONAL REDEMPTION

Section 15.01. Optional Redemption. No sinking fund is provided for the Notes.
The Notes shall not be redeemable by the Company prior to March 20, 2022. On or
after March 20, 2022, the Company may redeem, at its option (an “Optional
Redemption”), for cash all or any portion of the Notes, at the Redemption Price,
if the Last Reported Sale Price of the Common Stock has been at least 130% of
the Conversion Price then in effect for at least 20 Trading Days



--------------------------------------------------------------------------------

(whether or not consecutive), including at least one of the five Trading Days
immediately preceding the date on which the Company provides the Redemption
Notice in accordance with Section 15.02, during any 30 consecutive Trading Day
period (including the last trading day of such period) ending on, and including,
the Trading Day immediately preceding the date on which the Company provides the
Redemption Notice (a “Redemption Notice Date”) in accordance with Section 15.02.

Section 15.02. Notice of Optional Redemption; Selection of Notes.

(a) In case the Company exercises its Optional Redemption right to redeem all
or, as the case may be, any part of the Notes pursuant to Section 15.01, it
shall fix a date for redemption (each, a “Redemption Date”) and it or, at its
written request received by the Trustee not less than five Scheduled Trading
Days prior to the Redemption Notice Date (or such shorter period of time as may
be acceptable to the Trustee), the Trustee, in the name of and at the expense of
the Company, shall deliver or cause to be delivered a notice of such Optional
Redemption (a “Redemption Notice”) not less than 45 nor more than 60 Scheduled
Trading Days prior to the Redemption Date to each Holder of Notes so to be
redeemed as a whole or in part; provided, however, that, if the Company shall
give such notice, it shall also give written notice of the Redemption Date to
the Trustee, the Conversion Agent (if other than the Trustee) and the Paying
Agent (if other than the Trustee); and provided, further, that the Company shall
not deliver any Redemption Notice to any Holder at any time when there exists
any Default or Event of Default. The Redemption Date must be a Business Day. The
Company may not specify a Redemption Date that falls on or after the 31st
Scheduled Trading Day immediately preceding the Maturity Date.

(b) The Redemption Notice, if delivered in the manner herein provided, shall be
conclusively presumed to have been duly given, whether or not the Holder
receives such notice. In any case, failure to give such Redemption Notice or any
defect in the Redemption Notice to the Holder of any Note designated for
redemption as a whole or in part shall not affect the validity of the
proceedings for the redemption of any other Note.

(c) Each Redemption Notice shall specify:

(i) the Redemption Date;

(ii) the Redemption Price;

(iii) that on the Redemption Date, the Redemption Price will become due and
payable upon each Note to be redeemed, and that interest thereon, if any, shall
cease to accrue on and after the Redemption Date;

(iv) the place or places where such Notes are to be surrendered for payment of
the Redemption Price;



--------------------------------------------------------------------------------

(v) that Holders may surrender their Notes for conversion at any time prior to
the close of business on the Scheduled Trading Day immediately preceding the
Redemption Date (unless the Company fails to pay the Redemption Price, in which
case a Holder of Notes subject to such Optional Redemption may convert such
Notes until the close of business on the Scheduled Trading Day immediately
preceding the date on which the Redemption Price has been paid or duly provided
for);

(vi) the procedures a converting Holder must follow to convert its Notes and the
Settlement Method;

(vii) the Conversion Rate;

(viii) the CUSIP, ISIN or other similar numbers, if any, assigned to such Notes;
and

(ix) in case any Note is to be redeemed in part only, the portion of the
principal amount thereof to be redeemed and on and after the Redemption Date,
upon surrender of such Note, a new Note in principal amount equal to the
unredeemed portion thereof shall be issued, which principal amount must be
$1,000 or a multiple thereof.

A Redemption Notice shall be irrevocable.

(d) If fewer than all of the outstanding Notes are to be redeemed, the Notes to
be redeemed will be selected according to the Depositary’s applicable
procedures, in the case of Notes represented by a Global Note, or, in the case
of Notes represented by Physical Notes, on a pro rata or by lot basis or by
another method the Trustee deems to be appropriate and fair. If any Note
selected for partial redemption is submitted for conversion in part after such
selection, the portion of the Note submitted for conversion shall be deemed (so
far as may be possible) to be the portion selected for redemption. The selection
of any Note or portion thereof for redemption, the sending of any Redemption
Notice, and the deposit of the Redemption Price with the Trustee or a Paying
Agent, shall not in any way limit the conversion privilege of any Holder or the
Company’s Conversion Obligation with respect to any Note for which the
Conversion Date occurs before the Redemption Date.

Section 15.03. Payment of Notes Called for Redemption. (a) If any Redemption
Notice has been given in respect of the Notes in accordance with Section 15.02,
the Notes shall become due and payable on the Redemption Date at the place or
places stated in the Redemption Notice and at the applicable Redemption Price.
On presentation and surrender of the Notes at the place or places stated in the
Redemption Notice, the Notes shall be paid and redeemed by the Company at the
applicable Redemption Price. If any Note called for redemption shall not be so
paid upon surrender thereof for redemption, the principal and any premium shall,
until paid, bear interest from the Redemption Date at the rate prescribed
therefor in the Note.



--------------------------------------------------------------------------------

(b) Prior to 11:00 a.m. New York City time on the Redemption Date, the Company
shall deposit with the Paying Agent or, if the Company or a Subsidiary of the
Company is acting as the Paying Agent, shall segregate and hold in trust as
provided in Section 7.05 an amount of cash (in immediately available funds if
deposited on the Redemption Date), sufficient to pay the Redemption Price of all
of the Notes to be redeemed on such Redemption Date. Subject to receipt of funds
by the Paying Agent, payment for the Notes to be redeemed shall be made on the
Redemption Date for such Notes. The Paying Agent shall, promptly after such
payment and upon written demand by the Company, return to the Company any funds
in excess of the Redemption Price.

Section 15.04 Restrictions on Redemption. The Company may not redeem any Notes
on any date if the principal amount of the Notes has been accelerated in
accordance with the terms of this Indenture, and such acceleration has not been
rescinded, on or prior to the Redemption Date (except in the case of an
acceleration resulting from a Default by the Company in the payment of the
Redemption Price with respect to such Notes).

Section 15.05 Conversion. None of the foregoing provisions shall affect the
right of a holder of Notes to convert its Notes into cash, shares of Common
Stock or a combination of cash and shares of Common Stock, as applicable, as set
forth in Section 13.01 and Section 13.02 prior to the Redemption Date.

ARTICLE 16

MISCELLANEOUS PROVISIONS

Section 16.01. Provisions Binding on Company’s Successors. All the covenants,
stipulations, promises and agreements of the Company contained in this Indenture
shall bind its successors and assigns whether so expressed or not.

Section 16.02. Official Acts by Successor Corporation. Any act or proceeding by
any provision of this Indenture authorized or required to be done or performed
by any board, committee or Officer of the Company shall and may be done and
performed with like force and effect by the like board, committee or officer of
any corporation or other entity that shall at the time be the lawful sole
successor of the Company.

Section 16.03. Addresses for Notices, Etc. Any notice or demand that by any
provision of this Indenture is required or permitted to be given or served by
the Trustee or by the Holders on the Company shall be deemed to have been
sufficiently given or made, for all purposes if given or served by being
deposited postage prepaid by registered or certified mail in a post office
letter box addressed (until another address is filed by the Company with the
Trustee) to Twitter, Inc., 1335 Market Street, Suite 900, San Francisco, CA
94103, Attention: Treasurer, with a copy to: General Counsel. Any notice,
direction, request or demand hereunder to or upon the Trustee (in any capacity
hereunder) shall be deemed to have been sufficiently given or made upon receipt
by the Trustee.



--------------------------------------------------------------------------------

The Trustee, by notice to the Company, may designate additional or different
addresses for subsequent notices or communications.

Any notice or communication mailed to a Holder shall be mailed to it by first
class mail, postage prepaid, at its address as it appears on the Note Register
and shall be sufficiently given to it if so mailed within the time prescribed;
provided that, notwithstanding anything to the contrary herein, notices given to
Holders of Global Notes may be given electronically through the facilities of
the Depositary.

Failure to mail or deliver a notice or communication to a Holder or any defect
in it shall not affect its sufficiency with respect to other Holders. If a
notice or communication is mailed or delivered, as the case may be, in the
manner provided above, it is duly given, whether or not the addressee receives
it.

In case by reason of the suspension of regular mail service or by reason of any
other cause it shall be impracticable to give such notice to Holders by mail,
then such notification as shall be made with the approval of the Trustee shall
constitute a sufficient notification for every purpose hereunder.

The Trustee agrees to accept instructions or directions pursuant to this
Indenture sent by unsecured e-mail, pdf, facsimile transmission or other similar
unsecured electronic methods, provided, however, that the Trustee shall have
received an incumbency certificate listing persons designated to give such
instructions or directions and containing specimen signatures of such designated
persons, which such incumbency certificate shall be amended and replaced
whenever a person is to be added or deleted from the listing. If the Company
elects to give the Trustee e-mail or facsimile instructions (or instructions by
a similar electronic method) and the Trustee in its discretion elects to act
upon such instructions, the Trustee’s understanding of such instructions shall
be deemed controlling. The Trustee shall not be liable for any losses, costs or
expenses arising directly or indirectly from the Trustee’s reliance upon and
compliance with such instructions notwithstanding such instructions conflict or
are inconsistent with a subsequent written instruction. The Company agrees to
assume all risks arising out of the use of such electronic methods to submit
instructions and directions to the Trustee, including without limitation the
risk of the Trustee acting on unauthorized instructions, and the risk or
interception and misuse by third parties.

Section 16.04. Governing Law; Jurisdiction. THIS INDENTURE AND EACH NOTE, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS INDENTURE AND
EACH NOTE, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

The Company irrevocably consents and agrees, for the benefit of the Holders from
time to time of the Notes and the Trustee, that any legal action, suit or
proceeding against it with respect to obligations, liabilities or any other
matter arising out of or in connection with this Indenture or the Notes may be
brought in the courts of the State of New York or the courts of the



--------------------------------------------------------------------------------

United States located in the Borough of Manhattan, New York City, New York and,
until amounts due and to become due in respect of the Notes have been paid,
hereby irrevocably consents and submits to the non-exclusive jurisdiction of
each such court in personam, generally and unconditionally with respect to any
action, suit or proceeding for itself in respect of its properties, assets and
revenues.

The Company irrevocably and unconditionally waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of any of the aforesaid actions, suits or proceedings arising out of or
in connection with this Indenture brought in the courts of the State of New York
or the courts of the United States located in the Borough of Manhattan, New York
City, New York and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 16.05. Evidence of Compliance with Conditions Precedent; Certificates
and Opinions of Counsel to Trustee. Upon any application or demand by the
Company to the Trustee to take any action under any of the provisions of this
Indenture, the Company shall furnish to the Trustee an Officer’s Certificate and
Opinion of Counsel stating that such action is permitted by the terms of this
Indenture.

Each Officer’s Certificate and Opinion of Counsel provided for, by or on behalf
of the Company in this Indenture and delivered to the Trustee with respect to
compliance with this Indenture (other than the Officer’s Certificates provided
for in Section 4.08) shall include (a) a statement that the person signing such
certificate is familiar with the requested action and this Indenture; (b) a
brief statement as to the nature and scope of the examination or investigation
upon which the statement contained in such certificate is based; (c) a statement
that, in the judgment of such person, he or she has made such examination or
investigation as is necessary to enable him or her to express an informed
judgment as to whether or not such action is permitted by this Indenture; and
(d) a statement as to whether or not, in the judgment of such person, such
action is permitted by this Indenture and that all conditions precedent thereto
have been complied with.

Section 16.06. Legal Holidays. In any case where any Interest Payment Date,
Fundamental Change Repurchase Date, any Redemption Date or Maturity Date is not
a Business Day, then any action to be taken on such date need not be taken on
such date, but may be taken on the next succeeding Business Day with the same
force and effect as if taken on such date, and no interest shall accrue in
respect of the delay.

Section 16.07. No Security Interest Created. Nothing in this Indenture or in the
Notes, expressed or implied, shall be construed to constitute a security
interest under the Uniform Commercial Code or similar legislation, as now or
hereafter enacted and in effect, in any jurisdiction.



--------------------------------------------------------------------------------

Section 16.08. Benefits of Indenture. Nothing in this Indenture or in the Notes,
expressed or implied, shall give to any Person, other than the Holders, the
parties hereto, any Paying Agent, any Conversion Agent, any authenticating
agent, any Note Registrar and their successors hereunder, any benefit or any
legal or equitable right, remedy or claim under this Indenture.

Section 16.09. Table of Contents, Headings, Etc. The table of contents and the
titles and headings of the articles and sections of this Indenture have been
inserted for convenience of reference only, are not to be considered a part
hereof, and shall in no way modify or restrict any of the terms or provisions
hereof.

Section 16.10. Authenticating Agent. The Trustee may appoint an authenticating
agent that shall be authorized to act on its behalf and subject to its direction
in the authentication and delivery of Notes in connection with the original
issuance thereof and transfers and exchanges of Notes hereunder, including under
Section 2.04, Section 2.05, Section 2.06, Section 2.07, Section 10.04 and
Section 14.04 as fully to all intents and purposes as though the authenticating
agent had been expressly authorized by this Indenture and those Sections to
authenticate and deliver Notes. For all purposes of this Indenture, the
authentication and delivery of Notes by the authenticating agent shall be deemed
to be authentication and delivery of such Notes “by the Trustee” and a
certificate of authentication executed on behalf of the Trustee by an
authenticating agent shall be deemed to satisfy any requirement hereunder or in
the Notes for the Trustee’s certificate of authentication. Such authenticating
agent shall at all times be a Person eligible to serve as trustee hereunder
pursuant to Section 7.08.

Any corporation or other entity into which any authenticating agent may be
merged or converted or with which it may be consolidated, or any corporation or
other entity resulting from any merger, consolidation or conversion to which any
authenticating agent shall be a party, or any corporation or other entity
succeeding to the corporate trust business of any authenticating agent, shall be
the successor of the authenticating agent hereunder, if such successor
corporation or other entity is otherwise eligible under this Section 16.10,
without the execution or filing of any paper or any further act on the part of
the parties hereto or the authenticating agent or such successor corporation or
other entity.

Any authenticating agent may at any time resign by giving written notice of
resignation to the Trustee and to the Company. The Trustee may at any time
terminate the agency of any authenticating agent by giving written notice of
termination to such authenticating agent and to the Company. Upon receiving such
a notice of resignation or upon such a termination, or in case at any time any
authenticating agent shall cease to be eligible under this Section, the Trustee
may appoint a successor authenticating agent (which may be the Trustee), shall
give written notice of such appointment to the Company and shall deliver notice
of such appointment to all Holders in accordance with this Indenture.



--------------------------------------------------------------------------------

The Company agrees to pay to the authenticating agent from time to time
reasonable compensation for its services although the Company may terminate the
authenticating agent, if it determines such agent’s fees to be unreasonable.

The provisions of Section 7.02, Section 7.03, Section 7.04, Section 8.03 and
this Section 16.10 shall be applicable to any authenticating agent.

If an authenticating agent is appointed pursuant to this Section 16.10, the
Notes may have endorsed thereon, in addition to the Trustee’s certificate of
authentication, an alternative certificate of authentication in the following
form:

__________________________,

as Authenticating Agent, certifies that this is one of the Notes described

in the within-named Indenture.

 

By:     Authorized signatory

Section 16.11. Execution in Counterparts. This Indenture may be executed in any
number of counterparts, each of which shall be an original, but such
counterparts shall together constitute but one and the same instrument. The
exchange of copies of this Indenture and of signature pages by facsimile or PDF
transmission shall constitute effective execution and delivery of this Indenture
as to the parties hereto and may be used in lieu of the original Indenture for
all purposes. Signatures of the parties hereto transmitted by facsimile or PDF
shall be deemed to be their original signatures for all purposes.

Section 16.12. Severability. In the event any provision of this Indenture or in
the Notes shall be invalid, illegal or unenforceable, then (to the extent
permitted by law) the validity, legality or enforceability of the remaining
provisions shall not in any way be affected or impaired.

Section 16.13. Waiver of Jury Trial. EACH OF THE COMPANY AND THE TRUSTEE HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 16.14. Force Majeure. In no event shall the Trustee be responsible or
liable for any failure or delay in the performance of its obligations hereunder
arising out of or caused by, directly or indirectly, forces beyond its control,
including, without limitation, strikes, work stoppages, accidents, acts of war
or terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Trustee shall use reasonable efforts that are consistent with accepted
practices in the banking industry to resume performance as soon as practicable
under the circumstances.



--------------------------------------------------------------------------------

Section 16.15. Calculations. The Company shall be responsible for making all
calculations called for under the Notes. These calculations include, but are not
limited to, determinations of the Last Reported Sale Prices of the Common Stock,
the Daily VWAPs, the Daily Conversion Values, the Daily Settlement Amounts,
accrued interest payable on the Notes, any Additional Interest payable and the
Conversion Rate of the Notes. The Company shall make all these calculations in
good faith and, absent manifest error, the Company’s calculations shall be final
and binding on Holders of Notes. The Company shall provide a schedule of its
calculations to each of the Trustee and the Conversion Agent, and each of the
Trustee and Conversion Agent is entitled to rely conclusively upon the accuracy
of the Company’s calculations without independent verification. The Trustee will
forward the Company’s calculations to any Holder of Notes upon the written
request of that Holder at the sole cost and expense of the Company.

Section 16.16. U.S.A. Patriot Act. The parties hereto acknowledge that in
accordance with Section 326 of the U.S.A. Patriot Act, the Trustee (in all of
its capacities), like all financial institutions and in order to help fight the
funding of terrorism and money laundering, is required to obtain, verify, and
record information that identifies each person or legal entity that establishes
a relationship or opens an account with the Trustee. The parties to this
Indenture agree that they will provide the Trustee with such information as it
may request in order for the Trustee to satisfy the requirements of the U.S.A.
Patriot Act.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

 

TWITTER, INC.

By:     Name:   Title:  

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:     Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF FACE OF NOTE]

[INCLUDE FOLLOWING LEGEND IF A GLOBAL NOTE]

[UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREUNDER IS
MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.]

[INCLUDE FOLLOWING LEGEND IF A RESTRICTED SECURITY]

[THIS SECURITY AND THE COMMON STOCK, IF ANY, ISSUABLE UPON CONVERSION OF THIS
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED EXCEPT IN ACCORDANCE WITH THE FOLLOWING SENTENCE. BY ITS ACQUISITION
HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE ACQUIRER:

(1) REPRESENTS THAT IT AND ANY ACCOUNT FOR WHICH IT IS ACTING IS A “QUALIFIED
INSTITUTIONAL BUYER” (WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT)
AND THAT IT EXERCISES SOLE INVESTMENT DISCRETION WITH RESPECT TO EACH SUCH
ACCOUNT, AND

(2) AGREES FOR THE BENEFIT OF TWITTER, INC. (THE “COMPANY”) THAT IT WILL NOT
OFFER, SELL, PLEDGE OR OTHERWISE TRANSFER THIS SECURITY OR ANY BENEFICIAL
INTEREST HEREIN PRIOR TO THE DATE THAT IS THE LATER OF (X) ONE YEAR AFTER THE
LAST ORIGINAL ISSUE DATE HEREOF OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY
RULE 144 UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THERETO AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW, EXCEPT:

(A) TO THE COMPANY OR ANY SUBSIDIARY THEREOF, OR

(B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS BECOME EFFECTIVE UNDER THE
SECURITIES ACT, OR

 

A-1



--------------------------------------------------------------------------------

(C) TO A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, OR

(D) PURSUANT TO AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT OR ANY OTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

PRIOR TO THE REGISTRATION OF ANY TRANSFER IN ACCORDANCE WITH CLAUSE (2)(D)
ABOVE, THE COMPANY AND THE TRUSTEE RESERVE THE RIGHT TO REQUIRE THE DELIVERY OF
SUCH LEGAL OPINIONS, CERTIFICATIONS OR OTHER EVIDENCE AS MAY REASONABLY BE
REQUIRED IN ORDER TO DETERMINE THAT THE PROPOSED TRANSFER IS BEING MADE IN
COMPLIANCE WITH THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. NO
REPRESENTATION IS MADE AS TO THE AVAILABILITY OF ANY EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.]

[THIS SECURITY IS A SPONSOR NOTE WITHIN THE MEANING OF THE INDENTURE]

 

A-2



--------------------------------------------------------------------------------

Twitter, Inc.

0.375% Convertible Senior Note due 2025

 

No. RA-[_]    Initially $[•]            

CUSIP No. [__________]

ISIN No. [_____________]

Twitter, Inc., a corporation duly organized and validly existing under the laws
of the State of Delaware (the “Company,” which term includes any successor
corporation or other entity under the Indenture referred to on the reverse
hereof), for value received hereby promises to pay to CEDE & CO., or registered
assigns, the principal sum as set forth in the “Schedule of Exchanges of Notes”
attached hereto, which amount, taken together with the principal amounts of all
other outstanding Notes, shall not, unless permitted by the Indenture, exceed
$1,000,000,000 in aggregate at any time, in accordance with the rules and
procedures of the Depositary, on March 15, 2025, and interest thereon as set
forth below.

This Note shall bear interest at the rate of 0.375% per year from March [_],
2020, or from the most recent date to which interest has been paid or provided
for to, but excluding, the next scheduled Interest Payment Date until March 15,
2025. Accrued interest on this Note shall be computed on the basis of a 360-day
year composed of twelve 30-day months and, for partial months, on the basis of
actual days elapsed over a 30-day month. Interest is payable semi-annually in
arrears on each March 15 and September 15, commencing on September 15, 2020, to
Holders of record at the close of business on the preceding March 1 and
September 1 (whether or not such day is a Business Day), respectively.
Additional Interest will be payable as set forth in Section 6.03 of the
within-mentioned Indenture, and any reference to interest on, or in respect of,
any Note therein shall be deemed to include Additional Interest if, in such
context, Additional Interest is, was or would be payable pursuant to
Section 6.03, and any express mention of the payment of Additional Interest in
any provision therein shall not be construed as excluding Additional Interest in
those provisions thereof where such express mention is not made.

Any Defaulted Amounts shall accrue interest per annum at the rate borne by the
Notes, from, and including, the relevant payment date to, but excluding, the
date on which such Defaulted Amounts shall have been paid by the Company, at its
election, in accordance with Section 2.03(c) of the Indenture.

The Company shall pay the principal of and interest on this Note, if and so long
as such Note is a Global Note, in immediately available funds in lawful money of
the United States at the time to the Depositary or its nominee, as the case may
be, as the registered Holder of such Note. As provided in and subject to the
provisions of the Indenture, the Company shall pay the principal of any Notes
(other than Notes that are Global Notes) at the office or agency designated by
the Company for that purpose. The Company has initially designated the Trustee
as its Paying Agent and Note Registrar in respect of the Notes and its Corporate
Trust Office, as a place where Notes may be presented for payment or for
registration of transfer and exchange.

 

A-3



--------------------------------------------------------------------------------

Reference is made to the further provisions of this Note set forth on the
reverse hereof, including, without limitation, provisions giving the Holder of
this Note the right to convert this Note into cash, shares of Common Stock or a
combination of cash and shares of Common Stock, as applicable, on the terms and
subject to the limitations set forth in the Indenture. Such further provisions
shall for all purposes have the same effect as though fully set forth at this
place.

This Note, and any claim, controversy or dispute arising under or related to
this Note, shall be construed in accordance with and governed by the laws of the
State of New York.

In the case of any conflict between this Note and the Indenture, the provisions
of the Indenture shall control and govern.

This Note shall not be valid or become obligatory for any purpose until the
certificate of authentication hereon shall have been manually signed by the
Trustee or a duly authorized authenticating agent under the Indenture.

[Remainder of page intentionally left blank]

 

A-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

 

TWITTER, INC.

By:     Name:   Title:  

Dated:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

U.S. BANK NATIONAL ASSOCIATION

as Trustee, certifies that this is one of the Notes described

in the within-named Indenture.

 

By:       Authorized Signatory



--------------------------------------------------------------------------------

[FORM OF REVERSE OF NOTE]

Twitter, Inc.

0.375% Convertible Senior Note due 2025

This Note is one of a duly authorized issue of Notes of the Company, designated
as its 0.375% Convertible Senior Notes due 2025 (the “Notes”), initially limited
to the aggregate principal amount of $1,000,000,000 all issued or to be issued
under and pursuant to an Indenture dated as of March [_], 2020 (as amended or
supplemented from time to time in accordance with its terms, the “Indenture”),
between the Company and U.S. Bank National Association (the “Trustee”), to which
Indenture and all indentures supplemental thereto reference is hereby made for a
description of the rights, limitations of rights, obligations, duties and
immunities thereunder of the Trustee, the Company and the Holders of the Notes.
Capitalized terms used in this Note and not defined in this Note shall have the
respective meanings set forth in the Indenture.

In case certain Events of Default, as defined in the Indenture, shall have
occurred and be continuing, the principal of, and interest on, all Notes may be
declared, by either the Trustee or Holders of at least 25% in aggregate
principal amount of Notes then outstanding, and upon said declaration shall
become, due and payable, in the manner, with the effect and subject to the
conditions and certain exceptions set forth in the Indenture.

Subject to the terms and conditions of the Indenture, the Company will make all
payments and deliveries in respect of the Fundamental Change Repurchase Price on
the Fundamental Change Repurchase Date, the Redemption Price on the Redemption
Date and the principal amount on the Maturity Date, as the case may be, to the
Holder who surrenders a Note to a Paying Agent to collect such payments in
respect of the Note. The Company will pay cash amounts in money of the United
States that at the time of payment is legal tender for payment of public and
private debts.

The Indenture contains provisions permitting the Company and the Trustee in
certain circumstances, without the consent of the Holders of the Notes, and in
certain other circumstances, with the consent of the Holders of not less than a
majority in aggregate principal amount of the Notes at the time outstanding,
evidenced as in the Indenture provided, to execute supplemental indentures
modifying the terms of the Indenture and the Notes as described therein. It is
also provided in the Indenture that, subject to certain exceptions, the Holders
of a majority in aggregate principal amount of the Notes at the time outstanding
may on behalf of the Holders of all of the Notes waive any past Default or Event
of Default under the Indenture and its consequences.

No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay or deliver, as the case may be, the principal
(including the Fundamental Change Repurchase Price and the Redemption Price, if
applicable) of, accrued and unpaid interest on, and the consideration due upon
conversion of, this Note at the place, at the respective times, at the rate and
in the lawful money herein prescribed.

 

R-1



--------------------------------------------------------------------------------

The Notes are issuable in registered form without coupons in denominations of
$1,000 principal amount and integral multiples thereof. At the office or agency
of the Company referred to on the face hereof, and in the manner and subject to
the limitations provided in the Indenture, Notes may be exchanged for a like
aggregate principal amount of Notes of other authorized denominations, without
payment of any service charge but, if required by the Company or Trustee, with
payment of a sum sufficient to cover any transfer or similar tax that may be
imposed in connection therewith as a result of the name of the Holder of the new
Notes issued upon such exchange of Notes being different from the name of the
Holder of the old Notes surrendered for such exchange.

The Notes are not subject to redemption prior to March 20, 2022. The Notes shall
be redeemable at the Company’s option on or after March 20, 2022 in accordance
with the terms and subject to the conditions specified in the Indenture. No
sinking fund is provided for the Notes.

Upon the occurrence of a Fundamental Change prior to the Maturity Date, the
Holder has the right, at such Holder’s option exercised in the manner specified
in the Indenture, to require the Company to repurchase for cash all of such
Holder’s Notes or any portion thereof (in principal amounts of $1,000 or
integral multiples thereof) on the Fundamental Change Repurchase Date at a price
equal to the Fundamental Change Repurchase Price.

Subject to the provisions of the Indenture, the Holder hereof has the right, at
its option, prior to the close of business on the Scheduled Trading Day
immediately preceding the Maturity Date, to convert any Notes or portion thereof
that is $1,000 or an integral multiple thereof, into, at the Company’s election,
cash, shares of Common Stock or a combination of cash and shares of Common
Stock, as applicable, as set forth in the Indenture at the Conversion Rate
specified in the Indenture and as adjusted from time to time as provided in the
Indenture.

Terms used in this Note and defined in the Indenture are used herein as therein
defined.

 

R-2



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Note, shall be construed as though they were written out in full according to
applicable laws or regulations:

TEN COM = as tenants in common

UNIF GIFT MIN ACT = Uniform Gifts to Minors Act

CUST = Custodian

TEN ENT = as tenants by the entireties

JT TEN = joint tenants with right of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.

 

R-3



--------------------------------------------------------------------------------

SCHEDULE A

SCHEDULE OF EXCHANGES OF NOTES

Twitter, Inc.

0.375% Convertible Senior Notes due 2025

The initial principal amount of this Global Note is [_____________________]
DOLLARS ($[_______]). The following increases or decreases in this Global Note
have been made:

 

Date of exchange

       

Amount of

decrease in

principal amount

of this Global Note

  







  

  

Amount of

increase in

principal amount

of this Global Note

  







  

  

Principal amount
of this Global Note
following such
decrease or
increase

        

Signature of

authorized

signatory of

Trustee or

Custodian

                                                                                
                                                                              
                                                                               
                                                                               
                                                                               
                                                                              
                                                                               
                                                                               
                                                                              
       

 

R-4



--------------------------------------------------------------------------------

ATTACHMENT 1

[FORM OF NOTICE OF CONVERSION]

 

To:

Twitter, Inc.

To: U.S. Bank National Association

633 West Fifth Street, 24th Floor

Los Angeles, California 90071

Attention: Paula Oswald (Twitter 0.375% Convertible Senior Notes due 2025)

The undersigned registered owner of this Note hereby exercises the option to
convert this Note, or the portion hereof (that is $1,000 principal amount or an
integral multiple thereof) below designated, into, at the Company’s election,
cash, shares of Common Stock or a combination of cash and shares of Common
Stock, as applicable, in accordance with the terms of the Indenture referred to
in this Note, and directs that any cash payable and any shares of Common Stock
issuable and deliverable upon such conversion, together with any cash for any
fractional share, and any Notes representing any unconverted principal amount
hereof, be issued and delivered to the registered Holder hereof unless a
different name has been indicated below. If any shares of Common Stock or any
portion of this Note not converted are to be issued in the name of a Person
other than the undersigned, the undersigned will pay all documentary, stamp or
similar issue or transfer taxes, if any in accordance with Section 13.02(d) and
Section 13.02(e) of the Indenture. Any amount required to be paid to the
undersigned on account of interest accompanies this Note. Capitalized terms used
herein but not defined shall have the meanings ascribed to such terms in the
Indenture.

 

Dated: ___________________________________________      

 

     

 

    Signature(s)

 

Signature Guarantee Signature(s) must be guaranteed by an eligible Guarantor
Institution (banks, stock brokers, savings and loan associations and credit
unions) with membership in an approved signature guarantee medallion program
pursuant to Securities and Exchange

 

1



--------------------------------------------------------------------------------

Commission Rule 17Ad-15 if shares of Common Stock are to be issued, or Notes are
to be delivered, other than to and in the name of the registered holder. Fill in
for registration of shares if to be issued, and Notes if to be delivered, other
than to and in the name of the registered holder:  

 

(Name)  

 

(Street Address)  

 

(City, State and Zip Code)

Please print name and address

 

Principal amount to be converted (if less than all): $______,000 NOTICE: The
above signature(s) of the Holder(s) hereof must correspond with the name as
written upon the face of the Note in every particular without alteration or
enlargement or any change whatever.  

 

Social Security or Other Taxpayer Identification Number

 

2



--------------------------------------------------------------------------------

ATTACHMENT 2

[FORM OF FUNDAMENTAL CHANGE REPURCHASE NOTICE]

 

To:

Twitter, Inc.

To: U.S. Bank National Association

633 West Fifth Street, 24th Floor

Los Angeles, California 90071

Attention: Paula Oswald (Twitter 0.375% Convertible Senior Notes due 2025)

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from Twitter, Inc. (the “Company”) as to the occurrence of a Fundamental
Change with respect to the Company and specifying the Fundamental Change
Repurchase Date and requests and instructs the Company to pay to the registered
holder hereof in accordance with Section 14.02 of the Indenture referred to in
this Note (1) the entire principal amount of this Note, or the portion thereof
(that is $1,000 principal amount or an integral multiple thereof) below
designated, and (2) if such Fundamental Change Repurchase Date does not fall
during the period after a Regular Record Date and on or prior to the
corresponding Interest Payment Date, accrued and unpaid interest, if any,
thereon to, but excluding, such Fundamental Change Repurchase Date. Capitalized
terms used herein but not defined shall have the meanings ascribed to such terms
in the Indenture.

In the case of Physical Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:

Dated: _____________________

 

Signature(s)

 

Social Security or Other Taxpayer Identification Number Principal amount to be
repurchased (if less than all): $______,000 NOTICE: The above signature(s) of
the Holder(s) hereof must correspond with the name as written upon the face of
the Note in every particular without alteration or enlargement or any change
whatever.

 

1



--------------------------------------------------------------------------------

ATTACHMENT 3

[FORM OF ASSIGNMENT AND TRANSFER]

To: U.S. Bank National Association

as Trustee and Registrar

633 West Fifth Street, 24th Floor

Los Angeles, California 90071

Attention: Paula Oswald (Twitter 0.375% Convertible Senior Notes due 2025)

For value received ____________________________ hereby sell(s), assign(s) and
transfer(s) unto _________________ (Please insert social security or Taxpayer
Identification Number of assignee) the within Note, and hereby irrevocably
constitutes and appoints _____________________ attorney to transfer the said
Note on the books of Twitter, Inc. (the “Company”), with full power of
substitution in the premises.

In connection with any transfer of the within Note occurring prior to the Resale
Restriction Termination Date, as defined in the Indenture governing such Note,
the undersigned confirms that such Note is being transferred:

☐ To the Company or a subsidiary thereof; or

☐ Pursuant to a registration statement that has become or been declared
effective under the Securities Act of 1933, as amended; or

☐ Pursuant to and in compliance with Rule 144A under the Securities Act of 1933,
as amended; or

☐ Pursuant to and in compliance with Rule 144 under the Securities Act of 1933,
as amended, or any other available exemption from the registration requirements
of the Securities Act of 1933, as amended.

☐ If such Note is a Sponsor Note, pursuant to and in accordance with
Section 6.07 of the Investment Agreement to (i) a Purchaser’s Affiliate that
executes and delivers to the Company a Joinder becoming a Purchaser party to the
Investment Agreement and the Confidentiality Agreement and a duly completed and
executed IRS Form W-9 (or a substantially equivalent form) or (ii) the Company
or any of its Subsidiaries. Capitalized terms used in clauses (i) and (ii) of
this paragraph but not defined in the Indenture shall have the meanings ascribed
to such terms in the Investment Agreement.

 

1



--------------------------------------------------------------------------------

Dated: ________________________  

 

 

 

Signature(s)  

 

Signature Guarantee Signature(s) must be guaranteed by an eligible Guarantor
Institution (banks, stock brokers, savings and loan associations and credit
unions) with membership in an approved signature guarantee medallion program
pursuant to Securities and Exchange Commission Rule 17Ad-15 if Notes are to be
delivered, other than to and in the name of the registered holder.

NOTICE: The signature on the assignment must correspond with the name as written
upon the face of the Note in every particular without alteration or enlargement
or any change whatever.

 

2



--------------------------------------------------------------------------------

EXHIBIT C

FINAL FORM

FORM OF JOINDER

The undersigned is executing and delivering this Joinder pursuant to that
certain Investment Agreement, dated as of March 9, 2020 (as amended, restated,
supplemented or otherwise modified in accordance with the terms thereof, the
“Investment Agreement”), by and among Twitter, Inc., Silver Lake Partners V DE
(AIV) and any other Persons who become a party thereto in accordance with the
terms thereof. Capitalized terms used but not defined in this Joinder shall have
the respective meanings ascribed to such terms in the Investment Agreement.

By executing and delivering this Joinder to the Investment Agreement, the
undersigned hereby adopts and approves the Investment Agreement and agrees,
effective commencing on the date hereof, to become a party to, to have all the
rights and obligations of a Purchaser under the Investment Agreement and to be
bound by and comply with the provisions of, the Investment Agreement applicable
to a Purchaser in the same manner as if the undersigned were an original
Purchaser signatory to the Investment Agreement.

The undersigned acknowledges and agrees that Sections 6.02, 6.03, 6.07, 6.08 and
6.12 of the Investment Agreement are incorporated herein by reference, mutatis
mutandis.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Accordingly, the undersigned has executed and delivered this Joinder as of the
                 day of                 ,                 .

 

 

By:

     

Name:

 

Title:

 

Address:

 

 

 

Telephone:     Facsimile:   Email:  

[Signature page to Joinder]



--------------------------------------------------------------------------------

EXHIBIT D

FINAL FORM

FORM OF ISSUER AGREEMENT

[DATE]

[LENDER]

[    ]

[    ]

 

  Re:

Loan Agreement to be entered into by [PURCHASER]

Ladies and Gentlemen:

This letter agreement is being entered into at the request of [PURCHASER], a
[    ] (the “Borrower”), in connection with that certain Loan Agreement dated as
of [    ] (as amended and supplemented from time to time, the “Margin Loan
Agreement”), between the Borrower and [LENDER], as lender (including any agent
acting therefor, the “Lender”). For purposes of this letter agreement, “Business
Day” shall mean any day on which commercial banks are open in each of New York
City, the “Closing Date” shall mean [DATE], “DTC” shall mean the Depository
Trust Company, the “Exercise of Remedies” shall mean the exercise of remedies by
the Lender or other assignments, transfers or transactions with respect to the
Pledged Convertible Notes or Pledged Common Stock (each as defined below) made
in connection with an Event of Default or Coverage Event (each as defined in the
Margin Loan Agreement) contemplated by the Margin Loan Agreement, and the
“Transactions” shall mean the entry of the Borrower and the Lender into the
Margin Loan Agreement and the transactions contemplated thereby, including the
Exercise of Remedies.

Pursuant to the Margin Loan Agreement, the Lender is acquiring a first priority
security interest in, inter alia, (x) 0.375% Convertible Notes due 2025 (the
“Convertible Notes” and, upon crediting of such Convertible Notes to the
Collateral Account, the “Pledged Convertible Notes”) of Twitter, Inc. (the
“Issuer”) issued pursuant to an indenture (the “Indenture”) between the Issuer
and U.S. Bank National Association, as trustee (the “Trustee”) and (y) certain
shares of common stock of the Issuer that may be received upon conversion or
repurchase of the Convertible Notes from time to time (the “Common Stock” and,
upon crediting of such shares of Common Stock to the Collateral Account, the
“Pledged Common Stock”) to secure the Borrower’s obligations under the Margin
Loan Agreement. The Pledged Convertible Notes and any Pledged Common Stock will
be credited or delivered to, and held in, one or more accounts of Borrower at a
third-party custodian (the “Custodian”) in each case subject to the security
interest granted under the Margin Loan Agreement (each, a “Collateral Account”,
and collectively, the “Collateral Accounts”).



--------------------------------------------------------------------------------

In connection with the foregoing:

1. The Issuer confirms that based on the information provided to the Issuer
prior to its execution of this letter agreement, it has no objection to the
Transactions and none of the Transactions is subject to any insider trading or
other policy or rule of the Issuer.

2. The Issuer confirms that the loan contemplated by the Margin Loan Agreement
is a Permitted Loan as defined in the Investment Agreement (as defined in the
Indenture, the “Investment Agreement”), and further agrees and acknowledges,
that the Borrower shall have the right to pledge or sell the Pledged Convertible
Notes or Pledged Common Stock to the extent permitted in connection with
Permitted Loans as described in the Investment Agreement.

3. The Issuer acknowledges that the Borrower can assign by way of security to
the Lender its rights under Article V of the Investment Agreement under the
Margin Loan Agreement, to the extent permitted by Section 6.07(iv)(z) of the
Investment Agreement, and confirms that it has no objection to the assignment of
such rights under Article V of the Investment Agreement to the Lender or any
transfers by the Lender of Pledged Convertible Notes or Pledged Common Stock
under such Article V related thereto.

4. Except as required by applicable law and stock exchange rules, as determined
in good faith by the Issuer, the Issuer will not take any actions intended to
hinder or delay any Exercise of Remedies by the Lender pursuant to the Margin
Loan Agreement. Without limiting the generality of paragraphs 5 through 10
below, the Issuer agrees, upon Lender’s request after the occurrence of an Event
of Default or a Coverage Event under the Margin Loan Agreement, to cooperate in
good faith (and in accordance with, and subject in all cases to, the terms of
the Indenture and in accordance with applicable law and stock exchange rules)
with the Lender, the Trustee and/or the transfer agent relating to the Common
Stock in any transfer of Pledged Convertible Notes or Pledged Common Stock made
pursuant to any exercise by the Lender of its remedies under the Margin Loan
Agreement, including with respect to the removal of any restrictive legends.

5. In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control and reasonably requested by the Lender to
cause the transfer and settlement of Pledged Convertible Notes (in accordance
with, and subject in all cases to, the terms of the Indenture, applicable law
and stock exchange rules) within three Business Days of notice by the Lender.
Upon consummation of such transfer and settlement to the purchaser(s) designated
by the Lender, such Pledged Convertibles Note shall be (a) in book-entry DTC
form if such Pledged Convertible Notes are (i) sold under a registration
statement, (ii) sold under Rule 144 (“Rule 144”) under the Securities Act of
1933, as amended (the “Securities Act”) or (iii) then in book-entry DTC form, or
(b) otherwise, in the form of Physical Notes (as defined in the Indenture).

6. In connection with any Exercise of Remedies, the Issuer shall take such
actions as are within its control and reasonably requested by the Lender to
cause the transfer and settlement of any shares of Common Stock received upon
conversion of the Pledged Convertible Notes (in accordance with, and subject in
all cases to, the terms of the Indenture, applicable law and stock exchange
rules) within three Business Days of notice by the Lender. Upon consummation of

 

-2-



--------------------------------------------------------------------------------

such transfer and settlement to the purchaser(s) designated by the Lender, such
shares of Common Stock shall be (a) in book-entry DTC form, without any
restricted legends and bearing an unrestricted CUSIP, if such shares are
(i) sold under a registration statement, (ii) sold under Rule 144 or (iii) not
otherwise restricted securities upon conversion, or (b) otherwise, in
certificated form bearing the Common Stock Private Placement Legend set forth in
the Indenture.

7. To the extent not already in book-entry DTC form, the Issuer will cause the
Pledged Convertible Notes and/or Pledged Common Stock to be put into book-entry
DTC form, without any restricted legends and bearing an unrestricted CUSIP,
promptly after the earlier of the Resale Restriction Termination Date (as
defined in the Indenture) and the effectiveness of a registration statement
under the Securities Act covering resale of the Pledged Convertible Notes and/or
Pledged Common Stock.

8. In connection with any Exercise of Remedies whereby all or any portion of the
Pledged Convertible Notes or Pledged Common Stock is or may be sold in a private
resale transaction exempt from registration under the Securities Act prior to
the first anniversary of the date of issuance of the relevant Pledged
Convertible Notes, the Issuer shall provide, within three business days
following a request by the Lender, a reasonable opportunity for a customary
business, legal and documentary diligence investigation to potential purchasers
of such Pledged Convertible Notes and/or shares of Pledged Common Stock, as
identified by the Lender in such notice, subject to customary non-disclosure
agreements to be executed by any such purchaser; provided, that such diligence
investigation is not unreasonably disruptive to the business of the Company and
its subsidiaries.

9. The Issuer agrees with respect to any purchaser of Pledged Convertible Notes
or Pledged Common Stock in a foreclosure sale (including the Lender or its
affiliates) that is not, and has not been for the immediately preceding three
months, an “affiliate” (as defined in Rule 144 under the Securities Act of the
Issuer, that, if such notes or shares are then eligible for resale under Rule
144 (and such purchaser has satisfied the holding period set forth in Rule
144(d)) and the Issuer meets the condition set forth in Rule 144(c)(1), it
shall, upon request of such purchaser, remove any restrictive legend relating to
Securities Act restrictions from such notes or shares and, if applicable, to
cause any such notes to be exchanged for beneficial interests in global notes
held by DTC or its nominee.

10. The Lender covenants and agrees with the Issuer that, to the extent the
Pledged Convertible Notes consist of Sponsor Notes (as defined in the
Indenture), then in connection with any exercise of remedies by the Lender
pursuant to the Margin Loan Agreement whereby the Lender forecloses on, sells,
or transfers the Pledged Convertible Notes to itself, any affiliate or a third
party, it shall, in connection with any such foreclosure, sale or transfer,
exchange such Sponsor Notes in accordance with the Indenture for (i) if the
Sponsor Notes consists of beneficial interests in the Sponsor Global Notes,
beneficial interests in another Global Note (as defined in the Indenture) or
(ii) if the Sponsor Note is a Physical Note, for another Physical Security, such
that, in either case, the transferee thereto does not own on hold any beneficial
interest in any

 

-3-



--------------------------------------------------------------------------------

Sponsor Note. Without limiting the generality of the foregoing, the Lender
agrees and acknowledges that neither it nor any transferee that is not an
Affiliate of Borrower shall be allowed to hold a beneficial interest in the
Sponsor Notes, own a Physical Note or exercise any conversions rights in respect
thereof.

11. The Lender agrees and acknowledges that, prior to the occurrence of an Event
of Default or a Coverage Event, the Lender shall not have the right to
rehypothecate, use, borrow, lend, pledge or sell the Pledged Convertible Notes
or Pledged Common Stock.

12. Any assignee of Lender’s rights and obligations under the Margin Loan
Agreement shall enter into a joinder to this Issuer Agreement in form and
substance reasonably satisfactory to the Issuer, or shall deliver to the Issuer
a counterpart, executed by the assignee, of a substantially identical agreement
and the Issuer shall with promptly accept such assignment.

[Remainder of page intentionally left blank.]

 

-4-



--------------------------------------------------------------------------------

EXHIBIT D

FINAL FORM

 

Accepted and agreed, TWITTER, INC., as Issuer By:       Name:   Title: [LENDER],
as Lender By:       Name:   Title: